LOAN AGREEMENT
BY AND AMONG
LABARGE, INC.,
LABARGE ELECTRONICS, INC.
U.S. BANK NATIONAL ASSOCIATION,
AND
U.S. BANK NATIONAL ASSOCIATION, AS AGENT


 

FEBRUARY 17, 2004

TABLE OF CONTENTS



SECTION 1.  DEFINITIONS
1.01 Definitions
1.02 Continuance of an Event of Default
1.03 Accounting Terms and Determinations
SECTION 2.  LOANS AND LETTERS OF CREDIT
2.01 Revolving Credit Commitments
2.02 Term Loan
2.03 Letter of Credit Commitment
2.04 Method of Borrowing
2.05 Notes
2.06 Duration of Interest Periods and Selection of Interest Rates
2.07 Interest Rates and Interest Payments
2.08 Computation of Interest
2.09 Fees
2.10 Method of Making Interest and Other Payments
2.11 Voluntary Prepayments
2.12 Mandatory Prepayments
2.13 General Provisions as to Payments
2.14 Funding Losses
2.15 Basis for Determining Interest Rate Inadequate or Unfair
2.16 Illegality
2.17 Increased Cost
2.18 Base Rate Loans Substituted for Affected LIBOR Loans
2.19 Capital Adequacy
2.20 Survival of Indemnities
2.21 Discretion of Lenders as to Manner of Funding
2.22 Sharing of Payments
2.23 Application of Payments
2.24 Taxes
SECTION 3.  PRECONDITIONS TO LOANS AND LETTERS OF CREDIT
3.01 Initial Loan or Letter of Credit
3.01 Initial Loan or Letter of Credit
3.02 All Revolving Credit Loans
3.04 All Letters of Credit
SECTION 4.  REPRESENTATIONS AND WARRANTIES
4.01 Existence and Power
4.02 Authorization
4.03 Binding Effect
4.04 Financial Statements
4.05 Litigation
4.06 Pension and Welfare Plans
4.07 Tax Returns and Payment
4.08 Subsidiaries
4.09 Compliance With Other Instruments; None Burdensome
4.10 Other Debt, Guarantees and Capitalized Leases
4.11 Labor Matters
4.12 Title to Property
4.13 Regulation U
4.14 Multi-Employer Pension Plan Amendments Act of 1980
4.15 Investment Company Act of 1940; Public Utility Holding Company Act of 1935
4.16 Patents, Trademarks, Copyrights, Licenses, Etc.
4.17 Environmental and Safety and Health Matters
4.18 Investments
4.19 No Default
4.20 Government Contracts
4.21 Purchase and Other Commitments and Outstanding Bids
4.22 Disclosure
SECTION 5.  COVENANTS
5.01 Affirmative Covenants of the Company
(a) Information
(b) Payment of Indebtedness
(c) Books and Records, Consultations and Inspections
(d) Payment of Taxes
(e) Payment of Claims
(f) Existence
(g) Maintenance of Property
(h) Compliance with Laws, Regulations, Etc.
(i) Environmental Matters
(j) ERISA Compliance
(k) Notices
(l) Insurance
(m) Further Assurances
(n) Accountant
(o) Financial Covenants
(p) Subsidiaries
(q) Interest Rate Protection
(r) Landlord Consents
(s) Foreign Qualification
5.02 Negative Covenants of Borrower
(a) Limitation on Indebtedness
(b) Limitation on Liens
(c) Consolidation, Merger, Sale of Property, Etc.
(d) Sale and Leaseback Transactions
(e) Sale or Discount of Accounts
(f) Transactions with Affiliates
(g) Changes in Nature of Business
(h) Fiscal Year
(i) Stock Redemptions and Distributions
(j) Pension Plans
(k) Restricted Investments, Acquisitions
(l) Subsidiaries
(m) Limitations on Restrictive Agreements
5.03 Use of Proceeds
SECTION 6.  EVENTS OF DEFAULT
SECTION 7. AGENT
7.01 Appointment
7.02 Powers
7.03 General Immunity
7.04 No Responsibility for Loans, Recitals, Etc.
7.05 Right to Indemnity
7.06 Action Upon Instructions of Required Banks
7.07 Employment of Agents and Counsel
7.08 Reliance on Documents; Counsel
7.09 May Treat Payee as Owner
7.10 Agent's Reimbursement
7.11 Rights as a Lender
7.12 Independent Credit Decision
7.13 Resignation of Administrative Agent
7.14 Delivery of Documents
7.15 Duration of Agency
SECTION 7.  GENERAL
8.01 No Waiver
8.02 Right of Setoff
8.03 Cost and Expenses
8.04 Environmental Indemnity
8.05 General Indemnity
8.06 Authority to Act
8.07 Notices
8.08 Consent To Jurisdiction; Waiver of Jury Trial
8.09 Governing Law
8.10 Amendments and Waivers
8.11 References; Headings for Convenience
8.12 Successors and Assigns
8.13 No Oral Agreements; Entire Agreement
8.14 Severability
8.15 Counterparts
8.16 Resurrection of the Borrower's Obligations
8.17 Independence of Covenants
8.18 Collateral
8.19 Confidentiality




LOAN AGREEMENT


THIS LOAN AGREEMENT (this "Agreement") is made and entered into as of the 17th
day of February, 2004, by and among LABARGE, INC., a Delaware corporation (the
"Company"), LABARGE ELECTRONICS, INC., a Missouri corporation ("LaBarge
Electronics") (the Company and LaBarge Electronics are sometimes hereinafter
individually referred to as a "Borrower" and collectively referred to as the
"Borrowers"), the Lenders from time to time party hereto and U.S. BANK NATIONAL
ASSOCIATION in its capacity as Agent for the Lenders under this Agreement.



WITNESSETH

:
WHEREAS, (a) the Company has applied for a revolving credit facility from the
Lenders consisting of revolving credit loans and letters of credit in an
aggregate principal amount of up to $20,000,000.00 and (b) LaBarge Electronics
has applied to the Lenders for a term loan from the Lenders in the aggregate
original principal amount of $25,000,000.00; and



WHEREAS, the Lenders are willing to make said revolving credit facility
available to the Company and to make said term loan to LaBarge Electronics upon,
and subject to, the terms, provisions and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, LaBarge Electronics, the Lenders and the Agent hereby mutually covenant
and agree as follows:

SECTION 1.  DEFINITIONS

.



1.01 Definitions. In addition to the terms defined elsewhere in this Agreement
or in any Exhibit or Schedule hereto, when used in this Agreement, the following
terms shall have the following meanings (such meanings shall be equally
applicable to the singular and plural forms of the terms used, as the context
requires):

Account Debtor shall mean any Person who is and/or may become obligated to the
Company, LaBarge Electronics and/or LaBarge/STC under or on account of any of
the Accounts.

Accounts shall mean all trade accounts receivable of each of the Company,
LaBarge Electronics and LaBarge/STC arising out of the bona fide sale of goods
and/or performance of services in the ordinary course of such Person's business
which have been invoiced by such Person.

Acquisition shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least (i) a majority (in number of votes) of the stock and/or other securities
of a corporation having ordinary voting power for the election of directors
(other than stock and/or other securities having such power only by reason of
the happening of a contingency), (ii) a majority (by percentage of voting power)
of the outstanding partnership interests of a partnership, (iii) a majority (by
percentage of voting power) of the outstanding membership interests of a limited
liability company or (iv) a majority of the ownership interests in any
organization or entity other than a corporation, partnership or limited
liability company.

Adjusted Base Rate shall mean the Base Rate plus the Applicable Base Rate
Margin. The Adjusted Base Rate shall be adjusted automatically on and as of the
effective date of any change in the Base Rate and/or the Applicable Base Rate
Margin.

Affiliate shall mean any Person (a) which directly or indirectly through one or
more intermediaries controls, is controlled by or is under common control with
the Company or any Subsidiary, (b) which directly or indirectly through one or
more intermediaries beneficially owns or holds or has the power to direct the
voting power of Five Percent (5%) or more of any class of capital stock,
membership interests or other equity interests of the Company or any Subsidiary,
(c) which has Five Percent (5%) or more of any class of its capital stock,
membership interests or other equity interests beneficially owned or held,
directly or indirectly, by the Company or any Subsidiary or (d) who is a
director, officer or manager of the Company or any Subsidiary. For purposes of
this definition, "control" shall mean the power to direct the management and
policies of a Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

Agent shall mean U.S. Bank National Association in its capacity as agent for the
Lenders under this Agreement and certain of the other Transaction Documents and
its successors in such capacity.



Applicable Commitment Fee Rate, Applicable LIBOR Margin and Applicable Base Rate
Margin shall mean the per annum rate shown in the applicable column below based
on the applicable Consolidated Debt to Consolidated EBITDA Ratio:



If the Consolidated Debt to Consolidated EBITDA Ratio is, then

Applicable Commitment Fee Rate is

Applicable LIBOR Margin is

Applicable Base Rate Margin is









³ 2.5 to 1.0

0.500%

2.750%

1.000%

       

³ 2.0 to 1.0 but

< 2.5 to 1.0

0.375%

2.250%

0.500%

       

³ 1.5 to 1.0 but

< 2.0 to 1.0

0.250%

1.750%

0.000%

       

< 1.5 to 1.0

0.125%

1.250%

-0.250%



The determination of the Applicable Commitment Fee Rate, the Applicable LIBOR
Margin and the Applicable Base Rate Margin as of any date shall be based on the
Consolidated Debt to Consolidated EBITDA Ratio as of the end of the most
recently ended fiscal quarter of the Company for which financial statements of
the Company and its Subsidiaries have been delivered to the Agent and the
Lenders pursuant to Section 5.01(a), and shall be effective for purposes of
determining the Applicable Commitment Fee Rate, the Applicable LIBOR Margin and
the Applicable Base Rate Margin from and after the first day of the first month
immediately following the date on which delivery of such financial statements is
required until the first day of the first month immediately following the next
such date on which delivery of such financial statements of the Company and its
Subsidiaries is so required. Notwithstanding the foregoing, during the period
commencing on the date of this Agreement and ending September 30, 2004, (a)
Applicable Commitment Fee Rate shall mean 0.500% per annum, (b) Applicable LIBOR
Margin shall mean 2.750% per annum and (c) Applicable Base Rate Margin shall
mean 1.000% per annum.

Assignee shall have the meaning ascribed thereto in Section 8.12(c).

Assignment and Assumption Agreement shall have the meaning ascribed thereto in
Section 8.12(c).

Attorneys' Fees shall mean (a) the reasonable value of the services (and costs,
charges and expenses related thereto) of the attorneys (and all paralegals,
accountants and other staff employed by such attorneys) employed by the Agent
from time to time in connection with (i) the negotiation, preparation,
execution, administration and/or enforcement of this Agreement and/or any of the
other Transaction Documents, (ii) the preparation, negotiation or execution of
any amendment, modification, extension, renewal and/or restatement of this
Agreement or any of the other Transaction Documents and/or (iii) the
preparation, negotiation or execution of any waiver or consent with respect to
this Agreement or any of the other Transaction Documents and (b) the reasonable
value of the services (and costs, charges and expenses related thereto) of the
attorneys (and all paralegals, accountants and other staff employed by such
attorneys) employed by the Agent and/or any Lender (i) in connection with the
enforcement of this Agreement and/or any of the other Transaction Documents,
(ii) in connection with any Default or Event of Default under this Agreement,
(iii) to represent the Agent and/or any Lender in any litigation, contest,
dispute, suit or proceeding, or to commence, defend or intervene in any
litigation, contest, dispute, suit or proceeding, or to file any petition,
complaint, answer, motion or other pleading or to take any other action in or
with respect to any litigation, contest, dispute, suit or proceeding (whether
instituted by the Agent, any Lender, any Borrower or any other Person and
whether in bankruptcy or otherwise) in any way or respect relating to this
Agreement or any of the other Transaction Documents, any Borrower, any other
Obligor or any Collateral (but excluding any such fees, costs, charges and/or
expenses incurred with respect to a dispute between the Agent and any Lender or
with respect to disputes between one or more of the Lenders), (iv) to protect,
collect, lease, sell, take possession of or liquidate any Collateral, (v) to
attempt to enforce any security interest in or other Lien upon any Collateral or
to give any advice with respect to such enforcement and/or (vi) to enforce any
of the rights and/or remedies of the Agent and/or any Lender to collect any of
the Borrower's Obligations owed by any one or more of the Borrowers and/or any
Guarantee of any of the Borrower's Obligations owed by any one or more of the
Borrowers.

Authorized Person shall have the meaning ascribed thereto in Section 2.04(d).

Base Rate shall mean, for any day, a rate of interest per annum equal to the
higher of (a) the Prime Rate for such day or (b) the sum of the Fed Funds Rate
for such day plus One-Half of One Percent (1/2%) per annum.

Base Rate Loan shall mean any Loan or any portion of any Loan bearing interest
based on the Adjusted Base Rate.

Borrower's Obligations shall mean, with respect to each Borrower, any and all
present and future indebtedness (principal, interest, fees, collection costs and
expenses, and other amounts), liabilities and obligations (including, without
limitation, guaranty obligations, letter of credit reimbursement obligations,
indemnity obligations and obligations under a Swap Contract between such
Borrower and a Lender or an affiliate of a Lender relating to the Revolving
Credit Loans and/or the Term Loan) of such Borrower to the Agent and/or any
Lender evidenced by or arising under or in respect of this Agreement, any Note
and/or any other Transaction Document, in each case whether now existing or
hereafter arising, absolute or contingent, joint and/or several, secured or
unsecured, direct or indirect, expressed or implied in law, contractual or
tortious, liquidated or unliquidated, at law or in equity, or otherwise, and
whether created directly or acquired by the Agent and/or any Lender by
assignment or otherwise, and any and all costs of collection and/or Attorneys'
Fees from time to time incurred in connection therewith.

Borrowing Base shall mean, as of the date of any determination thereof, the sum
of:

(a) Eighty-Five Percent (85%) of the face amount of the Eligible Accounts of
each of the Company, LaBarge Electronics and LaBarge/STC as of such date (less
maximum discounts, credits and allowances which may be taken by or granted to
Account Debtors in connection therewith and/or adjustments for reserves and
allowances deemed appropriate by the Agent in its good faith discretion); plus

(b) the lesser of (i) Thirty-Five Percent (35%) of the Eligible Inventory of
each of the Company, LaBarge Electronics and LaBarge/STC as of such date, valued
at the lower of cost or market in accordance with GAAP or (ii) $10,000,000.00.

Notwithstanding any provision contained in this definition of "Borrowing Base"
to the contrary, the Lenders may at any time and from time to time, in their
sole and absolute discretion, loan to the Company more than the above stated
percentage of Eligible Accounts and/or more than the above stated percentage of
the value of Eligible Inventory, without notice to the Company; provided,
however, that no such over-advance shall establish a custom or course of dealing
or entitle the Company to any subsequent over-advance under the same or
different circumstances.

Borrowing Base Certificate shall have the meaning ascribed thereto in Section
2.01(b).

Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by the Agent and/or any Lender.

Capital Expenditure shall mean any expenditure to purchase or otherwise acquire
a fixed asset (other than a Capitalized Lease Obligation) which, in accordance
with GAAP, is required to be capitalized on the balance sheet of the Person
making the same.

Capitalized Lease shall mean any lease of Property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.

Capitalized Lease Obligations of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.

CERCLA shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. Section 9601 et seq., and as the same may
from time to time be further amended.

Change of Control Event shall mean the beneficial ownership or acquisition by
any Person or group of Persons who are Affiliates (in any transaction or series
of related transactions) of (a) more than Fifty Percent (50%) of the Voting
Stock of the Company, (b) the power to elect, appoint or cause the election or
appointment of at least a majority of the members of the Board of Directors of
the Company or (c) all or substantially all of the assets and Properties of the
Company.

Code shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute of similar import, together with the regulations thereunder, in each
case as in effect from time to time. References to sections of the Code shall be
construed to also refer to any successor sections.

Collateral shall mean any Property of the Company, LaBarge Electronics and/or
any other Obligor which now or at any time hereafter secures the payment or
performance of any of the Borrower's Obligations owed by any one or more of the
Borrowers and/or any Guarantee thereof.

Commercial Letter of Credit Commitment Fee shall have the meaning ascribed
thereto in Section 2.03(d)(iii).

Company Patent, Trademark and License Security Agreement shall mean that certain
Patent, Trademark and License Security Agreement dated as of the date hereof and
executed by the Company in favor of the Agent, as the same may from time to time
be amended, modified, extended, renewed or restated.

Company Security Agreement shall mean that certain Security Agreement dated as
of the date hereof and executed by the Company in favor of the Agent, as the
same may from time to time be amended, modified, extended, renewed or restated.

Company Stock Pledge Agreement shall mean that certain Stock Pledge Agreement
dated as of the date hereof and executed by the Company in favor of the Agent,
as the same may from time to time be amended, modified, extended, renewed or
restated.

Consolidated Debt shall mean, as of the date of any determination thereof, all
Debt of the Company and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.



Consolidated Debt to Consolidated EBITDA Ratio shall mean, as of the last day of
any fiscal quarter of the Company, the ratio of (a) Consolidated Debt as of such
day to (b) Consolidated EBITDA for the four (4) consecutive fiscal quarter
period of the Company ending on such day.



Consolidated EBITDA shall mean, for the period in question, the sum of (a)
Consolidated Net Income during such period plus (b) to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense during such period, plus (ii) all provisions for any Federal, state,
local and/or foreign income taxes made by the Company and its Subsidiaries
during such period (whether paid or deferred), plus (iii) all depreciation and
amortization expenses of the Company and its Subsidiaries during such period,
plus (iv) any extraordinary losses during such period, plus (v) any losses from
the sale or other disposition of Property other than in the ordinary course of
business during such period plus (vi) any non-cash charge required to be made by
the Company during such period for impairment of goodwill under U.S. Financial
Accounting Standard Number 142 entitled "Goodwill and Other Intangible Assets"
minus (c) to the extent added in determining such Consolidated Net Income, the
sum of (i) any extraordinary gains during such period plus (ii) any gains from
the sale or other disposition of Property other than in the ordinary course of
business during such period, all determined on a consolidated basis and in
accordance with GAAP. For purposes of this Agreement, Consolidated EBITDA shall
be adjusted to give effect to the consummation of the Pinnacle Electronics
Acquisition on a pro forma basis in accordance with GAAP, as if the Pinnacle
Acquisition had occurred on June 30, 2003, such adjustments to be calculated in
a manner reasonably satisfactory to the Agent.

Consolidated Excess Cash Flow shall mean, for the period in question, the sum of
(a) Consolidated EBITDA during such period minus (b) the aggregate amount of all
principal payments required to be made by Borrower and its Subsidiaries on all
Debt during such period (including the principal portion of payments in respect
of Capitalized Leases but excluding principal payments on the Revolving Credit
Loans and mandatory prepayments on the Term Loan under Section 2.12 of this
Agreement), minus (c) the aggregate amount of all voluntary principal
prepayments made by Borrower and its Subsidiaries on all Debt during such period
(including the principal portion of voluntary prepayments in respect of
Capitalized Leases but excluding voluntary principal payments on the Revolving
Credit Loans), minus (d) the aggregate amount of all interest paid by the
Company and/or any Subsidiary in cash during such period (including, without
limitation, the interest portion of Capitalized Lease Obligations paid in cash
and the interest portion of any deferred payment obligation paid in cash during
such period), minus (e) the aggregate amount of all Federal, state, local and/or
foreign income taxes paid by the Company and/or any Subsidiary in cash during
such period, minus (f) the aggregate amount of all Capital Expenditures made by
the Company and/or any Subsidiary during such period (net of any Debt incurred
by the Company and/or any Subsidiary (other than the Revolving Credit Loans) to
finance such Capital Expenditure), minus (f) any increase in Consolidated
Working Capital during such period, plus (g) any decrease in Consolidated
Working Capital during such period, all determined on a consolidated basis and
in accordance with GAAP.

Consolidated Fixed Charge Coverage Ratio shall mean, for the period in question,
the ratio of (a) Consolidated Operating Cash Flow during such period to (b)
Consolidated Fixed Charges during such period, all determined on a consolidated
basis and in accordance with GAAP.

Consolidated Fixed Charges shall mean, for the period in question, the sum of
(a) the aggregate amount of all principal payments required to be made by
Borrower and its Subsidiaries on all Debt during such period (including the
principal portion of payments in respect of Capitalized Leases but excluding
principal payments on the Revolving Credit Loans and mandatory prepayments on
the Term Loan under Section 2.12 of this Agreement), plus (b) Consolidated
Interest Expense during such period, plus (c) Consolidated Operating Lease
Expense during such period plus (d) all Distributions paid by the Company on or
with respect to its capital stock during such period (including, without
limitation, all payments by the Company for or with respect to the redemption
and/or repurchase of any capital stock of the Company), all determined on a
consolidated basis and in accordance with GAAP. For purposes of this Agreement,
Consolidated Fixed Charges shall be adjusted to give effect to the consummation
of the Pinnacle Electronics Acquisition on a pro forma basis in accordance with
GAAP, as if the Pinnacle Acquisition had occurred on June 30, 2003, such
adjustments to be calculated in a manner reasonably satisfactory to the Agent.

Consolidated Interest Expense shall mean, for the period in question, without
duplication, all gross interest expense of the Company and its Subsidiaries
(including, without limitation, all commissions, discounts and/or related
amortization and other fees and charges owed by the Company and its Subsidiaries
with respect to letters of credit, the net costs associated with interest swap
obligations of the Company and its Subsidiaries, capitalized interest expense,
the interest portion of Capitalized Lease Obligations and the interest portion
of any deferred payment obligation) during such period, all determined on a
consolidated basis and in accordance with GAAP. For purposes of this Agreement,
Consolidated Interest Expense shall be adjusted to give effect to the
consummation of the Pinnacle Electronics Acquisition on a pro forma basis in
accordance with GAAP, as if the Pinnacle Acquisition had occurred on June 30,
2003, such adjustments to be calculated in a manner reasonably satisfactory to
the Agent.

Consolidated Net Income shall mean the after-tax net income (or loss) of the
Company and its Subsidiaries for the period in question, determined on a
consolidated basis and in accordance with GAAP. For purposes of this Agreement,
Consolidated Net Income shall be adjusted to give effect to the consummation of
the Pinnacle Electronics Acquisition on a pro forma basis in accordance with
GAAP, as if the Pinnacle Acquisition had occurred on June 30, 2003, such
adjustments to be calculated in a manner reasonably satisfactory to the Agent.

Consolidated Net Worth shall mean, as of the date of any determination thereof,
the amount of the capital stock accounts (net of treasury stock, at cost) of the
Company and its Subsidiaries as of such date plus (or minus in the case of a
deficit) the surplus and retained earnings of the Company and its Subsidiaries
as of such date, all determined on a consolidated basis and in accordance with
GAAP.

Consolidated Operating Cash Flow shall mean, for the period in question, the sum
of (a) Consolidated EBITDA during such period, plus (b) Consolidated Operating
Lease Expense during such period, minus (c) all provisions for any Federal,
state, local and/or foreign income taxes made by the Company and its
Subsidiaries during such period (whether paid or deferred) minus (d) all Capital
Expenditures made by the Company and/or any Subsidiary during such period (net
of any Debt incurred by the Company and/or any Subsidiary (other than the
Revolving Credit Loans) to finance such Capital Expenditure), all determined on
a consolidated basis and in accordance with GAAP. For purposes of this
Agreement, Consolidated Operating Cash Flow shall be adjusted to give effect to
the consummation of the Pinnacle Electronics Acquisition on a pro forma basis in
accordance with GAAP, as if the Pinnacle Acquisition had occurred on June 30,
2003, such adjustments to be calculated in a manner reasonably satisfactory to
the Agent.

Consolidated Operating Lease Expense shall mean, for the period in question, the
aggregate amount of all Operating Lease Expenses of the Company and its
Subsidiaries during such period, all determined on a consolidated basis and in
accordance with GAAP. For purposes of this Agreement, Consolidated Operating
Lease Expense shall be adjusted to give effect to the consummation of the
Pinnacle Electronics Acquisition on a pro forma basis in accordance with GAAP,
as if the Pinnacle Acquisition had occurred on June 30, 2003, such adjustments
to be calculated in a manner reasonably satisfactory to the Agent.

Consolidated Tangible Net Worth shall mean, as of the date of any determination
thereof, the sum of (a) Consolidated Net Worth as of such date minus (b) the
book value of all Intangible Assets of the Company and its Subsidiaries as of
such date, all determined on a consolidated basis and in accordance with GAAP.

Consolidated Working Capital shall mean, as of the date of any determination
thereof, the sum of (a) the Current Assets of the Company and its Subsidiaries
as of such date minus (b) the Current Liabilities of the Company and its
Subsidiaries as of such date, all determined on a consolidated basis and in
accordance with GAAP.

Current Assets shall mean, with respect to any Person, all assets of such Person
which, in accordance with GAAP, are required to be classified as current assets
on a balance sheet of such Person.

Current Liabilities shall mean, with respect to any Person, all liabilities of
such Person which, in accordance with GAAP, are required to be classified as
current liabilities on a balance sheet of such Person; provided, however, that
for purposes of this Agreement the outstanding Revolving Credit Loans under this
Agreement shall be deemed to be Current Liabilities of the Company.

Debt of any Person shall mean, as of the date of determination thereof, the sum
of (a) all Indebtedness of such Person for borrowed money or which has been
incurred in connection with the purchase or other acquisition of Property (other
than unsecured trade accounts payable incurred in the ordinary course of
business) plus (b) all Capitalized Lease Obligations of such Person plus (c) the
aggregate undrawn face amount of all letters of credit and/or surety bonds
issued for the account and/or upon the application of such Person together with
all unreimbursed drawings with respect thereto plus (d) all Guarantees by such
Person of Debt of others.

Default shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.

Distribution in respect of any corporation, limited liability company,
partnership or other entity shall mean (a) dividends or other distributions
(other than stock dividends and stock splits) on or in respect of any of the
capital stock, membership interests, partnership interests or other equity
interests of such corporation, limited liability company, partnership or other
entity and (b) the redemption, repurchase or other acquisition of any capital
stock, membership interests, partnership interests or other equity interests of
such corporation, limited liability company, partnership or other entity or of
any warrants, rights or other options to purchase any such capital stock,
membership interests, partnership interests or other equity interests.

Eligible Accounts shall mean all Accounts of each of the Company, LaBarge
Electronics and LaBarge/STC other than: (a) Accounts which remain unpaid for
more than ninety (90) days after their invoice dates and Accounts which are not
due and payable within ninety (90) days after their invoice dates; (b) Accounts
owing by a single Account Debtor, including a currently scheduled Account, if
Twenty-Five Percent (25%) or more of the balance owing by said Account Debtor
upon said Accounts is ineligible pursuant to clause (a) above; (c) Accounts with
respect to which the Account Debtor is a shareholder, member or partner of the
Company, LaBarge Electronics and/or LaBarge/STC or an Affiliate; (d) Accounts
with respect to which payment by the Account Debtor is or may be conditional and
Accounts commonly known as bill and hold Accounts or Accounts of a similar or
like arrangement; (e) Accounts with respect to which the Account Debtor is not a
resident or citizen of or otherwise located in the continental United States of
America, unless such Accounts are backed in full by an irrevocable letter of
credit in form and substance satisfactory to the Agent issued by a domestic
commercial bank acceptable to the Agent; (f) Accounts with respect to which the
Account Debtor is the United States of America, any state of the United States
or any other governmental body or any department, agency or instrumentality of
any of the foregoing, unless such Accounts are duly assigned to the Agent in
accordance with all applicable governmental and regulatory rules and regulations
(including, without limitation, the Federal Assignment of Claims Act of 1940, as
amended, if applicable) so that the Agent is recognized by the Account Debtor to
have all of the rights of an assignee of such Accounts; (g) Accounts with
respect to which the Company, LaBarge Electronics or LaBarge/STC, as the case
may be, is or may become liable to the Account Debtor for goods sold or services
rendered by such Account Debtor to the Company, LaBarge Electronics or
LaBarge/STC, as the case may be, but only to the extent of the then aggregate
liability of the Company, LaBarge Electronics or LaBarge/STC, as the case may
be, to such Account Debtor (i.e. the excess of the aggregate face amount of
Accounts of such Account Debtor over the aggregate liability of the Company,
LaBarge Electronics or LaBarge/STC, as the case may be, to such Account Debtor
shall constitute an Eligible Account unless otherwise excepted under this
definition of Eligible Accounts); (h) Accounts with respect to which the goods
giving rise thereto have not been shipped and delivered to and accepted as
satisfactory by the Account Debtor thereof or with respect to which the services
performed giving rise thereto have not been completed and accepted as
satisfactory by the Account Debtor thereof; (i) Accounts which are not invoiced
(and dated as of such date) and sent to the Account Debtor thereof concurrently
with or not later than five (5) days after the shipment and delivery to said
Account Debtor of the goods giving rise thereto or the performance of the
services giving rise thereto; (j) Accounts with respect to which possession
and/or control of the goods sold giving rise thereto is held, maintained or
retained by the Company, LaBarge Electronics or LaBarge/STC, as the case may be
(or by any agent or custodian of the Company, LaBarge Electronics or
LaBarge/STC, as the case may be) for the account of or subject to further and/or
future direction from the Account Debtor thereof; (k) Accounts arising from a
consignment sale, a "sale on approval" or a "sale or return"; (l) Accounts as to
which the Agent, at any time or times hereafter, determines, in good faith, that
the prospects of payment or performance by the Account Debtor is or will be
impaired in any material respect; (m) Accounts of an Account Debtor to the
extent, but only to the extent, that the same exceed a credit limit determined
by the Agent in its good faith discretion, at any time or times hereafter; (n)
Accounts which are subject to any dispute, offset, counterclaim, discount
(except for prompt payment discounts that do not exceed Two Percent (2%) of the
invoice amount) or other claim or defense on the part of the Account Debtor or
to any claim on the part of the Account Debtor contesting or denying liability
under such Account; (o) Accounts with respect to which the Account Debtor is
located in the State of New Jersey, the State of Minnesota or the State of West
Virginia; provided, however, that such restriction shall not apply if the
Company, LaBarge Electronics or LaBarge/STC, as the case may be, (i) has filed
and has effective (A) in respect of Account Debtors located in the State of New
Jersey, a Notice of Business Activities Report with the State of New Jersey
Division of Taxation for the then current year, (B) in respect of Account
Debtors located in the State of Minnesota, a Minnesota Business Activity Report
with the Minnesota Department of Revenue for the then current year or (C) in
respect of Account Debtors located in the State of West Virginia, a West
Virginia Business Activity Report with the West Virginia Department of Tax and
Revenue for the then current year, as applicable, or (ii) is otherwise exempt
from such reporting requirements under the laws of such State(s); and
(p) Accounts which are not subject to a first priority perfected security
interest and lien in favor of the Agent for the ratable benefit of the Lenders.

Eligible Inventory shall mean all Inventory of each of the Company, LaBarge
Electronics and LaBarge/STC which consists of raw materials, work-in-process or
finished goods (specifically excluding any Inventory of the Company, LaBarge
Electronics and/or LaBarge/STC which consists of packaging materials and/or
shipping materials) other than: (a) any Inventory which is obsolete; (b) any
Inventory which the Agent has in good faith determined, in accordance with its
customary business practices, is unacceptable due to age, type, category,
quality and/or quantity; (c) any Inventory of the Company which is not located
at a location owned by the Company (including, without limitation, any Inventory
in the possession of a warehouseman or processor for the Company) unless the
Company has obtained and delivered to the Agent such landlord waivers,
warehousemen waivers, bailee letters, access and non-offset agreements and/or
other agreements, documents or notices as may be required by the Agent with
respect to such Inventory; (d) any Inventory of LaBarge Electronics which is not
located at a location owned by LaBarge Electronics (including, without
limitation, any Inventory in the possession of a warehouseman or processor for
LaBarge Electronics) unless LaBarge Electronics has obtained and delivered to
the Agent such landlord waivers, warehousemen waivers, bailee letters, access
and non-offset agreements and/or other agreements, documents or notices as may
be required by the Agent with respect to such Inventory; (e) any Inventory of
LaBarge/STC which is not located at a location owned by LaBarge/STC (including,
without limitation, any Inventory in the possession of a warehouseman or
processor for LaBarge/STC unless LaBarge/STC has obtained and delivered to the
Agent such landlord waivers, warehousemen waivers, bailee letters, access and
non-offset agreements and/or other agreements, documents or notices as may be
required by the Agent with respect to such Inventory; (f) any Inventory which is
held by the Company, LaBarge Electronics or LaBarge/STC on a consignment, "sale
on approval" or "sale or return" basis; (g) any Inventory which is held by a
third party on a consignment, "sale on approval" or "sale or return" basis;
(h) any Inventory which is not located in the continental United States of
America; (i) any Inventory of the Company which is not located at the chief
executive office of the Company, one of the locations listed on Exhibit A to the
Company Security Agreement or another location with respect to which the Company
has complied with all of the requirements of Section 2(h) of the Company
Security Agreement; (j) any Inventory of LaBarge Electronics which is not
located at the chief executive office of LaBarge Electronics, one of the
locations listed on Exhibit A to the LaBarge Electronics Security Agreement or
another location with respect to which LaBarge Electronics has complied with all
of the requirements of Section 2(h) of the LaBarge Electronics Security
Agreement; (k) any Inventory of LaBarge/STC which is not located at the chief
executive office of LaBarge/STC, one of the locations listed on Exhibit A to the
LaBarge/STC Security Agreement or another location with respect to which
LaBarge/STC has complied with all of the requirements of Section 2(h) of the
LaBarge/STC Security Agreement; and (l) any Inventory which is not subject to a
first priority perfected security interest and lien in favor of the Agent for
the ratable benefit of the Lenders.

Environmental Claim shall mean any administrative, regulatory or judicial
action, judgment, order, consent decree, suit, demand, demand letter, claim,
Lien, notice of noncompliance or violation, investigation or other proceeding
arising (a) pursuant to any Environmental Law or governmental or regulatory
approval issued under any such Environmental Law, (b) from the presence, use,
generation, storage, treatment, Release, threatened Release, disposal,
remediation or other existence of any Hazardous Substance, (c) from any removal,
remedial, corrective or other response action pursuant to an Environmental Law
or the order of any governmental or regulatory authority or agency, (d) from any
third party seeking damages, contribution, indemnification, cost recovery,
compensation, injunctive or other relief in connection with a Hazardous
Substance or arising from alleged injury or threat of injury to health, safety,
natural resources or the environment or (e) from any Lien against any Property
owned, leased or operated by the Company or any Subsidiary in favor of any
governmental or regulatory authority or agency in connection with a Release,
threatened Release or disposal of a Hazardous Substance.

Environmental Law shall mean any Federal, state, local, foreign or other
statute, law, rule, regulation, order, consent decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or other requirement relating to public health, safety or the
environment, including, without limitation, those relating to Releases,
discharges or emissions to air, water, land or groundwater, to the withdrawal or
use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, treatment, storage or management of hazardous or
solid waste, Hazardous Substances or crude oil, or any fraction thereof, to
exposure to toxic or hazardous materials, to the handling, transportation,
discharge or release of gaseous or liquid Hazardous Substances and any rule,
regulation, order, notice or demand issued pursuant to such law, statute or
ordinance, in each case applicable to any of the Property owned, leased or
operated by the Company or any Subsidiary or the operation, construction or
modification of any such Property, including, without limitation, the following:
CERCLA, the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and the Hazardous and Solid Waste Amendments of 1984,
the Hazardous Materials Transportation Act, as amended, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Safe
Drinking Water Control Act, the Clean Air Act of 1966, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
National Environmental Policy Act of 1975, the Oil Pollution Act of 1990 and any
similar or implementing state or local law, and any state or local statute and
any further amendments to these laws providing for financial responsibility for
cleanup or other actions with respect to the Release or threatened Release of
Hazardous Substances or crude oil, or any fraction thereof and all rules,
regulations, guidance documents and publication promulgated thereunder.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed to also refer to any successor sections.

ERISA Affiliate shall mean any corporation, limited liability company, trade or
business that is, along with the Company or any Subsidiary, a member of a
controlled group of corporations or a controlled group of trades or businesses,
as described in Sections 414(b) and 414(c), respectively, of the Code or Section
4001 of ERISA.

Eurodollar Business Day shall mean any Business Day on which commercial bank(s)
are open for international business (including dealings in dollar deposits) in
London.

Event of Default shall have the meaning ascribed thereto in Section 6.

Existing Letters of Credit shall have the meaning ascribed thereto in Section
2.03(g).

Fed Funds Rate shall mean, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 9:00 a.m. (St. Louis time) on such
day on such transactions received by the Agent from three (3) Federal funds
brokers of recognized standing selected by the Agent in its sole discretion.



GAAP shall mean, at any time, generally accepted accounting principles at such
time in the United States.

Guarantee by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any Indebtedness, liability, dividend or other obligation of any
other Person (the "primary obligor") in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (a) to purchase such
Indebtedness or obligation or any Property constituting security therefor, (b)
to advance or supply funds (i) for the purchase or payment of such Indebtedness
or obligation, (ii) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such Indebtedness or obligation, (iii) to lease property or to purchase
securities or other property or services primarily for the purpose of assuring
the owner of such Indebtedness or obligation of the ability of the primary
obligor to make payment of the Indebtedness or obligation or (iv) otherwise to
assure the owner of the Indebtedness or obligation of the primary obligor
against loss in respect thereof. For the purposes of all computations made under
this Agreement, a Guarantee in respect of any Indebtedness for borrowed money
shall be deemed to be Indebtedness equal to the then outstanding principal
amount of such Indebtedness for borrowed money which has been guaranteed or such
lesser amount to which the maximum exposure of the guarantor shall have been
specifically limited, and a Guarantee in respect of any other obligation or
liability or any dividend shall be deemed to be Indebtedness equal to the
maximum aggregate amount of such obligation, liability or dividend or such
lesser amount to which the maximum exposure of the guarantor shall have been
specifically limited. Guarantee when used as a verb shall have a correlative
meaning.

Hazardous Substance shall mean any hazardous or toxic material, substance or
waste, pollutant or contaminant which is regulated under any Environmental Law
or any other statute, law, ordinance, rule or regulation of any Federal, state,
local, foreign or other body, instrumentality, agency, authority or official
having jurisdiction over any of the Property owned, leased or operated by the
Company or any Subsidiary or its use, including, without limitation, any
material, substance or waste which is: (a) defined as a hazardous substance
under Section 311 of the Federal Water Pollution Control Act (33 U.S.C. Section
1317), as amended; (b) regulated as a hazardous waste under Section 1004 or
Section 3001 of the Federal Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as amended; (c)
defined as a hazardous substance under Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.), as amended; or (d) defined or regulated as a hazardous substance or
hazardous waste under any rules or regulations promulgated under any of the
foregoing statutes.

Indebtedness shall mean, with respect to any Person, without duplication, all
indebtedness, liabilities and obligations of such Person which in accordance
with GAAP are required to be classified upon a balance sheet of such Person as
liabilities of such Person, and in any event shall include all (a) obligations
of such Person for borrowed money or which have been incurred in connection with
the purchase or other acquisition of Property, (b) obligations secured by any
Lien on, or payable out of the proceeds of or production from, any Property
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligations, (c) indebtedness, liabilities and
obligations of third parties, including joint ventures and partnerships of which
such Person is a venturer or general partner, recourse to which may be had
against such Person, (d) obligations created or arising under any conditional
sale or other title retention agreement with respect to Property acquired by
such Person, notwithstanding the fact that the rights and remedies of the
seller, lender or lessor under such agreement in the event of default are
limited to repossession or sale of such Property, (e) Capitalized Lease
Obligations of such Person, (f) the aggregate undrawn face amount of all letters
of credit and/or surety bonds issued for the account of and/or upon the
application of such Person together with all unreimbursed drawings with respect
thereto, (g) net obligations under any Swap Contract and (h) indebtedness,
liabilities and obligations of such Person under Guarantees.

Intangible Assets shall mean all patents, trademarks, service marks, copyrights,
trade names, goodwill (including any amounts, however designated, representing
the cost of acquisition of business and investments in excess of the book value
thereof), unamortized debt discount and expense, unamortized deferred charges,
deferred research and development costs, any write-up of asset value after the
date of this Agreement, non-competition covenants, signing bonuses, prepaid
expenses and other forms of prepaid assets, deferred taxes, loans, advances
and/or other amounts due from shareholders, directors, officers, managers and/or
employees, intercompany accounts, investments in and receivables due from
affiliates, deposits for insurance, utilities and the like and any other assets
treated as intangible assets under GAAP.

Interest Period shall mean:

(a) with respect to each Revolving Credit LIBOR Loan:

(i) initially, the period commencing on the date of such Revolving Credit LIBOR
Loan and ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon
in writing by the Company and each Lender), as the Company may elect in the
applicable Notice of Revolving Credit Borrowing; and

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Revolving Credit LIBOR Loan and
ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon in
writing by the Company and each Lender), as the Company may elect pursuant to
Section 2.06(a);

provided that:

(iii) subject to clauses (iv) and (v) below, any Interest Period which would
otherwise end on a day which is not a Eurodollar Business Day shall be extended
to the next succeeding Eurodollar Business Day unless such Eurodollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Eurodollar Business Day;

(iv) subject to clause (v) below, any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month; and

(v) no Interest Period shall extend beyond the last day of the Revolving Credit
Period; and

(b) with respect to each Term LIBOR Loan:

(i) initially, the period commencing on the date selected by LaBarge Electronics
in the applicable Interest Rate Selection Notice and ending 1, 2, 3 or 6 months
thereafter (or such other period agreed upon in writing by LaBarge Electronics
and each Lender), as LaBarge Electronics may elect in the applicable Interest
Rate Selection Notice; and

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Term LIBOR Loan and ending 1, 2, 3
or 6 months thereafter (or such other period agreed upon in writing by LaBarge
Electronics and each Lender), as LaBarge Electronics may elect in the applicable
Interest Rate Selection Notice;

provided that:

(iii) no Interest Period for a Term LIBOR Loan shall extend beyond a date on
which LaBarge Electronics is required to make a scheduled payment of principal
on the Term Loan unless the sum of (A) the aggregate principal amount of
outstanding Term Base Rate Loans plus (B) the aggregate principal amount of
outstanding Term LIBOR Loans with Interest Periods expiring on or before the
date such scheduled principal payment is due equals or exceeds the aggregate
principal amount to be paid on the Term Loan on such principal payment date;

(iv) subject to clauses (v) and (vi) below, any Interest Period which would
otherwise end on a day which is not a Eurodollar Business Day shall be extended
to the next succeeding Eurodollar Business Day unless such Eurodollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Eurodollar Business Day;

(v) subject to clause (vi) below, any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month; and

(vi) no Interest Period shall extend beyond the maturity date of the Term Loan.

Interest Rate Selection Notice shall have the meaning ascribed thereto in
Section 2.06(b).

Inventory shall mean all goods owned by the Company, LaBarge Electronics or
LaBarge/STC, Inc. and held for sale or lease in the ordinary course of such
Person's business.

Investment shall mean any investment (including, without limitation, any loan or
advance) by the Company or any Subsidiary in or to any Person, whether payment
therefor is made in cash or capital stock, membership interests or other equity
interests of the Company or any Subsidiary, and whether such investment is by
acquisition of capital stock, membership interests or other equity interests or
Indebtedness, or by loan, advance, transfer of Property, capital contribution,
equity or profit sharing interest, extension of credit on terms other than those
normal in the ordinary course of business or otherwise.

LaBarge Electronics Collateral Assignment of Asset Sale and Purchase Agreement
shall mean that certain Collateral Assignment of Asset Sale and Purchase
Agreement dated as of the date hereof and executed by LaBarge Electronics in
favor of the Agent, as the same may from time to time be amended, modified,
extended, renewed or restated.

LaBarge Electronics Membership Interest Pledge Agreement shall mean that certain
Membership Interest Pledge Agreement dated as of the date hereof and executed by
LaBarge Electronics in favor of the Agent, as the same may from time to time be
amended, modified, extended, renewed or restated.

LaBarge Electronics Patent, Trademark and License Security Agreement shall mean
that certain Patent, Trademark and License Security Agreement dated as of the
date hereof and executed by LaBarge Electronics in favor of the Agent, as the
same may from time to time be amended, modified, extended, renewed or restated.

LaBarge Electronics Security Agreement shall mean that certain Security
Agreement dated as of the date hereof and executed by LaBarge Electronics in
favor of the Agent, as the same may from time to time be amended, modified,
extended, renewed or restated.

LaBarge - OCS shall mean LaBarge - OCS, Inc., a Delaware corporation.

LaBarge - OCS Patent, Trademark and License Security Agreement shall mean that
certain Patent, Trademark and License Security Agreement dated as of the date
hereof and executed by LaBarge - OCS in favor of the Agent, as the same may from
time to time be amended, modified, extended, renewed or restated.

LaBarge - OCS Security Agreement shall mean that certain Security Agreement
dated as of the date hereof and executed by LaBarge - OCS in favor of the Agent,
as the same may from time to time be amended, modified, extended, renewed or
restated.

LaBarge Properties shall mean LaBarge Properties, Inc., a Missouri corporation.

LaBarge/STC shall mean LaBarge/STC, Inc., a Texas corporation.

LaBarge/STC Patent, Trademark and License Security Agreement shall mean that
certain Patent, Trademark and License Security Agreement dated as of the date
hereof and executed by LaBarge/STC in favor of the Agent, as the same may from
time to time be amended, modified, extended, renewed or restated.

LaBarge/STC Security Agreement shall mean that certain Security Agreement dated
as of the date hereof and executed by LaBarge/STC in favor of the Agent, as the
same may from time to time be amended, modified, extended, renewed or restated.

Lender shall mean each Lender listed on the signature pages of this Agreement,
and its successors and permitted assigns; and Lenders shall mean all of the
Lenders; provided, however, that for purposes of this Agreement and each other
Transaction Document, "Lender" shall also include each affiliate of a Lender
which has entered into a Swap Contract with a Borrower relating to the Revolving
Credit Loans and/or the Term Loan and its successor and assigns and each such
affiliate and its successors and assigns shall be deemed to be a Lender party to
this Agreement.

Letter of Credit and Letters of Credit shall have the respective meanings
ascribed thereto in Section 2.03(a).

Letter of Credit Application shall mean an application and agreement for
irrevocable standby letter of credit in the form of Exhibit E attached hereto
and incorporated herein by reference (or such other form as may then be U.S.
Bank's standard form of application and agreement for irrevocable standby letter
of credit) or an application and agreement for irrevocable commercial letter of
credit in the form of Exhibit F attached hereto and incorporated herein by
reference (or such other form as may then be U.S. Bank's standard form of
application and agreement for irrevocable commercial letter of credit), as the
case may be, in either case executed by the Company, as applicant and account
party, and delivered to U.S. Bank pursuant to Section 2.03, as the same may from
time to time be amended, modified, extended, renewed or restated.

Letter of Credit Issuance Fee shall have the meaning ascribed thereto in Section
2.03(d).

Letter of Credit Request shall have the meaning ascribed thereto in Section
2.03(a).

Letter of Credit Reimbursement Agreement shall mean that certain Continuing
Reimbursement Agreement for Letters of Credit dated as of the date hereof and
executed by the Company in favor of U.S. Bank, as the same may from time to time
be amended, modified, extended, renewed or restated.

LIBOR Base Rate shall mean, with respect to the applicable Interest Period, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available or (b)
if the LIBOR Index Rate is not available, the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum of
interest at which deposits in U.S. Dollars are offered to U.S. Bank in the
London interbank market by two (2) Eurodollar dealers of recognized standing,
selected by U.S. Bank in its sole discretion, at or about 11:00 a.m. (London
time) on the date two (2) Eurodollar Business Days before the first day of such
Interest Period, for delivery on the first day of the applicable Interest Period
for a number of days comparable to the number of days in such Interest Period
and in an amount approximately equal to the principal amount of the LIBOR Loan
to which such Interest Period is to apply.

LIBOR Index Rate shall mean, with respect to the applicable Interest Period, a
rate per annum (rounded upwards, if necessary, to the next higher 1/16 of 1%)
equal to the British Bankers' Association interest settlement rates for U.S.
Dollar deposits for such Interest Period as of 11:00 a.m. (London time) on the
day two (2) Eurodollar Business Days before the first day of such Interest
Period as published on Telerate Page 3750 or any successor thereto.

LIBOR Loan shall mean any Loan or portion of any Loan bearing interest based on
the LIBOR Rate.

LIBOR Rate shall mean (a) the quotient of the (i) LIBOR Base Rate divided by
(ii) one minus the applicable LIBOR Reserve Percentage plus (b) the Applicable
LIBOR Margin. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage and/or the
Applicable LIBOR Margin.

LIBOR Reserve Percentage shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by The Board of Governors
of the Federal Reserve System (or any successor), for determining the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special or marginal reserves) with respect to "Eurocurrency
liabilities" as defined in Regulation D or with respect to any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined, whether or not any Lender has any Eurocurrency
liabilities subject to such reserve requirement at such time. LIBOR Loans shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without the benefit of any credits for
proration, exceptions or offsets which may be available from time to time to any
Lender. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

Lien shall mean any interest in any Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute or contract, including, without limitation, any
security interest, mortgage, deed of trust, pledge, hypothecation, judgment lien
or other lien or encumbrance of any kind or nature whatsoever, any conditional
sale or trust receipt, any lease, consignment or bailment for security purposes
and any Capitalized Lease. The term "Lien" shall include reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
Property.

Loan shall mean each Revolving Credit Loan and the Term Loan; and Loans shall
mean any or all of the foregoing.

Material Adverse Effect shall mean (a) a material adverse effect on the
Properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of the Company, LaBarge Electronics and/or
the Company and its Subsidiaries taken as a whole, (b) material impairment of
the ability of the Company, LaBarge Electronics and/or any other Obligor to
perform any of its obligations under this Agreement, any Note and/or any other
Transaction Document or (c) material impairment of the enforceability of the
rights of, or benefits available to, the Agent and/or any Lender under this
Agreement, any Note and/or any other Transaction Document.

Moody's shall mean Moody's Investors Service, Inc.

Multi-Employer Plan shall mean a "multi-employer plan" as defined in Section
4001(a)(3) of ERISA which is maintained for employees of the Company, any
Subsidiary or any ERISA Affiliate or to which the Company, any Subsidiary or any
ERISA Affiliate has contributed in the past or currently contributes.

Note shall mean each Revolving Credit Note and each Term Loan Note; and Notes
shall mean all of the foregoing.

Notice of Revolving Credit Borrowing shall have the meaning ascribed thereto in
Section 2.04.

Obligor shall mean the Company, LaBarge Electronics, LaBarge - OCS, LaBarge
Properties, LaBarge/STC, Pinnacle POS and each other Person who is or shall at
any time hereafter become primarily or secondarily liable on any of the
Borrower's Obligations owed by any one or more of the Borrowers or who grants
the Agent for the ratable benefit of the Lenders a Lien upon any of the Property
of such Person as security for any of the Borrower's Obligations owed by any one
or more of the Borrowers and/or any Guarantee thereof.

Occupational Safety and Health Laws shall mean the Occupational Safety and
Health Act of 1970, as amended, and any other Federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree regulating, relating to
or imposing liability or standards of conduct concerning employee health and/or
safety, as now or at any time hereafter in effect.

Operating Lease shall mean any lease of Property, whether real and/or personal,
by a Person as lessee which is not a Capitalized Lease.

Operating Lease Expenses shall mean with respect to any Person, for the period
in question, the aggregate amount of rental and other expenses incurred by such
Person in respect of Operating Leases during such period, all determined in
accordance with GAAP.

Other Taxes shall have the meaning ascribed thereto in Section 2.24.

Participant shall have the meaning ascribed thereto in Section 8.12(b).

PBGC shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

Pension Plan shall mean a "pension plan," as such term is defined in Section
3(2) of ERISA, which is established or maintained by the Company, any Subsidiary
or any ERISA Affiliate, other than a Multi-Employer Plan.

Permitted Liens shall mean any of the following:

(a) Liens in favor of the Agent for the ratable benefit of the Lenders;

(b) Liens in favor of U.S. Bank under the Letter of Credit Reimbursement
Agreement and/or any Letter of Credit Application;

(c) Liens on Property of a Subsidiary to secure obligations of such Subsidiary
to the Company;

(d) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen, provided
payment thereof is not at the time required by Section 5.01(d) and/or 5.01(e);

(e) Liens (other than any Liens imposed by ERISA) incidental to the conduct of
business or the ownership of Properties (including Liens in connection with
worker's compensation, unemployment insurance and other like laws,
warehousemen's and Attorneys' liens and statutory landlords' liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature incurred in the ordinary course of business and not in connection with
the borrowing of money or the purchase or other acquisition of Property;
provided in each case the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings being
diligently conducted and for which adequate reserves in accordance with GAAP
have been set aside;

(f) survey exceptions, easements, reservations, rights of others for
rights-of-way, utilities and other similar purposes and/or zoning or other
restrictions as to the use of real properties, which are necessary or desirable
for the conduct of the activities of the Company and its Subsidiaries or which
customarily exist on properties of Persons engaged in similar activities and
similarly situated and which do not in any event materially impair the use of
such real properties in the operation of the business of the Company and its
Subsidiaries;

(g) Liens existing as of the date of this Agreement and listed on Schedule 4.12
attached hereto (without giving effect to any changes to Schedule 4.12 made
after the date of this Agreement);

(h) purchase money Liens granted to a Person financing a Capital Expenditure so
long as (i) the Lien granted is limited to the specific fixed assets acquired
and the proceeds thereof, (ii) the aggregate principal amount of Debt secured by
the Lien is not more than the acquisition cost of the specific fixed assets on
which the Lien is granted and (iii) the transaction does not violate any other
provision of this Agreement; and

(i) Capitalized Leases.

Person shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity or government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

Pinnacle Electronics Acquisition shall mean the acquisition by LaBarge
Electronics of substantially all of the assets of the Pinnacle Electronics, LLC
pursuant to, and in accordance with, the terms of that certain Asset Sale and
Purchase Agreement dated on or about February 17, 2004, by and between Pinnacle
Electronics, LLC, as seller and LaBarge Electronics, as buyer.

Pinnacle Electronics Acquisition Agreement shall mean that certain Asset Sale
and Purchase Agreement dated on or about February 17, 2004, by and between
Pinnacle Electronics, LLC, as seller and LaBarge Electronics, as buyer.

Pinnacle POS shall mean Pinnacle POS, LLC, a Delaware limited liability company.

Pinnacle POS Patent, Trademark and License Security Agreement shall mean that
certain Patent, Trademark and License Security Agreement dated as of the date
hereof and executed by Pinnacle POS in favor of the Agent, as the same may from
time to time be amended, modified, extended, renewed or restated.

Pinnacle POS Security Agreement shall mean that certain Security Agreement dated
as of the date hereof and executed by Pinnacle POS in favor of the Agent, as the
same may from time to time be amended, modified, extended, renewed or restated.

Prime Rate shall mean the interest rate announced from time to time by U.S. Bank
as its "prime rate" (which rate shall fluctuate as and when said prime rate
shall change). The Company acknowledges that such "prime rate" is a reference
rate and does not necessarily represent the lowest or best rate offered by U.S.
Bank or any other Lender to its customers.

Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible. Properties shall mean the plural
of Property. For purposes of this Agreement, the Company and each Subsidiary
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, financing lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes.

Pro Rata Share shall mean for the item at issue, with respect to each Lender, a
percentage, the numerator of which is the portion of such item owned or held by
such Lender and the denominator of which is the total amount of such item owned
or held by all of the Lenders. For example, (a) if the amount of the Revolving
Credit Commitment of a Lender is $1,000,000.00 and the total amount of the
Revolving Credit Commitments of all of the Lenders is $5,000,000.00, such
Lender's Pro Rata Share of the Revolving Credit Commitments would be Twenty
Percent (20%) and (b) if the original principal amount of a Loan is
$5,000,000.00 and the portion of such Loan made by one Lender is $500,000.00,
such Lender's Pro Rata Share of such Loan would be Ten Percent (10%). As of the
date of this Agreement, the Pro Rata Shares of the Lenders with respect to the
Revolving Credit Commitments, the Revolving Credit Loans, the Term Loan
Commitments and the Term Loan are as follows: (a) U.S. Bank - 100%.

RCRA shall mean the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. Section 6901 et seq., and any future amendments.

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as from time to time amended.

Regulatory Change shall have the meaning ascribed thereto in Section 2.17.

Release shall mean any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment, including, without limitation, the abandonment or discarding of
barrels, drums, containers, tanks and/or other receptacles containing (or
containing traces of) any Hazardous Substance.

Reportable Event shall have the meaning given to such term in ERISA.

Required Lenders shall mean at any time Lenders having Sixty-Six and Two-Thirds
Percent (66-2/3%) or more of the aggregate amount of Loans then outstanding or,
if no Loans are then outstanding, then Sixty-Six and Two-Thirds Percent
(66-2/3%) or more of the total Revolving Credit Commitments of all of the
Lenders; provided, however, that if there are two or fewer Lenders, Required
Lenders shall mean all of the Lenders.

Restricted Investment shall mean any Investment, or any expenditure or any
incurrence of any liability to make any expenditure for an Investment, other
than:

(a) loans and/or advances by the Company to any Subsidiary;

(b) loans and/or advances by any Subsidiary to the Company which are
subordinated in writing to the payment of the Borrower's Obligations owed by the
Company in form and substance satisfactory to the Required Lenders;

(c) direct obligations of the United States of America or any instrumentality or
agency thereof, the payment of which is unconditionally guaranteed by the United
States of America or any instrumentality or agency thereof (all of which
Investments must mature within twelve (12) months from the time of acquisition
thereof);

(d) Investments in readily marketable commercial paper which, at the time of
acquisition thereof by the Company or any Subsidiary, is rated A-1 or better by
S&P and P-1 or better by Moody's and which matures within 270 days from the date
of acquisition thereof, provided that the issuer of such commercial paper shall,
at the time of acquisition of such commercial paper, have a senior long-term
debt rating of at least A by S&P and Moody's;

(e) negotiable certificates of deposit or negotiable bankers acceptances issued
by any Lender or any other bank or trust company organized under the laws of the
United States of America or any state thereof, which bank or trust company
(other than the Lenders to which such restrictions shall not apply) is a member
of both the Federal Deposit Insurance Corporation and the Federal Reserve System
and has a Thomson BankWatch Global Issuer Rating of "B" or better (all of which
Investments must mature within twelve (12) months from the time of acquisition
thereof);

(f) repurchase agreements, which shall be collateralized for at least 102% of
face value, issued by any Lender or any other bank or trust company organized
under the laws of the United States or any state thereof, which bank or trust
company (other than the Lenders to which such restrictions shall not apply) is a
member of both the Federal Deposit Insurance Corporation and the Federal Reserve
System and has a Thomson BankWatch Global Issuer Rating of "B" or better (all of
which Investments must mature within twelve (12) months from the time of
acquisition thereof);

(g) Investments existing as of the date of this Agreement and listed on
Schedule 4.18 attached hereto (without giving effect to any changes to Schedule
4.18 made after the date of this Agreement), and any future retained earnings in
respect thereof; and

(h) in addition to any such loans and advances existing as of the date of this
Agreement and listed on Schedule 4.18 attached hereto (without giving effect to
any changes to Schedule 4.18 made after the date of this Agreement), loans or
advances in the usual and ordinary course of business to officers and/or
employees of the Company or a Subsidiary for business expenses in the aggregate
principal amount of up to $200,000.00 at any one time outstanding.

Revolving Credit Commitment shall mean, subject to any reduction of the
Revolving Credit Commitments pursuant to Section 2.01(e) and to any assignments
of the Revolving Credit Commitments by the Lenders to the extent permitted by
Section 8.12: with respect to U.S. Bank - $20,000,000.00.



Revolving Credit Guaranty shall mean that certain Guaranty dated as of the date
hereof and executed by LaBarge Electronics, LaBarge -OCS, LaBarge Properties,
LaBarge/STC and Pinnacle POS in favor of the Agent and the Lenders with respect
to the Borrower's Obligations owed by the Company, as the same may from time to
time be amended, modified, extended, renewed or restated.



Revolving Credit Base Rate Loan shall mean any Revolving Credit Loan bearing
interest based on the Adjusted Base Rate.

Revolving Credit LIBOR Loan shall mean any Revolving Credit Loan bearing
interest based on the LIBOR Rate.

Revolving Credit Loan and Revolving Credit Loans shall have the respective
meanings ascribed thereto in Section 2.01(a).

Revolving Credit Notes shall have the meaning ascribed thereto in Section
2.05(a).

Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending February 17, 2009; provided, however, that the Revolving
Credit Period shall end on the date the Revolving Credit Commitments are
terminated pursuant to Section 6 or otherwise.

S&P shall mean Standard and Poor's Ratings Group.



Standby Letter of Credit Commitment Fee shall have the meaning ascribed thereto
in Section 2.03(d).



Subordination Agreement shall mean that certain Subordination Agreement dated as
of the date hereof and executed by U.S. Bank National Association in favor of
the Agent and the Lenders with respect to certain obligations of the Company to
U.S. Bank National Association, as the same may from time to time be amended,
modified, extended, renewed or restated.



Subsidiary shall mean any corporation, limited liability company, partnership or
other entity of which more than Fifty Percent (50%) of the issued and
outstanding capital stock, membership interests, partnership interests or other
equity interests entitled to vote for the election of directors, managing
partners or other persons performing similar functions (other than by reason of
default in the payment of dividends or other distributions) is at the time owned
directly or indirectly by the Company and/or any Subsidiary.

Swap Contract

shall mean (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.



Swap Termination Value

shall mean, in respect of any Swap Contract, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contract, (a) for any date on or after the date such Swap Contract has been
closed out and a termination value determined in accordance therewith, such
termination value and (b) for any date prior to the date referenced in clause
(a), the amount determined as the mark-to-market value for such Swap Contract,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contract (which may
include a Lender or any affiliate of a Lender).



Taxes shall have the meaning ascribed thereto in Section 2.24.

Term Base Rate Loan shall mean any portion of the Term Loan bearing interest
based on the Adjusted Base Rate.

Term LIBOR Loan shall mean any portion of any Term Loan bearing interest based
on the LIBOR Rate.

Term Loan shall have the meaning ascribed thereto in Section 2.02.

Term Loan Commitments shall mean, subject to any assignments of the Term Loan
Commitments by the Lenders to the extent permitted by Section 8.12: with respect
to U.S. Bank, $25,000,000.00.



Term Loan Guaranty shall mean that certain Guaranty dated as of the date hereof
and executed by the Company, LaBarge - OCS, LaBarge Properties, LaBarge/STC and
Pinnacle POS in favor of the Agent and the Lenders with respect to the
Borrower's Obligations owed by LaBarge Electronics, as the same may from time to
time be amended, modified, extended, renewed or restated.



Term Loan Notes shall have the meaning ascribed thereto in Section 2.05(b).

Total Revolving Credit Outstandings shall mean, as of any date, the sum of (a)
the aggregate principal amount of all Revolving Credit Loans outstanding as of
such date plus (b) the aggregate undrawn face amount of all Letters of Credit
outstanding as of such date plus all unreimbursed drawings with respect thereto.

Transaction Documents shall mean this Agreement, the Notes, the Letter of Credit
Reimbursement Agreement, the Letter of Credit Applications, the Revolving Credit
Guaranty, the Term Loan Guaranty, the Company Patent, Trademark and License
Security Agreement, the Company Security Agreement, the Company Stock Pledge
Agreement, the LaBarge Electronics Collateral Assignment of Asset Sale and
Purchase Agreement, the LaBarge Electronics Membership Interest Pledge
Agreement, the LaBarge Electronics Patent, Trademark and License Security
Agreement, the LaBarge Electronics Security Agreement, the LaBarge - OCS Patent,
Trademark and License Security Agreement, the LaBarge - OCS Security Agreement,
the LaBarge/STC Patent, Trademark and License Security Agreement, the
LaBarge/STC Security Agreement, the Pinnacle POS Patent, Trademark and License
Security Agreement, the Pinnacle POS Security Agreement and any and all other
agreements, documents and instruments heretofore, now or hereafter delivered to
the Agent and/or any Lender with respect to or in connection with or pursuant to
this Agreement, any Loans made hereunder, any Letters of Credit issued
hereunder, any of the Borrower's Obligations owed by any one or more of the
Borrowers, any Guarantee of any of the Borrower's Obligations owed by any one or
more of the Borrowers, and executed by or on behalf of the Company, LaBarge
Electronics and/or any other Obligor, including, without limitation, any Swap
Contract now or hereafter executed by a Borrower with or in favor of a Lender or
an affiliate of a Lender relating to the Revolving Credit Loans and/or the Term
Loan, as the same may from time to time be amended, modified, extended, renewed
or restated.

U.S. Bank shall mean U.S. Bank National Association, a national banking
association, in its individual corporate capacity as a Lender under this
Agreement and the other Transaction Documents and not as Agent under this
Agreement and the other Transaction Documents.

Voting Stock shall mean, with respect to any corporation, any shares of stock of
such corporation whose holders are entitled under ordinary circumstances to vote
for the election of directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

Welfare Plan shall mean a "welfare plan" as such term is defined in Section 3(1)
of ERISA, which is established or maintained by the Company, any Subsidiary or
any ERISA Affiliate, other than a Multi-Employer Plan.

1.02 Continuance of an Event of Default. For purposes of this Agreement and the
other Transaction Documents, an Event of Default shall deemed to be continuing
until it is waived in writing by the Lenders as required by Section 8.10 of this
Agreement.

1.03 Accounting Terms and Determinations. Except as otherwise specified in this
Agreement, all accounting terms used in this Agreement shall be interpreted, all
accounting determinations under this Agreement shall be made and all financial
statements required to be delivered under this Agreement shall be prepared in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for changes approved by the Company's independent certified
public accountants and by the Required Lenders) with the most recent audited
financial statements of the Company delivered to the Agent and the Lenders.

SECTION 2.  LOANS AND LETTERS OF CREDIT

.



2.01 Revolving Credit Commitments. (a) Subject to the terms and conditions set
forth in this Agreement and so long as no Default or Event of Default has
occurred and is continuing, during the Revolving Credit Period, each Lender
severally agrees to make such loans to the Company (individually, a "Revolving
Credit Loan" and collectively, the "Revolving Credit Loans") as the Company may
from time to time request pursuant to Section 2.04. Each Revolving Credit Loan
under this Section 2.01(a) which is a Revolving Credit Base Rate Loan shall be
for an aggregate principal amount of at least $100,000.00 or any larger multiple
of $25,000.00. Each Revolving Credit Loan under this Section 2.01(a) which is a
Revolving Credit LIBOR Loan shall be for an aggregate principal amount of at
least $1,000,000.00 or any larger multiple of $250,000.00. The aggregate
principal amount of Revolving Credit Loans which each Lender shall be required
to have outstanding under this Agreement as of any date shall not exceed the
product of (i) such Lender's Pro Rata Share of the total Revolving Credit
Commitments of all of the Lenders multiplied by (ii) the sum of (A) the lesser
of (1) the total Revolving Credit Commitments of all of the Lenders as of such
date or (2) the Borrowing Base as of such date minus (B) the aggregate undrawn
face amount of all Letters of Credit outstanding as of such date plus all
unreimbursed drawings with respect thereto; provided, however, that in no event
shall (i) the Total Revolving Credit Outstandings as of any date exceed the
lesser of (A) the total Revolving Credit Commitments of all of the Lenders as of
such date or (B) the Borrowing Base as of such date or (ii) the sum of (A) the
aggregate principal amount of all outstanding Revolving Credit Loans made by any
Lender plus (B) such Lender's Pro Rata Share of the aggregate undrawn face
amount of all outstanding Letters of Credit plus all unreimbursed drawings with
respect thereto exceed the amount of such Lender's Revolving Credit Commitment.
Each Revolving Credit Loan under this Section 2.01 shall be made from the
several Lenders ratably in proportion to their respective Pro Rata Shares.
Within the foregoing limits, the Company may borrow under this Section 2.01(a),
prepay under Section 2.11 and reborrow at any time during the Revolving Credit
Period under this Section 2.01(a). All Revolving Credit Loans not paid prior to
the last day of the Revolving Credit Period, together with all accrued and
unpaid interest thereon and all fees and other amounts owing by the Company to
the Agent and/or the Lenders with respect thereto, shall be due and payable on
the last day of the Revolving Credit Period. The failure of any Lender to make
any Revolving Credit Loan required under this Agreement shall not release any
other Lender from its obligation to make Revolving Credit Loans as provided
herein.

(b) The Company shall deliver to the Agent and each Lender on the date of this
Agreement (with respect to the fiscal month of the Company ended January 25,
2004) and on or before the fifteenth (15th) day of each month thereafter
commencing March 15, 2004, a borrowing base certificate in the form of Exhibit A
attached hereto and incorporated herein by reference (a "Borrowing Base
Certificate") (together with such supporting information as the Agent or any
Lender may reasonably request in connection therewith) setting forth:

(i) the Borrowing Base and its components as of the end of the immediately
preceding fiscal month of the Company;

(ii) the aggregate principal amount of all Revolving Credit Loans outstanding as
of the end of the immediately preceding fiscal month of the Company;

(iii) the aggregate undrawn face amount of all Letters of Credit outstanding as
of the end of the immediately preceding fiscal month of the Company plus all
unreimbursed drawings with respect thereto; and

(iv) the difference, if any, between the Borrowing Base and the Total Revolving
Credit Outstandings as of the end of the immediately preceding fiscal month of
the Company.

The Borrowing Base shown in such Borrowing Base Certificate shall be and remain
the Borrowing Base hereunder until the next Borrowing Base Certificate is
delivered to the Agent and each Lender, at which time the Borrowing Base shall
be the amount shown in such subsequent Borrowing Base Certificate. Each
Borrowing Base Certificate shall be certified (subject to normal year-end
adjustments) as being true, correct and complete in all material respects by the
President or the chief financial officer of the Company.

(c) If at any time the Total Revolving Credit Outstandings are greater than the
Borrowing Base as shown on the most recent Borrowing Base Certificate, the
Company shall be automatically required (without demand or notice of any kind by
the Agent or any Lender, all of which are hereby expressly waived by the
Company) to immediately repay the Revolving Credit Loans and/or surrender for
cancellation the outstanding Letters of Credit, in either case in an amount
sufficient to reduce the amount of the Total Revolving Credit Outstandings to
the amount of the Borrowing Base.

(d) If the total Revolving Credit Commitments of all of the Lenders on any date
should be less than the Total Revolving Credit Outstandings on such date,
whether as a result of the Company's election to decrease the amount of the
Revolving Credit Commitments of the Lenders pursuant to Section 2.01(e) or
otherwise, the Company shall be automatically required (without demand or notice
of any kind by the Agent or any Lender, all of which are hereby expressly waived
by the Company) to immediately repay the Revolving Credit Loans and/or surrender
for cancellation the outstanding Letters of Credit, in either case in an amount
sufficient to reduce the amount of the Total Revolving Credit Outstandings to an
amount equal to or less than the total Revolving Credit Commitments of all of
the Lenders.

(e) The Company may, upon three (3) Business Days' prior written notice to the
Agent and each Lender, terminate entirely at any time, or proportionately reduce
from time to time on a pro rata basis among the Lenders based on their
respective Pro Rata Shares by an aggregate amount of $1,000,000.00 or any larger
multiple of $250,000.00 the unused portions of the Revolving Credit Commitments;
provided, however, that (i) at no time shall the Revolving Credit Commitments be
reduced to a figure less than the Total Revolving Credit Outstandings, (ii) at
no time shall the Revolving Credit Commitments be reduced to a figure greater
than $0.00 but less than $10,000,000.00 and (iii) any such termination or
reduction shall be permanent and the Company shall have no right to thereafter
reinstate or increase, as the case may be, the Revolving Credit Commitment of
any Lender.

2.02 Term Loan. Subject to the terms and conditions set forth in this Agreement
and so long as no Default or Event of Default has occurred and is continuing,
each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make a term loan to LaBarge Electronics on or about the date of
this Agreement in an original principal amount equal to the amount of such
Lender's Term Loan Commitment (collectively, the "Term Loan"). The Term Loan
shall be made by the Lenders ratably in proportion to their respective Term Loan
Commitments. The Term Loan shall mature on February 17, 2009. Principal on the
Term Loan shall be payable in twenty-four (24) consecutive quarterly
installments as follows:



   

Date of Principal Payment

       

Amount of Principal Payment

         

May 31, 2004

 

$1,000,000.00

 

August 31, 2004

 

$1,000,000.00

 

November 30, 2004

 

$1,000,000.00

 

February 28, 2005

 

$1,000,000.00

 

May 31, 2005

 

$1,000,000.00

 

August 31, 2005

 

$1,000,000.00

 

November 30, 2005

 

$1,000,000.00

 

February 28, 2006

 

$1,000,000.00

 

May 31, 2006

 

$1,250,000.00

 

August 31, 2006

 

$1,250,000.00

 

November 30, 2006

 

$1,250,000.00

 

February 28, 2007

 

$1,250,000.00

 

May 31, 2007

 

$1,500,000.00

 

August 31, 2007

 

$1,500,000.00

 

November 30, 2007

 

$1,500,000.00

 

February 28, 2008

 

$1,500,000.00

 

May 31, 2008

 

$1,500,000.00

 

August 31, 2008

 

$1,500,000.00

 

November 30, 2008

 

$1,500,000.00

 

February 17, 2009

 

$1,500,000.00



 

All principal payments and prepayments on the Term Loan shall, unless otherwise
directed by LaBarge Electronics in writing at or prior to the time of such
payment or prepayment, be applied first to that portion of the Term Loan, if
any, accruing interest based on the Adjusted Base Rate and then to those
portions of the Term Loan, if any, accruing interest based on the LIBOR Rate
(and among those portions of the Term Loan, if any, accruing interest based on
the LIBOR Rate, being applied to the Interest Periods in the order of their
respective expiration dates (i.e. earliest expiration date first)).

2.03 Letter of Credit Commitment. (a) Subject to the terms and conditions of
this Agreement and so long as no Default or Event of Default has occurred and is
continuing (provided, however, that U.S. Bank shall have no liability to any
other Lender for issuing a Letter of Credit after the occurrence or during the
continuance of any Default or Event of Default unless U.S. Bank has previously
received notice in writing from the Company or any other Lender of, or has
actual knowledge of, the occurrence of such Default or Event of Default), during
the Revolving Credit Period, U.S. Bank hereby agrees to issue irrevocable
standby letters of credit and/or irrevocable commercial letters of credit for
the account of the Company (individually, a "Letter of Credit" and collectively,
the "Letters of Credit") in an amount and for the term specifically requested by
the Company by notice in writing to U.S. Bank in the form of Exhibit D attached
hereto and incorporated herein by reference (a "Letter of Credit Request");
provided, however, that:

(i) the Company shall have executed and delivered to U.S. Bank a Letter of
Credit Application with respect to such Letter of Credit;

(ii) the date of issuance of such Letter of Credit must be a Business Day which
is at least thirty (30) Business Days before the last day of the Revolving
Credit Period;

(iii) the term of any such Letter of Credit shall not extend beyond the earlier
of (A) the date one (1) year after the date of issuance thereof or (B) three (3)
Business Days before the last day of the Revolving Credit Period;

(iv) any Letter of Credit may only be utilized to guaranty the payment of
obligations of the Company or a Subsidiary to third parties;

(v) after giving effect to the issuance of the requested Letter of Credit: (A)
the Total Revolving Credit Outstandings must not exceed the lesser of (1) the
total Revolving Credit Commitments of all of the Lenders at such time or (2) the
Borrowing Base at such time and (B) the sum of the aggregate undrawn face amount
of all outstanding Letters of Credit plus all unreimbursed drawings with respect
thereto must not exceed the lesser of (1) the lesser of (x) the total Revolving
Credit Commitments of all of the Lenders at such time or (y) the Borrowing Base
at such time or (2) $10,000,000.00; and

(vi) the text of any such Letter of Credit is provided to U.S. Bank no less than
five (5) Business Days prior to the requested issuance date, which text must be
acceptable to U.S. Bank in its sole and absolute discretion.

(b) The payment of drafts under each Letter of Credit shall be made in
accordance with the terms thereof and, in that connection, U.S. Bank shall be
entitled to honor any drafts and accept any documents presented to it by the
beneficiary of such Letter of Credit in accordance with the terms of such Letter
of Credit and believed in good faith by U.S. Bank to be genuine. U.S. Bank
agrees to use commercially reasonable efforts to give the Company oral or
written notice prior to making a payment on or with respect to any draw on any
Letter of Credit; provided, however, that the failure to give such notice shall
not affect the Company's obligation to reimburse U.S. Bank for any such payment.
U.S. Bank shall not have any duty to inquire as to the accuracy or authenticity
of any draft or other drawing document that may be presented to it other than
the duties contemplated by the Letter of Credit Reimbursement Agreement and the
applicable Letter of Credit Application. If U.S. Bank shall have received
documents that in its good faith judgment constitute all of the documents that
are required to be presented before payment or acceptance of a draft under a
Letter of Credit, it shall be entitled to pay or accept such draft provided such
documents substantially conform on their face to the requirements of such Letter
of Credit.

(c) In the event of any payment by U.S. Bank of a draft presented under a Letter
of Credit, the Company agrees to pay to U.S. Bank in immediately available funds
at the time of such drawing an amount equal to the sum of such drawing plus U.S.
Bank's customary published negotiation, processing and other fees related
thereto. The Company hereby authorizes U.S. Bank to charge or cause to be
charged the Company's bank accounts at U.S. Bank to the extent there are
balances of immediately available funds therein, in an amount equal to the sum
of such drawing plus U.S. Bank's customary published negotiation, processing and
other fees related thereto (and U.S. Bank agrees to give the Company prompt
written notice of any amount so charged to any bank account of the Company at
U.S. Bank), and the Company agrees to pay the amount of any such drawing (and/or
U.S. Bank's customary published negotiation, processing and other fees related
thereto) not so charged prior to the close of business of U.S. Bank on the day
of such drawing. In the event any payment under a Letter of Credit is made by
U.S. Bank prior to receipt of payment from the Company, such payment by U.S.
Bank shall constitute a request by the Company for a Revolving Credit Base Rate
Loan under Section 2.01(a) above (and, unless the Required Lenders elect not to
make such Loan, the Lenders will make such Revolving Credit Base Rate Loan to
the Company regardless of whether any Default or Event of Default has occurred
and is continuing and regardless of whether such Revolving Credit Base Rate Loan
would otherwise be permitted under the requirements of Sections 2.01(a) of this
Agreement) and the proceeds of such Revolving Credit Base Rate Loan shall be
paid directly to U.S. Bank and applied by U.S. Bank to the payment of any
amounts owed by the Company to U.S. Bank under this Section 2.03. Unreimbursed
drawings on Letters of Credit shall bear interest from the date paid by U.S.
Bank until reimbursed in full by the Company at a rate per annum equal to Three
Percent (3%) over and above the Adjusted Base Rate (fluctuating as and when the
Adjusted Base Rate shall change and calculated on an actual day, 360-day year
basis).

(d) The Company hereby further agrees to pay to the order of U.S. Bank:

(i) with respect to each Letter of Credit, a nonrefundable issuance fee in an
amount equal to One-Eighth of One Percent (1/8%) of the face amount of each such
Letter of Credit (the "Letter of Credit Issuance Fees"), which Letter of Credit
Issuance Fees shall be due and payable annually in advance on the date of the
issuance of each such Letter of Credit and on each anniversary date of each such
Letter of Credit (provided, however, that the Company shall pay U.S. Bank a
Letter of Credit Issuance Fee in the aggregate amount of $911.55 on the date of
this Agreement with respect to the Existing Letters of Credit and a Letter of
Credit Issuance Fee in an amount equal to One-Eighth of One Percent (1/8%) of
the face amount of each such Existing Letter of Credit on each anniversary of
the issuance date of each such Existing Letter of Credit);

(ii) with respect to each Letter of Credit which is a standby Letter of Credit,
a nonrefundable commitment fee at a rate per annum equal to (A) so long as no
Event of Default has occurred and is continuing, the Applicable LIBOR Margin
(calculated on an actual day, 360-day year basis) and (B) so long as any Event
of Default has occurred and is continuing, Three Percent (3%) per annum over and
above the Applicable LIBOR Margin (calculated on an actual day, 360-day year
basis), on the undrawn face amount of each such Letter of Credit ("Standby
Letter of Credit Commitment Fees"), which Standby Letter of Credit Commitment
Fees shall be due and payable quarterly in arrears on each March 31, June 30,
September 30 and December 31 during the Revolving Credit Period and on the last
day of the Revolving Credit Period;

(iii) with respect to each Letter of Credit which is a commercial Letter of
Credit, a nonrefundable commitment fee at a rate per annum equal to (A) so long
as no Event of Default has occurred and is continuing, one-half (1/2) of the
Applicable LIBOR Margin (calculated on an actual day, 360-day year basis) and
(B) so long as any Event of Default has occurred and is continuing, Three
Percent (3%) per annum over and above one-half (1/2) of the Applicable LIBOR
Margin (calculated on an actual day, 360-day year basis), on the undrawn face
amount of each such Letter of Credit ("Commercial Letter of Credit Commitment
Fees"), which Commercial Letter of Credit Commitment Fees shall be due and
payable quarterly in arrears on each March 31, June 30, September 30 and
December 31 during the Revolving Credit Period and on the last day of the
Revolving Credit Period; and

(iv) such other fees (other than additional issuance fees and/or additional
commitment fees) as may be charged by U.S. Bank from time to time in accordance
with U.S. Bank's published schedule of fees in effect from time to time, which
fees shall be due and payable on demand by U.S. Bank.

(e) Upon the issuance of a Letter of Credit by U.S. Bank, an undivided
participation interest therein (including, without limitation, an undivided
participation interest in the reimbursement risk relating to such Letter of
Credit, in all payments made by U.S. Bank in connection with such Letter of
Credit and in all collateral for such Letter of Credit) shall automatically be
granted by U.S. Bank to and accepted by each other Lender in an amount equal to
such other Lender's Pro Rata Share (based on such other Lender's Pro Rata Share
of the total Revolving Credit Commitments) of the face amount of such Letter of
Credit. U.S. Bank agrees to give the Agent and each other Lender prompt written
notice of the issuance, amendment and/or termination of any Letter of Credit. If
U.S. Bank shall make payment on any draft presented or accepted under a Letter
of Credit, U.S. Bank shall give notice of such payment to the other Lenders, and
each other Lender hereby authorizes and requests U.S. Bank to advance for their
respective accounts, pursuant to the terms hereof, their respective shares of
any such payment based upon their respective Pro Rata Shares of such Letter of
Credit. If such drawing is not paid by the Company in immediately available
funds prior to the close of business of U.S. Bank on the date of such drawing,
U.S. Bank shall promptly so notify the other Lenders and each other Lender
agrees to immediately reimburse U.S. Bank in immediately available funds for its
Pro Rata Share of the amount of such drawing, plus interest calculated on its
Pro Rata Share of such amount at a rate per annum equal to the Fed Funds Rate
calculated from the date of such payment by U.S. Bank to but excluding the date
of reimbursement by such other Lender and on an actual-day, 360-day year basis.
Each other Lender will be entitled to its Pro Rata Share of any Standby Letter
of Credit Commitment Fees and/or Commercial Letter of Credit Commitment Fees
paid by the Company, but such other Lender shall have no right to share in any
Letter of Credit Issuance Fees or any other fees paid by the Company to U.S.
Bank in connection with any of the Letters of Credit.

(f) Notwithstanding any provision contained in this Agreement to the contrary,
if any Letters of Credit remain outstanding on the last day of the Revolving
Credit Period, the Company shall, on or before 2:00 p.m. (St. Louis time) on the
last day of the Revolving Credit Period, (i) surrender the originals of the
applicable Letter(s) of Credit to U.S. Bank for cancellation or (ii) provide
U.S. Bank with cash collateral (or other collateral acceptable to the Required
Lenders in their sole and absolute discretion) in an amount at least equal to
the aggregate undrawn face amount of all outstanding Letter(s) of Credit plus
all unreimbursed drawings with respect thereto and execute and deliver to U.S.
Bank such agreements as U.S. Bank or the Required Lenders may require to grant
U.S. Bank a first priority perfected security interest in such cash or other
collateral. Any such cash collateral received by U.S. Bank pursuant to this
Section 2.03(f) shall be held by U.S. Bank in one or more separate bank accounts
at U.S. Bank appropriately designated as cash collateral accounts in relation to
this Agreement and the Letters of Credit and retained by U.S. Bank as collateral
security for the payment of the Borrower's Obligations owed by the Company. Cash
amounts delivered to U.S. Bank pursuant to the foregoing requirements of this
Section 2.03(f) shall be invested, at the request and for the account of the
Company in investments of a type and nature and with a term acceptable to the
Required Lenders. Such amounts, including in the case of cash amounts invested
in the manner set forth above, shall not be used by U.S. Bank to pay any amounts
drawn or paid under or pursuant to any Letter of Credit, but may be applied to
reimburse U.S. Bank for drawings or payments under or pursuant to such Letters
of Credit which U.S. Bank has paid, or if no such reimbursement is required to
the payment of such of the other Borrower's Obligations owed by the Company as
the Required Lenders shall determine. Any amounts remaining in any cash
collateral account established pursuant to this Section 2.03(f) after the
payment in full of all of the Borrower's Obligations owed by the Company and the
expiration or cancellation of all of the Letters of Credit shall be returned to
the Company (after deduction of the reasonable expenses of U.S. Bank, if any).

(g) Notwithstanding any provision contained in this Agreement to the contrary,
(i) all references in this Agreement to Letters of Credit shall include the
irrevocable standby and/or commercial letters of credit listed on Schedule
2.03(g) attached hereto which have heretofore been issued by U.S. Bank for the
account of the Company (the "Existing Letters of Credit") and (ii) all
references in this Agreement to the Letter of Credit Applications shall include
the applications and agreements for irrevocable standby and commercial letters
of credit heretofore executed by the Company, as account party, with respect to
the Existing Letters of Credit.

2.04 Method of Borrowing.

(a) The Company shall give notice (a "Notice of Revolving Credit Borrowing") to
the Agent by 12:00 noon (St. Louis time) on the Business Day of each Revolving
Credit Base Rate Loan to be made to the Company, and by 12:00 noon (St. Louis
Time) at least three (3) Eurodollar Business Days before each Revolving Credit
LIBOR Loan to be made to the Company, specifying:

(i) the date of such Revolving Credit Loan, which shall be a Business Day during
the Revolving Credit Period in the case of a Revolving Credit Base Rate Loan and
a Eurodollar Business Day during the Revolving Credit Period in the case of a
Revolving Credit LIBOR Loan,

(ii) the aggregate principal amount of such Revolving Credit Loan,

(iii) whether such Revolving Credit Loan is to be a Revolving Credit Base Rate
Loan or a Revolving Credit LIBOR Loan, and

(iv) in the case of a Revolving Credit LIBOR Loan, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

(b) Upon receipt of a Notice of Revolving Credit Borrowing given to it, the
Agent shall notify each Lender by 1:00 p.m. (St. Louis time) on the date of
receipt of such Notice of Revolving Credit Borrowing by the Agent (which must be
a Business Day) of the contents thereof and of such Lender's Pro Rata Share of
such Revolving Credit Loan. A Notice of Revolving Credit Borrowing shall not be
revocable by the Company.

(c) Not later than 2:00 p.m. (St. Louis time) on the date of each Revolving
Credit Loan, each Lender shall make available its Pro Rata Share of such
Revolving Credit Loan, in Federal or other funds immediately available in
St. Louis, Missouri, to the Agent at its address specified in or pursuant to
Section 8.07. Unless the Agent determines that any applicable condition
specified in Section 3 has not been satisfied, the Agent will make the funds so
received from the Lenders available to the Company by 3:00 p.m. (St. Louis time)
by crediting such funds to a demand deposit account of the Company at U.S. Bank
specified by the Company (or such other account mutually agreed upon in writing
between the Agent and the Company). The Agent shall not be required to make any
amount available to the Company hereunder except to the extent the Agent shall
have received such amounts from the Lenders as set forth herein, provided,
however, that unless the Agent shall have been notified by a Lender prior to the
time a Revolving Credit Loan is to be made hereunder that such Lender does not
intend to make its Pro Rata Share of such Revolving Credit Loan available to the
Agent, the Agent may assume that such Lender has made such Pro Rata Share
available to the Agent prior to such time, and the Agent may in reliance upon
such assumption make available to the Company a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Lender
and the Agent has made such amount available to the Company, the Agent shall be
entitled to receive such amount from such Lender forthwith upon its demand,
together with interest thereon in respect of each day during the period from and
including the date such amount was made available to the Company to but
excluding the date the Agent recovers such amount from such Lender at a rate per
annum equal to the Fed Funds Rate.

(d) The Company hereby irrevocably authorizes the Agent and each Lender to rely
on telephonic, facsimile, telegraphic, telex or written instructions of any
person identifying himself or herself as one of the individuals listed on
Schedule 2.04 attached hereto (or any other individual from time to time
authorized to act on behalf of the Company pursuant to a resolution adopted by
the Board of Directors of the Company and certified by the Secretary of the
Company and delivered to the Agent and each Lender) (each, an "Authorized
Person") with respect to any request to make a Revolving Credit Loan or a
repayment hereunder, and on any signature which the Agent or such Lender, as the
case may be, believes to be genuine, and the Company shall be bound thereby in
the same manner as if such individual were actually authorized or such signature
were genuine. The Company also hereby agrees to defend and indemnify the Agent
and each Lender and hold the Agent and each Lender harmless from and against any
and all claims, demands, damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable Attorneys' fees and expenses)
relating to or arising out of or in connection with the acceptance of any
notices or instructions believed by the Agent or such Lender, as the case may
be, in good faith to have been sent or delivered by an Authorized Person,
regardless of whether such notice or instruction was in fact delivered by an
Authorized Person.

2.05 Notes.

(a) The Revolving Credit Loans of each Lender to the Company shall be evidenced
by a Revolving Credit Note of the Company payable to the order of such Lender in
a principal amount equal to the amount of such Lender's Revolving Credit
Commitment, each of which Revolving Credit Notes shall be in substantially the
form of Exhibit B attached hereto and incorporated herein by reference (with
appropriate insertions) (collectively, as the same may from time to time be
amended, modified, extended, renewed, restated or replaced (including, without
limitation, any Revolving Credit Note issued in full or partial replacement of
an existing Revolving Credit Note as a result of an assignment by a Lender), the
"Revolving Credit Notes").

(b) The Term Loan of each Lender to LaBarge Electronics shall be evidenced by a
Term Loan Promissory Note of LaBarge Electronics payable to the order of such
Lender in an original principal amount equal to the amount of such Lender's Term
Loan Commitment, each of which Term Loan Promissory Notes shall be in
substantially the form of Exhibit C attached hereto and incorporated herein by
reference (with appropriate insertions) (collectively, as the same may from time
to time be amended, modified, extended, renewed, restated or replaced
(including, without limitation, any Term Loan Note issued in full or partial
replacement of an existing Term Loan Note as a result of an assignment by a
Lender), the "Term Loan Notes").

(c) Each Lender shall record in its books and records the date, amount, type and
Interest Period (if any) of each Revolving Credit Loan made by it to the Company
and the date and amount of each payment of principal and/or interest made by the
Company with respect thereto; provided, however, that the obligation of the
Company to repay each Revolving Credit Loan made to the Company under this
Agreement shall be absolute and unconditional, notwithstanding any failure of
such Lender to make any such recordation or any mistake by such Lender in
connection with any such recordation. The books and records of each Lender
showing the account between such Lender and the Company shall be conclusive
evidence of the items set forth therein in the absence of demonstrable error.

(d) Each Lender shall record in its books and records the date, amount, type and
Interest Period (if any) of the Term Loan made by it to LaBarge Electronics and
the date and amount of each payment of principal and/or interest made by LaBarge
Electronics with respect thereto; provided, however, that the obligation of
LaBarge Electronics to repay the Term Loan made by such Lender to LaBarge
Electronics under this Agreement shall be absolute and unconditional,
notwithstanding any failure of such Lender to make any such recordation or any
mistake by such Lender in connection with any such recordation. The books and
records of each Lender showing the account between such Lender and LaBarge
Electronics shall be conclusive evidence of the items set forth therein in the
absence of demonstrable error.

2.06 Duration of Interest Periods and Selection of Interest Rates.

(a) The duration of the initial Interest Period for each Revolving Credit LIBOR
Loan shall be as specified in the applicable Notice of Revolving Credit
Borrowing. The Company shall elect the duration of each subsequent Interest
Period applicable to such Revolving Credit LIBOR Loan and the interest rate to
be applicable during such subsequent Interest Period (and the Company shall have
the option (i) in the case of any Revolving Credit Base Rate Loan, to elect that
such Revolving Credit Loan become a Revolving Credit LIBOR Loan and the Interest
Period to be applicable thereto, and (ii) in the case of any Revolving Credit
LIBOR Loan, to elect that such Revolving Credit Loan become a Revolving Credit
Base Rate Loan), by giving notice of such election to the Agent by 12:00 noon
(St. Louis time) on the Business Day of, in the case of the election of the
Adjusted Base Rate, and by 12:00 noon (St. Louis time) at least three (3)
Eurodollar Business Days before, in the case of the election of the LIBOR Rate,
the end of the immediately preceding Interest Period applicable thereto, if any;
provided, however, that notwithstanding the foregoing, in addition to and
without limiting the rights and remedies of the Agent and the Lenders under
Section 6 hereof, so long as any Default or Event of Default under this
Agreement has occurred and is continuing, the Company shall not be permitted to
renew any Revolving Credit LIBOR Loan as a Revolving Credit LIBOR Loan or to
convert any Revolving Credit Base Rate Loan into a Revolving Credit LIBOR Loan.
Upon receipt of any such notice given by Borrower to the Agent under this
Section 2.06(a), the Agent shall notify each Lender by 1:00 p.m. (St. Louis
time) on the date of receipt of such notice (which must be a Business Day) of
the contents thereof. If the Agent does not receive a notice of election for a
Revolving Credit Loan pursuant to this Section 2.06(a) within the applicable
time limits specified herein, the Company shall be deemed to have elected to pay
such Revolving Credit Loan in whole pursuant to Section 2.11 on the last day of
the current Interest Period with respect thereto and to reborrow the principal
amount of such Revolving Credit Loan on such date as a Revolving Credit Base
Rate Loan.

(b) The Term Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Adjusted Base Rate. LaBarge Electronics
may from time to time fix the interest rate on all or any portion of the Term
Loan in an amount not less than $1,000,000.00 or any larger multiple of
$250,000.00 at the LIBOR Rate for the Interest Period selected by LaBarge
Electronics (subject to the definition of Interest Period); provided, however,
that notwithstanding the foregoing, in addition to and without limiting the
rights and remedies of the Agent and the Lenders under Section 6 hereof, so long
as any Default or Event of Default under this Agreement has occurred and is
continuing, LaBarge Electronics shall not be permitted to fix the interest rate
on all or any portion of the Term Loan at the LIBOR Rate. If LaBarge Electronics
elects to have any portion of the Term Loan bear interest at the LIBOR Rate,
LaBarge Electronics shall give oral or written notice (an "Interest Rate
Selection Notice") to the Agent by 12:00 noon (St. Louis time) at least three
(3) Eurodollar Business Days before any date (which must be a Eurodollar
Business Day) upon which LaBarge Electronics desires to fix the interest rate on
any portion of the Term Loan, which Interest Rate Selection Notice shall specify
the portion of the Term Loan which is to bear interest at the LIBOR Rate and the
initial Interest Period applicable thereto. LaBarge Electronics may not revoke
or rescind any Interest Rate Selection Notice. Upon receipt of any such Interest
Rate Selection Notice given by LaBarge Electronics to the Agent under this
Section 2.06(b), the Agent shall notify each Lender by 1:00 p.m. (St. Louis
time) on the date of receipt of such Interest Rate Selection Notice (which must
be a Business Day) of the contents thereof. Unless LaBarge Electronics shall
have otherwise notified the Agent in accordance with this Section 2.06(b), upon
the expiration of any Interest Period, that portion of the Term Loan bearing
interest at the LIBOR Rate during such Interest Period shall bear interest at
the Adjusted Base Rate from and after the expiration of such Interest Period.

(c) The Company and LaBarge Electronics, collectively, may not have outstanding
and the Lenders shall not be obligated to make more than six (6) LIBOR Loans at
any one time.

2.07 Interest Rates and Interest Payments.

(a) So long as no Event of Default has occurred and is continuing, each
Revolving Credit Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Revolving Credit Loan is made
until it becomes due, at a rate per annum equal to the Adjusted Base Rate. So
long as any Event of Default has occurred and is continuing, each Revolving
Credit Base Rate Loan shall, unless otherwise agreed in writing by each Lender,
bear interest on the outstanding principal amount thereof, for each day from the
date such Revolving Credit Loan is made until it becomes due, at a rate per
annum equal to Three Percent (3%) over and above the Adjusted Base Rate. Such
interest shall be due and payable monthly in arrears on the last day of each
month during the Revolving Credit Period commencing on the first such date after
such Revolving Credit Base Rate Loan is made, and at the maturity of the
Revolving Credit Notes (whether by reason of acceleration or otherwise). From
and after the maturity of the Revolving Credit Notes, whether by reason of
acceleration or otherwise, each Revolving Credit Base Rate Loan shall bear
interest, due and payable on demand, for each day until paid at a rate per annum
equal to Three Percent (3%) over and above the Adjusted Base Rate.

(b) So long as no Event of Default has occurred and is continuing, each
Revolving Credit LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the applicable LIBOR Rate. So long as any Event of Default has occurred
and is continuing, each Revolving Credit LIBOR Loan shall, unless otherwise
agreed in writing by each Lender, bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to Three Percent (3%) over and above the applicable LIBOR Rate. Interest
shall be due and payable for each Interest Period on the last day thereof,
unless the duration of such Interest Period exceeds three (3) months, in which
case such interest shall be due and payable at the end of the first three (3)
months of such Interest Period and on the last day of such Interest Period, and
at the maturity of the Revolving Credit Notes (whether by reason of acceleration
or otherwise). From and after the maturity of the Revolving Credit Notes,
whether by reason of acceleration or otherwise, each Revolving Credit LIBOR Loan
shall bear interest, due and payable on demand, for each day until paid, at a
rate per annum equal to Three Percent (3%) over and above the higher of (i) the
LIBOR Rate for the immediately preceding Interest Period applicable to such
Revolving Credit LIBOR Loan or (ii) the Adjusted Base Rate.

(c) So long as no Event of Default has occurred and is continuing, each Term
Base Rate Loan shall bear interest on the outstanding principal amount thereof
for each day until paid at a rate per annum equal to the Adjusted Base Rate. So
long as any Event of Default has occurred and is continuing, each Term Base Rate
Loan shall, unless otherwise agreed to in writing by each Lender, bear interest
on the outstanding principal amount thereof for each day until paid at a rate
per annum equal to Three Percent (3%) over and above the Adjusted Base Rate.
Such interest shall be due and payable monthly on the last day of each month
commencing February 29, 2004, and at the maturity of the Term Loan Notes
(whether by reason of acceleration or otherwise). From and after the maturity of
the Term Loan Notes, whether by reason of acceleration or otherwise, each Term
Base Rate Loan shall bear interest, due and payable on demand, for each day
until paid at a rate per annum equal to Three Percent (3%) over and above the
Adjusted Base Rate.

(d) So long as no Event of Default has occurred and is continuing, each Term
LIBOR Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period applicable thereto at a rate per annum equal to the
applicable LIBOR Rate. So long as any Event of Default has occurred and is
continuing, each Term LIBOR Loan shall, unless otherwise agreed to in writing by
each Lender, bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at a rate per annum equal to Three Percent
(3%) over and above the applicable LIBOR Rate. Interest shall be due and payable
for each Interest Period on the last day thereof, unless the duration of such
Interest Period exceeds three (3) months, in which case such interest shall be
payable at the end of the first three (3) months of such Interest Period and on
the last day of such Interest Period, and at the maturity of the Term Loan Notes
(whether by reason of acceleration or otherwise). From and after the maturity of
the Term Loan Notes, whether by reason of acceleration or otherwise, each Term
LIBOR Loan shall bear interest, payable on demand, for each day until paid, at a
rate per annum equal to Three Percent (3%) over and above the higher of (i) the
LIBOR Rate for the immediately preceding Interest Period applicable to such Term
LIBOR Loan or (ii) the Adjusted Base Rate.

(e) The Agent shall determine each interest rate applicable to the Loans
hereunder and its determination thereof shall be conclusive in the absence of
demonstrable error.

2.08 Computation of Interest. Interest on Base Rate Loans shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Interest on LIBOR Loans
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed, calculated as to each Interest Period from and including
the first day thereof to but excluding the last day thereof.

2.09 Fees.

(a) From and including the date of this Agreement to but excluding the last day
of the Revolving Credit Period, the Company shall pay to the Agent for the
account of each Lender a nonrefundable commitment fee on the unused portion of
the Revolving Credit Commitment of such Lender (determined by subtracting such
Lender's Pro Rata Share of the Total Revolving Credit Outstandings from such
Lender's Revolving Credit Commitment) at the Applicable Commitment Fee Rate.
Said commitment fee shall be (i) calculated on a daily basis, (ii) payable
quarterly in arrears on each March 31, June 30, September 30 and December 31
during the Revolving Credit Period commencing March 31, 2004, and on the last
day of the Revolving Credit Period and (iii) calculated on an actual day,
360-day year basis.

(b) The Company and LaBarge Electronics agree to pay U.S. Bank certain fees in
the amounts set forth in a letter agreement by and among the Company, LaBarge
Electronics and U.S. Bank dated February 5, 2004, as the same may from time to
time be amended, modified, extended, renewed or restated.

2.10 Method of Making Interest and Other Payments. The Agent may, at its option,
deem interest and other amounts payable by the Company under this Agreement
(other than the principal balance of the Revolving Credit Loans) to be paid by
causing the Lenders to make Revolving Credit Base Rate Loans to the Company in
such amount(s). The Agent agrees to give the Company prompt written notice of
any Revolving Credit Base Rate Loans made by the Lenders under this Section
2.10.

2.11 Voluntary Prepayments.

(a) The Company may, upon notice to the Agent no later than 12:00 noon (St.
Louis time) on date of the prepayment (which must be a Business Day) specifying
that it is prepaying the Revolving Credit Base Rate Loans, prepay without
penalty or premium the Revolving Credit Base Rate Loans in whole at any time or
in part in amounts aggregating $100,000.00 or any larger multiple of $25,000.00
from time to time, by paying the principal amount to be paid. Each such
voluntary prepayment shall be applied to prepay the Revolving Credit Base Rate
Loans of the several Lenders in proportion to their respective Pro Rata Shares.

(b) The Company may, upon notice to the Agent no later than 12:00 noon (St.
Louis time) on the date at least three (3) Eurodollar Business Days before the
date of the prepayment (which must be a Eurodollar Business Day) specifying that
it is prepaying the Revolving Credit LIBOR Loans, prepay the Revolving Credit
LIBOR Loans to which a given Interest Period applies, in whole, or in part in
amounts aggregating $1,000,000.00 or any larger multiple of $250,000.00, by
paying the principal amount to be paid together with all accrued and unpaid
interest thereon to and including the date of prepayment and any funding losses
and other amounts payable under Section 2.14; provided, however, that in no
event may the Company make a partial prepayment of Revolving Credit LIBOR Loans
which results in the total outstanding Revolving Credit LIBOR Loans with respect
to which a given Interest Period applies being greater than $0.00 but less than
$1,000,000.00. Each such voluntary prepayment shall be applied to prepay the
Revolving Credit LIBOR Loans of the several Lenders in proportion to their
respective Pro Rata Shares.

(c) LaBarge Electronics may, upon notice to the Agent no later than 12:00 noon
(St. Louis time) on the date at least three (3) Eurodollar Business Days before
the date of the prepayment (which must be a Eurodollar Business Day), prepay all
at any time or any portion from time to time of the unpaid principal balance of
the Term Loan prior to maturity provided that: (i) contemporaneously with each
such prepayment LaBarge Electronics shall pay all accrued and unpaid interest on
the portion of the Term Loan being prepaid to and including the date of
prepayment; (ii) partial prepayments shall be applied to the installments of
principal of the Term Loan in the inverse order of their stated maturities;
(iii) partial prepayments shall be in an aggregate amount of at least
$1,000,000.00 or any larger multiple of $250,000.00; (iv) in no event may
LaBarge Electronics make any prepayment on any portion of the Term Loan which is
accruing interest at the LIBOR Rate which results in the remaining portion of
the Term Loan with respect to which a given Interest Period applies being
greater than $0.00 but less than $1,000,000.00; and (v) if LaBarge Electronics
is making a prepayment on any portion of the Term Loan which is accruing
interest at the LIBOR Rate, LaBarge Electronics shall pay the Agent for the
benefit of the Lenders the funding losses and other amounts, if any, required
under Section 2.14. Each such voluntary prepayment shall be applied to pay the
Term Loan of the several Lenders in proportion to their respective Pro Rata
Shares.

(d) Upon receipt of a notice of prepayment pursuant to this Section, the Agent
shall promptly notify each Lender of the contents thereof and of such Lender's
Pro Rata Share of such payment and such notice shall not thereafter be revocable
by the Company or LaBarge Electronics, as the case may be.

2.12 Mandatory Prepayments.

(a) In addition to the regularly scheduled principal payments due on the Term
Loan under Section 2.02(a) above, any voluntary prepayments made by LaBarge
Electronics under Section 2.11 above and any payments made by LaBarge
Electronics under Section 2.12(b) below, until the Term Loan has been paid in
full, LaBarge Electronics hereby covenants and agrees to make mandatory
prepayments on the Term Loan in an amount equal to (i) One Hundred Percent
(100%) of the net cash proceeds received by the Company from the issuance of any
capital stock or other equity securities subsequent to the date of this
Agreement (which prepayment shall be due and payable within ten (10) days after
the Company's receipt of such proceeds) and (ii) One Hundred Percent (100%) of
the net cash proceeds received by the Company or any Subsidiary from the sale or
other disposition of any Property (other than the sale of Inventory in the
ordinary course of business) to the extent such proceeds are not used within
ninety (90) days after receipt thereof by the Company or the applicable
Subsidiary, as the case may be, to purchase replacement assets and to the extent
the aggregate amount of such proceeds received by the Company and its
Subsidiaries on a combined basis during any fiscal year of the Company and not
so used to purchase replacement assets exceeds the sum of $1,000,000.00 (which
prepayment shall be due and payable within ninety (90) days after receipt of
such proceeds by the Company and/or any Subsidiary). All payments due pursuant
to this Section 2.12(a) shall be applied to the prepayment of the scheduled
installments of the Term Loan in the inverse order of their stated maturities
(and allocated among the Lenders based on their respective Pro Rata Shares of
the Term Loan).

(b) In addition to the regularly scheduled principal payments due on the Term
Loan under Section 2.02(a) above, any voluntary prepayments made by LaBarge
Electronics under Section 2.11 above and any payments made by LaBarge
Electronics under Section 2.12(a) above, until the Term Loan has been paid in
full, LaBarge Electronics hereby further covenants and agrees to make mandatory
prepayments on the Term Loan in an amount equal to Fifty Percent (50%) of
Consolidated Excess Cash Flow (if any) for each fiscal year of the Company
commencing with the fiscal year of the Company ending on or about June 30, 2005
(which prepayments shall be due and payable within one hundred twenty (120) days
after the end of the applicable fiscal year of the Company). All mandatory
prepayments due on the Term Loan pursuant to this Section 2.12(b) shall be
applied to the scheduled installments of principal of the Term Loan in the
inverse order of their stated maturities (and allocated among the Lenders based
on their respective Pro Rata Shares of the Term Loan).

(c) The Company hereby agrees to make mandatory prepayments of principal on the
Revolving Credit Loan in an amount equal to each amount received by LaBarge
Electronics from Pinnacle Electronics, LLC and/or any escrow account with
respect to any purchase price adjustments, indemnity obligations and/or
otherwise under the Pinnacle Electronics Acquisition Agreement, each such
mandatory prepayment to be due and payable within one (1) Business Day after
LaBarge Electronics' receipt of such amount.

2.13 General Provisions as to Payments. Each Borrower shall make each payment of
principal of, and interest on, the Loans to such Borrower and of fees and all
other amounts payable by such Borrower under this Agreement, not later than 2:00
p.m. (St. Louis time) on the date when due and payable, in Federal or other
funds immediately available in St. Louis, Missouri, to the Agent at its address
referred to in Section 8.07. All payments received by the Agent after 2:00 p.m.
(St. Louis time) shall be deemed to have been received by the Agent on the next
succeeding Business Day. The Agent will distribute to each Lender in immediately
available funds its Pro Rata Share of each such payment received by the Agent
for the account of the Lenders by 3:00 p.m. (St. Louis time) on the day of
receipt of such payment by the Agent if such payment is received by the Agent
from the applicable Borrower by 2:00 p.m. (St. Louis time) on such day or by
12:00 noon (St. Louis time) on the next succeeding Business Day if such payment
is received by the Agent from the applicable Borrower after 2:00 p.m. (St. Louis
time) on such day. Any such payment owed by the Agent to any Lender which is not
paid within the applicable time period shall bear interest (payable by the
Agent) until paid at the Fed Funds Rate. Whenever any payment of principal of,
or interest on, the Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon, at the then applicable rate,
shall be payable for such extended time.

2.14 Funding Losses. Notwithstanding any provision contained in this Agreement
to the contrary, (a) if any Borrower makes any payment of principal with respect
to any LIBOR Loan (pursuant to Sections 2 or 6 or otherwise) on any day other
than the last day of the Interest Period applicable thereto, or if any Borrower
fails to borrow or pay any LIBOR Loan after notice has been given to by such
Borrower to the Agent in accordance with Section 2.04, 2.06, 2.11 or otherwise,
such Borrower shall reimburse each Lender on demand for any resulting losses and
expenses incurred by such Lender, including, without limitation, any losses
incurred in obtaining, liquidating or employing deposits from third parties and
any loss of margin for the period after any such payment, provided that such
Lender shall have delivered to such Borrower a certificate setting forth in
reasonable detail the calculation of the amount of such losses and expenses,
which calculation shall be conclusive in the absence of demonstrable error.

2.15 Basis for Determining Interest Rate Inadequate or Unfair. If with respect
to any Interest Period:

(a) deposits in dollars (in the applicable amounts) are not being offered to any
one or more Lenders in the relevant market for such Interest Period, or

(b) any Lender determines that the LIBOR Rate as determined pursuant to the
definition thereof will not adequately and fairly reflect the cost to such
Lender of maintaining or funding the LIBOR Loans for such Interest Period,

such Lender shall forthwith give notice thereof to the Company and LaBarge
Electronics which notice shall set forth in detail the basis for such notice,
whereupon until such Lender notifies the Company and LaBarge Electronics that
the circumstances giving rise to such suspension no longer exist, (i) the LIBOR
Rate shall not be available to the Company or LaBarge Electronics as an interest
rate option on any Loans made by such Lender to the Company or LaBarge
Electronics, (ii) all of the then outstanding Revolving Credit LIBOR Loans made
by such Lender shall automatically convert to Revolving Credit Base Rate Loans
on the last day of the then current Interest Period applicable to each such
Revolving Credit LIBOR Loan and (iii) all of the then outstanding Term LIBOR
Loans made by such Lender shall automatically convert to Term Base Rate Loans on
the last day of the then current Interest Period applicable to each such Term
LIBOR Loan. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion together with
any funding losses and other amounts due under Section 2.14.



2.16 Illegality. If, after the date of this Agreement, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental or
regulatory authority, central bank or comparable agency shall make it unlawful
or impossible for any Lender to make, maintain or fund its LIBOR Loans to the
Company and/or LaBarge Electronics, such Lender shall forthwith give notice
thereof to the Company and LaBarge Electronics. Upon receipt of such notice,
each of the Company and LaBarge Electronics shall convert all of its then
outstanding LIBOR Loans from such Lender on either (a) the last day of the then
current Interest Period applicable to such LIBOR Loan if such Lender may
lawfully continue to maintain and fund such LIBOR Loan to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
such LIBOR Loan to such day, to a Base Rate Loan of the same type (i.e., a
Revolving Credit Base Rate Loan or a Term Base Rate Loan) in an equal principal
amount. Interest accrued on each such LIBOR Loan prior to any such conversion
shall be due and payable on the date of such conversion together with any
funding losses and other amounts due under Section 2.14.

2.17 Increased Cost.

(a) If (i) Regulation D or (ii) after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental or
regulatory authority, central bank or comparable agency (a "Regulatory Change"):

(A) shall subject any Lender to any tax, duty or other charge with respect to
its LIBOR Loans, its Notes or its obligation to make LIBOR Loans, or shall
change the basis of taxation of payments to any Lender of the principal of or
interest on its LIBOR Loans or any other amounts due under this Agreement in
respect of its LIBOR Loans or its obligation to make LIBOR Loans (except for
taxes on or changes in the rate of tax on the overall net income of such
Lender); or

(B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit, capital or similar requirement against assets of,
deposits with or for the account of, or credit extended or committed to be
extended by, any Lender or shall, with respect to any Lender impose, modify or
deem applicable any other condition affecting such Lender's LIBOR Loans, such
Lender's Notes or such Lender's obligation to make LIBOR Loans;

and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D, to impose a cost on or increase the cost to) such Lender
of making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or under any of its
Notes with respect thereto, by an amount deemed by such Lender to be material,
and if such Lender is not otherwise fully compensated for such increase in cost
or reduction in amount received or receivable by virtue of the inclusion of the
reference to "LIBOR Reserve Percentage" in the calculation of the LIBOR Rate,
then upon notice by such Lender to the Company and LaBarge Electronics, which
notice shall be sent by such Lender promptly after such Lender becomes aware of
such increased cost or reduction and which notice shall set forth such Lender's
supporting calculations in reasonable detail and the details of the Regulatory
Change, the Company and LaBarge Electronics shall pay such Lender, as additional
interest, such additional amount or amounts as will compensate such Lender for
such increased cost or reduction. The determination by any Lender under this
Section of the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of demonstrable error. In determining such amount or
amounts, the Lenders may use any reasonable averaging and attribution methods.

(b) If any Lender demands compensation under Section 2.17(a) above, the Company
and/or LaBarge Electronics may at any time, upon at least three (3) Eurodollar
Business Day's prior notice to such Lender, convert its then outstanding LIBOR
Loans to Base Rate Loans of the same type (i.e., a Revolving Credit Base Rate
Loan or a Term Base Rate Loan) in an equal principal amount. Interest accrued on
each such LIBOR Loan prior to any such conversion shall be due and payable on
the date of such conversion together with any funding losses and other amounts
due under Section 2.14 and this Section 2.17.

2.18 Base Rate Loans Substituted for Affected LIBOR Loans. If notice has been
given by a Lender pursuant to Sections 2.15 or 2.16 or by the Company and/or
LaBarge Electronics pursuant to Section 2.17 requiring LIBOR Loans of any Lender
to be repaid, then, unless and until such Lender notifies the Company and
LaBarge Electronics that the circumstances giving rise to such repayment no
longer apply, all Loans which would otherwise be made by such Lender to the
Company and/or LaBarge Electronics as LIBOR Loans shall be made instead as Base
Rate Loans. Such Lender shall promptly notify the Company and LaBarge
Electronics if and when the circumstances giving rise to such repayment no
longer apply.

2.19 Capital Adequacy. If, after the date of this Agreement, any Lender shall
have determined in good faith that the adoption of any applicable law, rule,
regulation or guideline regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
or regulatory authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or will
have the effect of reducing the rate of return on such Lender's capital in
respect of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender's policies with respect to capital adequacy), then
from time to time the Company and LaBarge Electronics shall pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such reduction. Each Lender agrees to give the Company and LaBarge Electronics
prompt written notice after such Lender becomes aware that it is entitled to any
such additional amount or amounts under this Section 2.19. All determinations
made in good faith by such Lender of the additional amount or amounts required
to compensate such Lender in respect of the foregoing shall be conclusive in the
absence of demonstrable error. In determining such amount or amounts, such
Lender may use any reasonable averaging and attribution methods.

2.20 Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to the Lenders of amounts sufficient to protect the yield to the
Lenders with respect to the Loans, including, without limitation, Sections 2.14,
2.15, 2.16, 2.17 and 2.19 of this Agreement, shall survive the payment of the
Notes and the other Borrower's Obligations owed by any one or more of the
Borrowers and the termination of this Agreement.

2.21 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision contained in this Agreement to the contrary, each Lender shall be
entitled to fund and maintain its funding of all or any part of its LIBOR Loans
in any manner it elects, it being understood, however, that for purposes of this
Agreement all determinations hereunder (including, without limitation, the
determination of each Lender's funding losses and expenses under Section 2.14)
shall be made as if such Lender had actually funded and maintained each LIBOR
Loan through the purchase of deposits having a maturity corresponding to the
maturity of the applicable Interest Period relating to the applicable LIBOR Loan
and bearing an interest rate equal to the applicable LIBOR Base Rate.

2.22 Sharing of Payments. The Lenders agree among themselves that, in the event
that any Lender shall directly or indirectly obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, banker's
lien or counterclaim, through the realization, collection, sale or liquidation
of any collateral or otherwise) on account of or in respect of any of the Loans
or any of the other Borrower's Obligations owed by any one or more of the
Borrowers in excess of its Pro Rata Share of all such payments, such Lenders
shall immediately purchase from the other Lenders participations in the Loans or
other Borrower's Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that the Lenders share such payment ratably in accordance with their respective
Pro Rata Shares of the outstanding Loans and other Borrower's Obligations owed
by any one or more of the Borrowers. The Lenders further agree among themselves
that if any such excess payment to a Lender shall be rescinded or must otherwise
be restored, the other Lenders which shall have shared the benefit of such
payment shall, by repurchase of participation theretofore sold, or otherwise,
return its share of that benefit to the Lender whose payment shall have been
rescinded or otherwise restored. Each of the Company and LaBarge Electronics
agrees that any Lenders so purchasing a participation in the Loans or other
Borrower's Obligations owed by such Borrower to the other Lenders may exercise
all rights of set-off, banker's lien and/or counterclaim as fully as if such
Lenders were a holder of such Loan or other Borrower's Obligations owed by such
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law any Lender receives a secured claim
in lieu of a set-off to which this Section 2.22 would apply, such Lenders shall,
to the extent practicable, exercise their rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section 2.22 to share in the benefits of any recovery of such secured claim.

2.23 Application of Payments. Notwithstanding any provision contained in this
Agreement or any of the other Transaction Documents to the contrary:

(a) so long as neither the Agent nor the Required Lenders have accelerated and
demanded immediate repayment of the Borrower's Obligations owed by the any one
or more of the Borrowers following an Event of Default under this Agreement, all
monies received by the Agent and/or any Lender as a result of voluntary payment
from a Borrower shall be applied to the payment of the various Borrower's
Obligations owed by such Borrower as directed by the applicable Borrower and the
Agent shall promptly remit to each Lender its ratable share of each such
payment; and

(b) all other monies received by the Agent and/or any Lender, including, without
limitation, all monies received by the Agent and/or any Lender after the Agent
or the Required Lenders have accelerated and demanded immediate repayment of the
Borrower's Obligations owed by any one or more of the Borrowers following an
Event of Default under this Agreement, whether received as a result of voluntary
payment from a Borrower, through the exercise of a right of set-off or realized
from the sale or other disposition of or collections from any of the Collateral
or resulting from any proceedings against any Borrower or any other Obligor or
from any source whatsoever (including, without limitation, casualty insurance
proceeds relating to any of the Collateral), shall be applied in the following
order (unless otherwise agreed in writing by each Lender): (i) first, to the
reasonable costs and expenses, including reasonable Attorneys' fees and
expenses, incurred by the Agent and/or any Lender to effect such recovery, to
enforce any right or remedy under this Agreement or any of the other Transaction
Documents or any other agreement with any Borrower or any Person relating to
such recovery, to dispose of any of the Collateral, to preserve or protect any
of the Collateral, including, without limitation, making expenditures for taxes,
insurance premiums, prevention of waste and preservation of any of the
Collateral, repairs and maintenance, or to manage and operate any of the
Collateral; and (ii) second, pro rata among the various Borrower's Obligations
owed by the Borrowers based on the then total outstanding amount of each of said
Borrower's Obligations on the date of receipt of such monies. For example, if,
as of the date of determination, (i) the aggregate outstanding amount (principal
and interest) of the Revolving Credit Loans was $400.00, (ii) the aggregate
undrawn face amount of the outstanding Letters of Credit together with all
unreimbursed drawings with respect thereto was $200.00, (iii) the aggregate
outstanding principal amount of the Term Loan was $300.00 and (iv) the Swap
Termination Value owed by a Borrower to a Lender or an affiliate of a Lender
with respect to a Swap Contract relating to the Revolving Credit Loans and/or
the Term Loan was $100.00, Forty Percent (40%) of the monies would be applied to
the Revolving Credit Loans, Twenty Percent (20%) of the monies would be applied
to the Letters of Credit, Thirty Percent (30%) of the monies would be applied to
the Term Loan and Ten Percent (10%) of the monies would be applied to the Swap
Termination Value under the Swap Contract; and any amount so allocated to a
Letter of Credit shall be held in escrow by the Agent as cash collateral for the
Company's reimbursement and other obligations with respect to such Letter of
Credit until such Letter of Credit is drawn on, expires or is terminated, and,
to the extent such Letter of Credit is not fully drawn, the excess monies
escrowed for such Letter of Credit shall be reallocated among the other
Borrower's Obligations owed by any one or more of the Borrowers in such amounts
as would have been allocated to such other Borrower's Obligations (in the manner
set forth above) if the undrawn portion of such Letter of Credit had not been
deemed to be issued and outstanding for purposes of the allocation which gave
rise to the escrow deposit); and any amount so allocated to the various
Borrower's Obligations shall be allocated among the Lenders based on their
respective ratable shares of such Borrower's Obligations.



2.24 Taxes.



(a) Any and all payments by a Borrower to or for the account of the Agent and/or
any Lender under or in respect of any Transaction Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Agent and each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which the Agent or such
Lender (as the case may be) is organized or any political subdivision thereof
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as "Taxes"). If a
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum paid or payable by such Borrower to the Agent and/or any Lender under any
Transaction Document, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.24(a)) the Agent or such Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deduction of Taxes been made, (ii) such Borrower shall make such
deductions, (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iv) such Borrower shall furnish to the Agent and/or the applicable Lender
(as the case may be), at its address referred to in Section 8.07, the original
or a certified copy of a receipt evidencing payment thereof.

(b) Each Borrower agrees to indemnify and pay the Agent and each Lender for the
full amount of Taxes (including, without limitation, any Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.24) paid by
the Agent or such Lender (as the case may be) on or with respect to any sum paid
or payable by such Borrower to the Agent or such Lender, as the case may be,
under any Transaction Document and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within fifteen (15) days from the date the Agent or such Lender
(as the case may be) makes demand therefor, accompanied by a certificate of the
Agent or such Lender (as the case may be) setting forth in reasonable detail its
computation of the amount or amounts to be paid to it hereunder.

(d) The provisions of this Section 2.24 shall survive the payment of the Notes
and the other Borrower's Obligations owed by any one or more of the Borrowers
and any expiration or termination of this Agreement.

SECTION 3.  PRECONDITIONS TO LOANS AND LETTERS OF CREDIT

.



3.01 Initial Loan or Letter of Credit. Notwithstanding any provision contained
in this Agreement to the contrary, no Lender shall have any obligation to make
the initial Loan(s) under this Agreement and U.S. Bank shall have no obligation
to issue the initial Letter(s) of Credit under this Agreement unless the Agent
shall have first received the following:

(a) this Agreement, duly executed by the Company, LaBarge Electronics and each
Lender;

(b) the Revolving Credit Notes, each duly executed by the Company;

(c) the Term Loan Notes, each duly executed by LaBarge Electronics;

(d) the Letter of Credit Reimbursement Agreement (which must be in form and
substance satisfactory to U.S. Bank), duly executed by the Company;

(e) the Revolving Credit Guaranty (which must be in form and substance
satisfactory to the Agent and each Lender), duly executed by LaBarge
Electronics, LaBarge- OCS, LaBarge Properties, LaBarge/STC and Pinnacle POS;

(f) the Term Loan Guaranty (which must be in form and substance satisfactory to
the Agent and each Lender), duly executed by the Company, LaBarge - OCS, LaBarge
Properties, LaBarge/STC and Pinnacle POS;

(g) the Company Patent, Trademark and License Security Agreement (which must be
in form and substance satisfactory to the Agent and each Lender) and such
Uniform Commercial Code financing statements and other documents as the Agent or
any Lender may require in connection therewith, each duly executed by the
Company;

(h) the Company Security Agreement (which must be in form and substance
satisfactory to the Agent and each Lender) and such Uniform Commercial Code
financing statements and other documents as the Agent or any Lender may require
in connection therewith, each duly executed by the Company;

(i) the Company Stock Pledge Agreement (which must be in form and substance
satisfactory to the Agent and each Lender) and such Uniform Commercial Code
financing statements, original stock certificates, stock powers and other
documents as the Agent or any Lender may require in connection therewith, each
duly executed by the Company;

(j) the LaBarge Electronics Collateral Assignment of Asset Sale and Purchase
Agreement (which must be in form and substance satisfactory to the Agent and
each Lender) and such Uniform Commercial Code financing statements and other
documents as the Agent or any Lender may require in connection therewith, each
duly executed by LaBarge Electronics;

(k) the LaBarge Electronics Membership Interest Pledge Agreement (which must be
in form and substance satisfactory to the Agent and each Lender) and such
Uniform Commercial Code financing statements and other documents as the Agent or
any Lender may require in connection therewith, each duly executed by LaBarge
Electronics;

(l) the LaBarge Electronics Security Agreement (which must be in form and
substance satisfactory to the Agent and each Lender) and such Uniform Commercial
Code financing statements and other documents as the Agent or any Lender may
require in connection therewith, each duly executed by LaBarge Electronics;

(m) the LaBarge Electronics Patent, Trademark and License Security Agreement
(which must be in form and substance satisfactory to the Agent and each Lender)
and such Uniform Commercial Code financing statements and other documents as the
Agent or any Lender may require in connection therewith, each duly executed by
LaBarge Electronics;

(n) the LaBarge - OCS Security Agreement (which must be in form and substance
satisfactory to the Agent and each Lender) and such Uniform Commercial Code
financing statements and other documents as the Agent or any Lender may require
in connection therewith, each duly executed by LaBarge - OCS;

(o) the LaBarge - OCS Patent, Trademark and License Security Agreement (which
must be in form and substance satisfactory to the Agent and each Lender) and
such Uniform Commercial Code financing statements and other documents as the
Agent or any Lender may require in connection therewith, each duly executed by
LaBarge - OCS;

(p) the LaBarge/STC Security Agreement (which must be in form and substance
satisfactory to the Agent and each Lender) and such Uniform Commercial Code
financing statements and other documents as the Agent or any Lender may require
in connection therewith, each duly executed by LaBarge/STC;

(q) the LaBarge/STC Patent, Trademark and License Security Agreement (which must
be in form and substance satisfactory to the Agent and each Lender) and such
Uniform Commercial Code financing statements and other documents as the Agent or
any Lender may require in connection therewith, each duly executed by
LaBarge/STC;

(r) the Pinnacle POS Security Agreement (which must be in form and substance
satisfactory to the Agent and each Lender) and such Uniform Commercial Code
financing statements and other documents as the Agent or any Lender may require
in connection therewith, each duly executed by Pinnacle POS;

(s) the Pinnacle POS Patent, Trademark and License Security Agreement (which
must be in form and substance satisfactory to the Agent and each Lender) and
such Uniform Commercial Code financing statements and other documents as the
Agent or any Lender may require in connection therewith, each duly executed by
Pinnacle POS;

(t) the Subordination Agreement (which must be in form and substance
satisfactory to the Agent and each Lender), duly executed by U.S. Bank National
Association;

(u) a copy of resolutions of the Board of Directors of the Company, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by the Company, certified by the Secretary of the
Company;

(v) a copy of resolutions of the Board of Directors of LaBarge Electronics, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge Electronics, certified by the
Secretary of LaBarge Electronics;



(w) a copy of resolutions of the Board of Directors of LaBarge - OCS, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge - OCS, certified by the Secretary of
LaBarge - OCS;

(x) a copy of resolutions of the Board of Directors of LaBarge Properties, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge Properties, certified by the Secretary
of LaBarge Properties;

(y) a copy of resolutions of the Board of Directors of LaBarge/STC, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge/STC, certified by the Secretary of
LaBarge/STC;

(z) a Limited Liability Company Agreement (which must be in form and substance
satisfactory to the Agent and each Lender), duly executed by Pinnacle POS and
each member of Pinnacle POS;

(aa) a copy of the Certificate of Incorporation of the Company, including any
amendments thereto, certified by the Secretary of State of the State of
Delaware;

(bb) a copy of the Articles of Incorporation of LaBarge Electronics, including
any amendments thereto, certified by the Secretary of State of the State of
Missouri;

(cc) a copy of the Certificate of Incorporation of LaBarge - OCS, including any
amendments thereto, certified by the Secretary of State of the State of
Delaware;

(dd) a copy of the Articles of Incorporation of LaBarge Properties, including
any amendments thereto, certified by the Secretary of State of the State of
Missouri;

(ee) a copy of the Articles of Incorporation of LaBarge/STC, including any
amendments thereto, certified by the Secretary of State of the State of Texas;

(ff) a copy of the Certificate of Formation of Pinnacle POS, including any
amendments thereto, certified by the Secretary of State of the State of
Delaware;

(gg) a copy of the By-Laws of the Company, including any amendments thereto,
certified by the Secretary of the Company;

(hh) a copy of the By-Laws of LaBarge Electronics, including any amendments
thereto, certified by the Secretary of LaBarge Electronics;

(ii) a copy of the By-Laws of LaBarge - OCS, including any amendments thereto,
certified by the Secretary of LaBarge - OCS;

(jj) a copy of the By-Laws of LaBarge Properties, including any amendments
thereto, certified by the Secretary of LaBarge Properties;

(kk) a copy of the By-Laws of LaBarge/STC, including any amendments thereto,
certified by the Secretary of LaBarge/STC;

(ll) a copy of the Operating Agreement of Pinnacle POS, including any amendments
thereto, certified by the members of Pinnacle POS;

(mm) an incumbency certificate, executed by the Secretary of the Company, which
shall identify by name and title and bear the signatures of all of the officers
of the Company executing any of the Transaction Documents;

(nn) an incumbency certificate, executed by the Secretary of LaBarge
Electronics, which shall identify by name and title and bear the signatures of
all of the officers of LaBarge Electronics executing any of the Transaction
Documents;

(oo) an incumbency certificate, executed by the Secretary of LaBarge - OCS,
which shall identify by name and title and bear the signatures of all of the
officers of LaBarge - OCS executing any of the Transaction Documents;

(pp) an incumbency certificate, executed by the Secretary of LaBarge Properties,
which shall identify by name and title and bear the signatures of all of the
officers of LaBarge Properties executing any of the Transaction Documents;

(qq) an incumbency certificate, executed by the Secretary of LaBarge/STC, which
shall identify by name and title and bear the signatures of all of the officers
of LaBarge/STC executing any of the Transaction Documents;

(rr) certificates of corporate good standing of the Company issued by the
Secretaries of States of the States of Delaware, Missouri, Oklahoma and
Arkansas;

(ss) certificates of corporate good standing of LaBarge Electronics issued by
the Secretary of State of the State of Missouri;

(tt) certificates of corporate good standing of LaBarge - OCS issued by the
Secretaries of States of the State of Delaware and Missouri;

(uu) a certificate of corporate good standing of LaBarge Properties issued by
the Secretary of State of the State of Missouri;

(vv) certificates of corporate good standing of LaBarge/STC issued by the
Secretaries of States of the States of Texas and Missouri;

(ww) a certificate of good standing of Pinnacle POS issued by the Secretary of
State of the State of Delaware;

(xx) an opinion of counsel of Armstrong Teasdale LLP, outside counsel to the
Company, LaBarge Electronics, LaBarge Properties, LaBarge - OCS, LaBarge/STC and
Pinnacle POS, in form and substance satisfactory to the Agent and each Lender;

(yy) the initial Borrowing Base Certificate required by Section 2.01(c);

(zz) the Notice of Revolving Credit Borrowing required by Section 2.04;

(aaa) evidence of the proper filing of UCC-1 Financing Statements perfecting
first priority security interests in favor of the Agent in all of the
Collateral;

(bbb) UCC-3 Termination Statements for all UCC-1 Financing Statements filed of
record against the Company and/or any Subsidiary other than UCC-1 Financing
Statements relating to Permitted Liens;

(ccc) evidence satisfactory to the Agent of the insurance required by this
Agreement and the other Transaction Documents together with loss payable
endorsements in form and substance satisfactory to the Agent, duly executed by
the insurance company;

(ddd) copies of all financial statements and other Exhibits and Schedules
required by this Agreement and the other Transaction Documents;

(eee) a letter of direction from the Company with respect to the disbursement of
the proceeds of the initial Revolving Credit Loan(s) under this Agreement;

(fff) a letter of direction from LaBarge Electronics with respect to the
disbursement of the proceeds of the Term Loan under this Agreement;

(ggg) such mortgagee, bailee, landlord or warehousemen's waivers as the Agent
may deem necessary regarding locations at which any Collateral is or will be
stored or otherwise located;

(hhh) a pay-off letter from U.S. Bank National Association in form and substance
satisfactory to the Agent;

(iii) a pay-off letter from National City Bank of Pennsylvania in form and
substance satisfactory to the Agent;

(jjj) evidence satisfactory to the Agent and each Lender that LaBarge
Electronics has consummated the Pinnacle Electronics Acquisition pursuant to,
and in accordance with, the terms of the Pinnacle Electronics Acquisition
Agreement, the terms and provisions (including the purchase price) of which
Pinnacle Electronics Acquisition Agreement must be acceptable to the Agent and
each Lender, which evidence shall include (i) a certificate of Pinnacle
Electronics, LLC that all of the conditions to its obligations under the
Pinnacle Electronics Acquisition Agreement which are required to be satisfied as
of or prior to closing have been satisfied and (ii) a certificate of LaBarge
Electronics that all of the conditions to its obligations under the Pinnacle
Electronics Acquisition Agreement which are required to be satisfied as of or
prior to closing have been satisfied; and

(kkk) such other agreements, documents, instruments and certificates as the
Agent or any Lender may reasonably request.

Any one or more of the conditions set forth above which have not been satisfied
by the Company and/or LaBarge Electronics on or prior to the date of
disbursement of the initial Loan under this Agreement or the date of the
issuance of the initial Letter of Credit under this Agreement shall not be
deemed permanently waived by the Agent or any Lender unless the Agent or such
Lender, as the case may be, shall waive the same in a writing which expressly
states that the waiver is permanent, and in all cases in which the waiver is not
stated to be permanent the Agent or any Lender may at any time subsequent
thereto insist upon compliance and satisfaction of any such condition as a
condition to any subsequent Loan and/or any subsequent Letter of Credit under
this Agreement and failure to the Company and/or LaBarge Electronics to comply
with any such condition within five (5) Business Day's written notice from the
Agent or Lender to the Company and LaBarge Electronics shall constitute an Event
of Default.

3.02 All Revolving Credit Loans. Notwithstanding any provision contained in this
Agreement to the contrary, no Lender shall have any obligation to make any
Revolving Credit Loan under this Agreement unless:

(a) the Agent and each Lender shall have received a current Borrowing Base
Certificate as required by Section 2.01(b);

(b) the Agent shall have received a Notice of Revolving Credit Borrowing for
such Revolving Credit Loan as required by Section 2.04;

(c) both immediately before and immediately after giving effect to such
Revolving Credit Loan, no Default or Event of Default shall have occurred and be
continuing;

(d) no material adverse change in the Properties, assets, liabilities, business,
operations, prospects, income or condition (financial or otherwise) of the
Company, LaBarge Electronics and/or the Company and its Subsidiaries taken as a
whole shall have occurred since the date of this Agreement and be continuing;
and

(e) all of the representations and warranties made by the Company, LaBarge
Electronics and/or any other Obligor in this Agreement and/or in any other
Transaction Document shall be true and correct in all material respects on and
as of the date of such Revolving Credit Loan as if made on and as of the date of
such Revolving Credit Loan (and for purposes of this Section 3.02(e), the
representations and warranties made by the Company and LaBarge Electronics in
Section 4.04 shall be deemed to refer to the most recent financial statements of
the Company delivered to the Agent and each Lender pursuant to Section 5.01(a)).

Each request for a Revolving Credit Loan by the Company under this Agreement
shall be deemed to be a representation and warranty by the Company on the date
of such Revolving Credit Loan as to the facts specified in clauses (c), (d) and
(e) of this Section 3.02.

3.03 All Letters of Credit. Notwithstanding any provision contained in this
Agreement to the contrary, U.S. Bank shall have no obligation to issue any
Letter of Credit under this Agreement unless:

(a) the Agent and each Lender shall have received a current Borrowing Base
Certificate as required by Section 2.01(b);

(b) U.S. Bank shall have received a Letter of Credit Request for such Letter of
Credit as required by Section 2.03(a);

(c) U.S. Bank shall have received a Letter of Credit Application for such Letter
of Credit as required by Section 2.03(a), duly executed by the Company as
account party and applicant;

(d) the Company shall have complied with all of the procedures and requirements
set forth in Section 2.03;

(e) both immediately before and immediately after giving effect to the issuance
of such Letter of Credit, no Default or Event of Default shall have occurred and
be continuing;

(f) no material adverse change in the Properties, assets, liabilities, business,
operations, income or condition (financial or otherwise) of the Company, LaBarge
Electronics and/or the Company and its Subsidiaries taken as a whole shall have
occurred since the date of this Agreement and be continuing;

(g) all of the representations and warranties made by the Company, LaBarge
Electronics and/or any other Obligor in this Agreement and/or in any other
Transaction Document shall be true and correct in all material respects on and
as of the date of the issuance of such Letter of Credit as if made on and as of
the date of the issuance of such Letter of Credit (and for purposes of this
Section 3.03(g), the representations and warranties made by the Company and
LaBarge Electronics in Section 4.04 shall be deemed to refer to the most recent
financial statements of the Company delivered to the Agent and each Lender
pursuant to Section 5.01(a)); and

(h) U.S. Bank shall have received such other documents, certificates and
agreements as it may reasonably request.

Each request for the issuance of a Letter of Credit by the Company under this
Agreement shall be deemed to be a representation and warranty by the Company on
the date of the issuance of such Letter of Credit as to the facts specified in
clauses (e), (f) and (g) of this Section 3.03.

SECTION 4.  REPRESENTATIONS AND WARRANTIES

.



Each of the Company and LaBarge Electronics hereby represents and warrants to
the Agent and each Lender that:

4.01 Existence and Power. The Company and each Subsidiary: (a) is duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization; (b) has all requisite
corporate, limited liability company or other powers required to carry on its
business as now conducted; (c) has all requisite governmental and regulatory
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except such licenses, authorizations, consents and
approvals the failure to have could not reasonably be expected to have a
Material Adverse Effect; and (d) is qualified to transact business as a foreign
entity in, and is in good standing under the laws of, all states in which it is
required by applicable law to maintain such qualification and good standing
except for those states in which the failure to qualify or maintain good
standing could not reasonably be expected to have a Material Adverse Effect.

4.02 Authorization. The execution, delivery and performance by the Company of
this Agreement, the Revolving Credit Notes, the Letter of Credit Reimbursement
Agreement, the Letter of Credit Applications and the other Transaction Documents
to which it is a party are within the corporate powers of the Company and have
been duly authorized by all necessary corporate action on the part of the
Company. The execution, delivery and performance by LaBarge Electronics of this
Agreement, the Term Loan Notes and the other Transaction Documents to which it
is a party are within the corporate powers of LaBarge Electronics and have been
duly authorized by all necessary corporate action on the part of LaBarge
Electronics.

4.03 Binding Effect. This Agreement, the Notes, the Letter of Credit
Reimbursement Agreement, the Letter of Credit Applications and the other
Transaction Documents to which the Company and/or LaBarge Electronics is a party
and which have been executed contemporaneously with or prior to the execution of
this Agreement have been duly executed and delivered by such of the Company and
LaBarge Electronics as are parties thereto and constitute the legal, valid and
binding obligations of such of the Company and LaBarge Electronics as are
parties thereto enforceable in accordance with their respective terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency or other
similar laws affecting creditors' rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law); and the Letter of Credit Applications and the other
Transaction Documents to which the Company and/or LaBarge Electronics is a party
which were not executed contemporaneously with or prior to the execution of this
Agreement, when executed and delivered in accordance with this Agreement, will
constitute the legal, valid and binding obligations of such of the Company and
LaBarge Electronics as are parties thereto enforceable in accordance with their
respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency or other similar laws affecting creditors' rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.04 Financial Statements. The Company has furnished the Agent and each Lender
with the following financial statements, identified by the chief financial
officer of the Company: (a) a consolidated balance sheet and consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries as of and for the fiscal year ended June 29, 2003, all certified by
the Company's independent certified public accountants, which financial
statements have been prepared in accordance with GAAP consistently applied; and
(b) an unaudited consolidated balance sheet and unaudited consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries as of and for the fiscal quarter ended December 28, 2003, all
certified by the chief financial officer of the Company as being true and
correct to the best of his knowledge and as being prepared in accordance with
GAAP consistently applied. The Company further represents and warrants to the
Agent and each Lender that (a) said balance sheets and their accompanying notes
fairly present the condition of the Company and its Subsidiaries as of the dates
thereof, (b) there has been no material adverse change in the condition or
operation, financial or otherwise, of the Company or any of its Subsidiaries
since December 28, 2003, and (c) neither the Company nor any of its Subsidiaries
had any direct or contingent liabilities which were not disclosed on said
financial statements or the notes thereto (to the extent such disclosure is
required by GAAP).

4.05 Litigation. Except as disclosed on Schedule 4.05 attached hereto, there is
no action or proceeding pending or, to the knowledge of the Company or LaBarge
Electronics, threatened against or affecting the Company or any Subsidiary
before any court, arbitrator or any governmental, regulatory or administrative
body, instrumentality, authority, agency or official which, if determined
adversely against the Company or any Subsidiary, could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary is in
default with respect to any order, writ, injunction, decision or decree of any
court, arbitrator or any governmental, regulatory or administrative body,
instrumentality, authority, agency or official, a default under which could
reasonably be expected to have a Material Adverse Effect. There are no
outstanding judgments against the Company or any Subsidiary.

4.06 Pension and Welfare Plans. Except as set forth on Schedule 4.06 attached
hereto, each Pension Plan and Welfare Plan complies in all material respects
with ERISA and all other applicable statutes and governmental and regulatory
rules and regulations; no Reportable Event has occurred and is continuing with
respect to any Pension Plan; neither the Company nor any Subsidiary nor any
ERISA Affiliate has withdrawn from any Multi-Employer Plan in a "complete
withdrawal" or a "partial withdrawal" as defined in Sections 4203 or 4205 of
ERISA, respectively; neither the Company nor any Subsidiary nor any ERISA
Affiliate has entered into an agreement pursuant to Section 4204 of ERISA;
neither the Company nor any Subsidiary nor any ERISA Affiliate has in the past
contributed to or currently contributes to a Multi-Employer Plan; neither the
Company nor any Subsidiary nor any ERISA Affiliate has any withdrawal liability
with respect to a Multi-Employer Plan; no steps have been instituted by the
Company or any Subsidiary or any ERISA Affiliate to terminate any Pension Plan;
no condition exists or event or transaction has occurred in connection with any
Pension Plan, Multi-Employer Plan or Welfare Plan which could result in the
incurrence by the Company or any Subsidiary or any ERISA Affiliate of any
material liability, fine or penalty; and neither the Company nor any Subsidiary
nor any ERISA Affiliate is a "contributing sponsor" as defined in Section
4001(a)(13) of ERISA of a "single-employer plan" as defined in Section
4001(a)(15) of ERISA which has two or more contributing sponsors at least two of
whom are not under common control. Except as disclosed on the consolidated
financial statements of the Company and its Subsidiaries delivered by the
Company to the Agent and each Lender, neither the Company nor any Subsidiary nor
any ERISA Affiliate has any liability with respect to any Welfare Plan.

4.07 Tax Returns and Payment. The Company and each Subsidiary has filed all
Federal, state, local, foreign and other income and other tax returns which are
required to be filed and has paid all taxes which have become due pursuant to
such returns and all other taxes, assessments, fees and other governmental
charges upon the Company or such Subsidiary, as the case may be, and/or upon
their respective Properties, assets, income and franchises which have become due
and payable by the Company or such Subsidiary, as the case may be, except those
wherein the amount, applicability or validity are being contested by the Company
or such Subsidiary, as the case may be, by appropriate proceedings being
diligently conducted in good faith and in respect of which adequate reserves in
accordance with GAAP have been established. There is no asserted or assessed (or
to the knowledge of the Company or LaBarge Electronics, proposed) tax deficiency
against the Company or any Subsidiary which, if determined adversely against the
Company or any Subsidiary, could reasonably be expected to have a Material
Adverse Effect.

4.08 Subsidiaries. The Company has no Subsidiaries other than as identified on
Schedule 4.08 attached hereto, as the same may from time to time be amended,
modified or supplemented as provided herein. Schedule 4.08 attached hereto
correctly sets forth, for each Subsidiary, the number of shares of each class of
capital stock, membership interests or other equity interests authorized for
such Subsidiary, the number of outstanding and the percentage of the outstanding
shares of each such class owned, directly or indirectly, by the Company or one
or more of its Subsidiaries. All of the issued and outstanding capital stock,
membership interests or other equity interests of each Subsidiary is duly
authorized, validly issued and fully paid and nonassessable. Except as disclosed
on Schedule 4.08 attached hereto, neither the Company nor any Subsidiary,
individually or collectively, owns or holds, directly or indirectly, any capital
stock of or membership interest or other equity interest in any corporation,
limited liability company, partnership, joint venture or other entity other than
the Company's Subsidiaries. The Company may at any time amend, modify or
supplement Schedule 4.08 by notifying the Agent and each Lender in writing of
any changes thereto, including any formation, acquisition, merger or liquidation
of any Subsidiary or any change in the capitalization of any Subsidiary, in each
case, in accordance with the terms of this Agreement, and thereby the
representations and warranties contained in this Section 4.08 shall be amended
accordingly so long as such amendment, modification or supplement is made within
thirty (30) days after the occurrence of any such changes in the facts stated
therein and that such changes reflect transactions that are permitted under this
Agreement.

4.09 Compliance With Other Instruments; None Burdensome. Neither the Company nor
any Subsidiary is a party to any contract or agreement or subject to any charter
or other corporate, limited liability company or other restriction which could
reasonably be expected to have a Material Adverse Effect and which is not
disclosed on the Company's financial statements heretofore submitted to the
Agent and each Lender; none of the execution and delivery by the Company and/or
any Subsidiary of the Transaction Documents, the consummation of the
transactions therein contemplated or the compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary, or any of the
provisions of the Certificate or Articles of Incorporation, By-Laws, Certificate
of Formation and/or Operating Agreement of the Company or any Subsidiary or any
of the provisions of any indenture, agreement, document, instrument or
undertaking to which the Company or any Subsidiary is a party or subject, or by
which the Company or any Subsidiary or any Property of the Company or any
Subsidiary is bound, or conflict with or constitute a default thereunder or
result in the creation or imposition of any Lien pursuant to the terms of any
such indenture, agreement, document, instrument or undertaking (other than in
favor of the Agent pursuant to the Transaction Documents). No order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any governmental, regulatory, administrative
or public body or authority, or any subdivision thereof, or any other Person is
required to authorize, or is required in connection with, the execution,
delivery or performance of, or the legality, validity, binding effect or
enforceability of, any of the Transaction Documents.

4.10 Other Debt, Guarantees and Capitalized Leases. Except as disclosed on
Schedule 4.10 attached hereto, neither the Company nor any Subsidiary is a
borrower, guarantor or obligor with respect to, or a lessee under, any Debt,
Guarantees or Capitalized Leases. The Company may at any time amend, modify or
supplement Schedule 4.10 by notifying Lender in writing of any changes thereto,
and thereby the representations and warranties contained in this Section 4.10
shall be amended accordingly so long as such amendment, modification or
supplement is made within thirty (30) days after the occurrence of any such
changes in the facts stated therein and that such changes reflect transactions
that are permitted under this Agreement.

4.11 Labor Matters.  Neither the Company nor any Subsidiary is a party to any
labor dispute which could reasonably be expected to have a Material Adverse
Effect. There are no strikes or walkouts relating to any labor contract to which
the Company or any Subsidiary is subject. Hours worked and payments made to the
employees of the Company and its Subsidiaries have not been in violation of (a)
the Fair Labor Standards Act or (b) any other applicable law dealing with such
matters, the violation of which could reasonably be expected to have a Material
Adverse Effect. All payments due from the Company or any Subsidiary, or for
which any claim may be made against any of them, in respect of wages, employee
health and welfare insurance and/or other benefits have been paid or accrued as
a liability on their respective books.

4.12 Title to Property. The Company and each Subsidiary is the sole and absolute
owner of, or has the legal right to use and occupy, all Property it claims to
own or which is necessary for the Company or such Subsidiary to conduct its
business, and all of such Property is free and clear of all Liens other than
Permitted Liens. The Company and each Subsidiary enjoys peaceful and undisturbed
possession in all material respects under all leases under which it is operating
as a lessee.

4.13 Regulation U. Neither the Company nor LaBarge Electronics is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of The Board of Governors of the Federal Reserve System,
as amended) and no part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately
(a) to purchase or carry margin stock (other than redemptions by the Company of
shares of common stock of the Company to the extent permitted by Section 5.02(i)
of this Agreement) or to extend credit to others for the purpose of purchasing
or carrying margin stock, or to refund or repay indebtedness originally incurred
for such purpose or (b) for any purpose which entails a violation of, or which
is inconsistent with, the provisions of any of the Regulations of The Board of
Governors of the Federal Reserve System, including, without limitation,
Regulations U, T or X thereof, as amended. If requested by the Agent or any
Lender, the Company and LaBarge Electronics shall furnish to the Agent a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U.

4.14 Multi-Employer Pension Plan Amendments Act of 1980. The Company and each
Subsidiary is in compliance with the Multi-Employer Pension Plan Amendments Act
of 1980, as amended ("MEPPAA"), and neither the Company nor any Subsidiary has
any liability for pension contributions pursuant to MEPPAA.

4.15 Investment Company Act of 1940; Public Utility Holding Company Act of 1935.
Neither the Company nor LaBarge Electronics is an "investment company" as that
term is defined in, or is otherwise subject to regulation under, the Investment
Company Act of 1940, as amended. Neither the Company nor LaBarge Electronics is
a "holding company" as that term is defined in, or is otherwise subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended.

4.16 Patents, Trademarks, Copyrights, Licenses, Etc. Except as disclosed on
Schedule 4.16 attached hereto, neither the Company nor any Subsidiary has any
patents, patent applications, patent rights, trademarks, trademark applications,
trademark rights, copyrights, licenses or other intellectual property which are
material to the business of the Company or any Subsidiary. The Company may at
any time amend, modify or supplement Schedule 4.16 by notifying Lender in
writing of any changes thereto, and thereby the representations and warranties
contained in the first sentence of this Section 4.16 shall be amended
accordingly so long as such amendment, modification or supplement is made within
thirty (30) days after the occurrence of any such changes in the facts stated
therein and that such changes reflect transactions that are permitted under this
Agreement. The Company and each Subsidiary possesses all necessary patents,
patent rights, trademarks, trademark rights, trade names, trade name rights,
copyrights, licenses and other intellectual property to conduct its business
without conflict with any patent, patent right, trademark, trademark right,
trade name, copyright, license or other intellectual property of any other
Person.

4.17 Environmental and Safety and Health Matters. Except as disclosed on
Schedule 4.17 attached hereto: (a) the operations of the Company and each
Subsidiary comply with all applicable Environmental Laws and all applicable
Occupational Safety and Health Laws, the violation of or noncompliance with
which could reasonably be expected to have a Material Adverse Effect; (b) none
of the operations of the Company or any Subsidiary are subject to any
Environmental Claim or any judicial, governmental, regulatory or administrative
proceeding alleging the violation of any Occupational Safety and Health Law,
which, if determined adversely against the Company or any Subsidiary, could
reasonably be expected to have a Material Adverse Effect; (c) none of the
operations of the Company or any Subsidiary is the subject of any Federal or
state investigation evaluating whether any remedial action is needed to respond
to any Release of Hazardous Substances or any unsafe or unhealthful condition at
any premises owned, leased or operated by the Company or such Subsidiary, which,
if determined adversely to the Company or any Subsidiary, could reasonably be
expected to have a Material Adverse Effect; (d) neither the Company nor any
Subsidiary has filed any notice under any Environmental Law or Occupational
Safety and Health Law indicating or reporting (i) any past or present spillage,
leakage or Release into the environment of, or treatment, storage or disposal
of, any Hazardous Substance or (ii) any unsafe or unhealthful condition at any
premises owned, leased or operated by the Company or such Subsidiary; and
(e) neither the Company nor any Subsidiary has any material contingent liability
in connection with (i) any spillage, disposal or Release into the environment
of, or otherwise with respect to, any Hazardous Substances or (ii) any unsafe or
unhealthful condition at any premises owned, leased or operated by the Company
or such Subsidiary.

4.18 Investments. Neither the Company nor any Subsidiary has any Restricted
Investments.

4.19 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing. There is no existing default or event of default
under or with respect to any indenture, contract, agreement, lease or other
instrument to which the Company or any Subsidiary is a party or by which any
Property of the Company or any Subsidiary is bound or affected, a default under
which could reasonably be expected to have a Material Adverse Effect. The
Company and each Subsidiary has and is in full compliance with and in good
standing with respect to all governmental and/or regulatory permits, licenses,
certificates, consents and franchises necessary to continue to conduct its
business as previously conducted by it and to own or lease and operate its
Properties as now owned or leased by it, the failure to have or noncompliance
with which could reasonably be expected to have a Material Adverse Effect, and,
to the best of knowledge of the Company and LaBarge Electronics, none of said
permits, certificates, consents or franchises contain any term, provision,
condition or limitation more burdensome than such as are generally applicable to
Persons engaged in the same or similar business as the Company or such
Subsidiary, as the case may be. Neither the Company nor any Subsidiary of the
Company is in violation of any applicable statute, law, rule, regulation or
ordinance of the United States of America, of any state, city, town,
municipality, county or of any other jurisdiction, or of any agency thereof, a
violation of which could reasonably be expected to have a Material Adverse
Effect.

4.20 Government Contracts. Neither the Company nor any Subsidiary is a party to
or bound by any supply or purchase agreements with the Federal government or any
state or local government or any agency thereof, the termination or cancellation
of which could reasonably be expected to have a Material Adverse Effect.

4.21 Purchase and Other Commitments and Outstanding Bids. No material purchase
or other commitment of the Company or any Subsidiary is in excess of the normal,
ordinary and usual requirements of its business, or was made at any price in
excess of the then current market price, or, to the best knowledge of the
Company and LaBarge Electronics, contains terms and conditions more onerous than
those usual and customary in the applicable industry. There is no material
outstanding bid, sales proposal, contract or unfilled order of the Company or
any Subsidiary which (a) will, or could if accepted, require the Company or any
Subsidiary to supply goods or services at a cost to the Company or any
Subsidiary in excess of the revenues to be received therefor or (b) quotes
prices which do not include a markup over reasonably estimated costs consistent
with past markups on similar business based on market conditions current at that
time.

4.22 Disclosure. Neither this Agreement nor any of the Exhibits or Schedules
hereto nor any certificate or other data furnished to the Agent and/or any
Lender by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contains any untrue or incorrect
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading. To the best knowledge
of the Company and LaBarge Electronics, there is no fact peculiar to the Company
or any Subsidiary which presently has a Material Adverse Effect or in the future
(so far as the Company and LaBarge Electronics can now foresee) could reasonably
be expected to have a Material Adverse Effect, which has not heretofore been
disclosed in writing by the Company to the Agent and each Lender.

SECTION 5.  COVENANTS

.



5.01 Affirmative Covenants of the Company. Each of the Company and LaBarge
Electronics covenants and agrees that, so long as any Lender has any obligation
to make any Loan under this Agreement, U.S. Bank has any obligation to issue any
Letter of Credit under this Agreement, any Letter of Credit remains outstanding
and/or any of the Borrower's Obligations owed by any one or more of the
Borrowers remain unpaid:

(a) Information. The Company will deliver to the Agent and each Lender:

(i) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case, in comparative form, the figures for
the previous fiscal year, all such financial statements to be prepared in
accordance with GAAP consistently applied and audited by and accompanied by the
unqualified opinion of KPMG Peat Marwick or other independent certified public
accountants selected by the Company and reasonably acceptable to the Required
Lenders together with (A) a certificate from such accountants to the effect
that, in making the examination necessary for the signing of such annual audit
report, such accountants have not become aware of any Default or Event of
Default that has occurred and is continuing, or, if such accountants have become
aware of any such event, describing it and the steps, if any, being taken to
cure it and (B) the computations of such accountants evidencing the Company's
compliance with the financial covenants contained in Section 5.01(o) of this
Agreement;

(ii) as soon as available and in any event within forty-five (45) days after the
end of the first three (3) fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal quarter and the related consolidated statements of income, retained
earnings and cash flows for such fiscal quarter and for the portion of the
Company's fiscal year ended at the end of such fiscal quarter, setting forth in
each case in comparative form, the figures for the corresponding fiscal quarter
and the corresponding portion of the Company's previous fiscal year, all in
reasonable detail and satisfactory in form to the Required Lenders and certified
(subject to normal year-end adjustments and footnote disclosures) as to fairness
of presentation, GAAP and consistency by the President or the chief financial
officer of the Company;

(iii) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a)(i) and 5.01(a)(ii) above, a certificate of the
President or the chief financial officer of the Company in the form attached
hereto as Exhibit G and incorporated herein by reference, accompanied by
supporting financial work sheets where appropriate, (A) evidencing the Company's
compliance with the financial covenants contained in Section 5.01(o) of this
Agreement, (B) stating whether there exists on the date of such certificate any
Default or Event of Default and, if any Default or Event of Default then exists,
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto and (C) certifying that all of the
representations and warranties made by the Company, LaBarge Electronics and/or
any other Obligor in this Agreement and/or in any other Transaction Document are
true and correct in all material respects on and as of the date of such
certificate as if made on and as of the date of such certificate;

(iv) promptly upon receipt thereof, any reports (including, without limitation,
any management letters) submitted to the Company or any Subsidiary (other than
reports previously delivered pursuant to Sections 5.01(a)(i) above) by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Company or any Subsidiary;

(v) within fifteen (15) days after the end of each fiscal month of the Company,
(A) an accounts trial balance of the Company indicating which Accounts are up to
30, 30 to 60, 60 to 90 and 90 days or more past the invoice date and including,
if requested by the Agent or any Lender, a listing of the names and addresses of
all applicable Account Debtors, (B) a summary of accounts payable of the Company
showing which accounts payable are current, up to 30, 30 to 60, 60 to 90 and 90
days or more past due and including, if requested by the Agent or any Lender, a
listing of the names and addresses of applicable creditors and (C) a backlog
report for each of the Company, LaBarge Electronics and LaBarge/STC, all in form
and detail reasonably satisfactory to the Required Lenders and certified as
being true, correct and complete by the President or the chief financial officer
of the Company;

(vi) at such intervals as the Agent or any Lender may request, such
company-prepared information and reports regarding the Inventory of the Company
and each Subsidiary as the Agent or any Lender may from time to time reasonably
request, all in form and detail reasonably satisfactory to the Required Lenders
and certified as being true, correct and complete by the President or the chief
financial officer of the Company;

(vii) as soon as available and in any event no later than ninety (90) days after
the beginning of each fiscal year of the Company, consolidated balance sheet,
income statement and cash flow projections for the Company and its Subsidiaries
for such fiscal year on a month-by-month basis, all in form and detail
reasonably acceptable to the Required Lenders; and

(viii) with reasonable promptness, such further information regarding the
business, affairs and financial condition of the Company or any Subsidiary as
the Agent or any Lender may from time to time reasonably request.

The Agent and each Lender is hereby authorized to deliver a copy of any
financial statement or other information made available by the Company or any
Subsidiary to any regulatory authority having jurisdiction over the Agent or
such Lender, as the case may be, pursuant to any request therefor.

(b) Payment of Indebtedness. The Company will, and it will cause each Subsidiary
to, (i) pay and discharge any and all Indebtedness payable or Guaranteed by the
Company or such Subsidiary, as the case may be, and any interest or premium
thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in accordance with the agreement, document or
instrument relating to such Indebtedness or Guarantee; provided, however, that
neither the Company nor any Subsidiary shall be required to pay any such
Indebtedness which does not constitute Debt the payment of which is being
contested in good faith and by appropriate proceedings being diligently
conducted and for which adequate reserves in accordance with GAAP have been
provided, except that the Company or such Subsidiary, as the case may be, shall
pay or cause to be paid all such Indebtedness forthwith upon the commencement of
proceedings to foreclose any Lien which is attached as security therefor, unless
such foreclosure is stayed by the filing of an appropriate bond in a manner
reasonably satisfactory to the Required Lenders and (ii) faithfully perform,
observe and discharge all covenants, conditions and obligations which are
imposed upon the Company or such Subsidiary, as the case may be, by any and all
agreements, documents, instruments and indentures evidencing, securing or
otherwise relating to such Indebtedness or Guarantee.

(c) Books and Records; Consultations and Inspections. The Company will, and it
will cause each Subsidiary to, maintain books and records sufficient to permit
the preparation of financial statements in accordance with GAAP and in which
true, correct and complete entries shall be made of all dealings and
transactions in relation to its business and activities. The Company will, and
it will cause each Subsidiary to, permit the Agent and each Lender (and any
Person appointed by the Agent or any Lender to whom the Company does not
reasonably object) to discuss the affairs, finances and accounts of the Company
and each Subsidiary with the officers of the Company and each Subsidiary and
their independent public accountants, all at such reasonable times and as often
as the Agent or any Lender may from time to time reasonably request. The Company
will also permit, and will cause each Subsidiary to permit, inspection of its
Properties, books and records by the Agent and each Lender during normal
business hours and at other reasonable times. The Company will reimburse the
Agent and each Lender upon demand for all reasonable costs and expenses incurred
by the Agent or such Lender, as the case may be, in connection with any such
inspection conducted by the Agent or such Lender, as the case may be, while any
Default or Event of Default under this Agreement has occurred and is continuing.
The Company irrevocably authorizes the Agent and each Lender to communicate
directly with its independent public accountants and irrevocably authorizes and
directs such accountants to disclose to the Agent and each Lender any and all
information with respect to the business and financial condition of the Company
and each Subsidiary as the Agent or any Lender may from time to time reasonably
request in writing.

(d) Payment of Taxes. The Company will, and it will cause each Subsidiary to,
duly file all Federal, state and local income tax returns and all other tax
returns and reports of the Company or such Subsidiary, as the case may be, which
are required to be filed and duly pay and discharge promptly all taxes,
assessments and other governmental charges imposed upon it or any of its
Property; provided, however, that neither the Company nor any Subsidiary shall
be required to pay any such tax, assessment or other governmental charge the
payment of which is being contested in good faith and by appropriate proceedings
being diligently conducted and for which adequate reserves in accordance with
GAAP have been provided, except that the Company or such Subsidiary, as the case
may be, shall pay or cause to be paid all such taxes, assessments and
governmental charges forthwith upon the commencement of proceedings to foreclose
any Lien which is attached as security therefor, unless such foreclosure is
stayed by the filing of an appropriate bond in a manner reasonably satisfactory
to the Required Lenders.

(e) Payment of Claims. The Company will, and it will cause each Subsidiary to,
pay and discharge all trade accounts payable, all accruals and all claims for
work, labor or materials which if unpaid could become a Lien upon any of its
Property in accordance with its usual and customary business practices as in
effect on the date of this Agreement (but in no event later than thirty (30)
days after the due date thereof); provided, however, that neither the Company
nor any Subsidiary shall be required to pay any such trade account payable,
accrual or claim the payment of which is being contested in good faith and by
appropriate proceedings being diligently conducted and for which adequate
reserves in accordance with GAAP have been provided, except that the Company or
such Subsidiary, as the case may be, shall pay or cause to be paid all such
trade accounts payable, accruals and claims forthwith upon the commencement of
proceedings to foreclose any Lien which is attached as security therefor, unless
such foreclosure is stayed by the filing of an appropriate bond in a manner
reasonably satisfactory to the Required Lenders.

(f) Existence. The Company will, and it will cause each Subsidiary to, do all
things necessary to (i) preserve and keep in full force and effect at all times
its corporate, limited liability company or other existence and all permits,
licenses, franchises and other rights material to its business and (ii) be duly
qualified to do business and be in good standing in all jurisdictions where the
nature of its business or its ownership of Property requires such qualification
except for those jurisdictions in which the failure to qualify or be in good
standing could not reasonably be expected to have a Material Adverse Effect.

(g) Maintenance of Property. The Company will, and it will cause each Subsidiary
to, at all times, preserve and maintain all of the Property used or useful in
the conduct of its business in good condition, working order and repair,
ordinary wear and tear excepted.

(h) Compliance with Laws, Regulations, Etc. The Company will, and it will cause
each Subsidiary to, comply with any and all laws, ordinances and governmental
and regulatory rules and regulations to which the Company or such Subsidiary, as
the case may be, is subject (including, without limitation, all Environmental
Laws and all Occupational Safety and Health Laws) and obtain any and all
licenses, permits, franchises and other governmental and regulatory
authorizations necessary to the ownership of its Properties or to the conduct of
its business, which violation or failure to obtain could reasonably be expected
to have a Material Adverse Effect.

(i) Environmental Matters. The Company will give the Agent and each Lender
prompt written notice of (i) any Environmental Claim or any other action or
investigation with respect to the existence or potential existence of any
Hazardous Substances instituted or threatened with respect to the Company or any
Subsidiary or any of the Properties or facilities owned, leased or operated by
the Company or any Subsidiary which, if determined adversely to the Company or
any Subsidiary, could reasonably be expected to have a Material Adverse Effect
and (ii) any condition or occurrence on any of the Properties or facilities
owned, leased or operated by the Company or any Subsidiary which constitutes a
violation of any Environmental Laws or which gives rise to a reporting
obligation or requires removal or remediation under any Environmental Laws, in
each case which could reasonably be expected to have a Material Adverse Effect.
Within thirty (30) days after the giving of any such notice, the Company shall
deliver to the Agent and each Lender the Company's plan with respect to removal
or remediation and the Company agrees to take all action which is reasonably
necessary in connection with such action, investigation, condition or occurrence
in accordance with such plan with due diligence and to complete such removal or
remediation as promptly as possible and in all events within the time required
by any Environmental Laws or any other applicable law, rule or regulation. The
Company shall promptly provide the Agent and each Lender with copies of all
documentation relating thereto, and such other information with respect to
environmental matters as Lender may request from time to time.

(j) ERISA Compliance. If the Company, any Subsidiary or any ERISA Affiliate
shall have any Pension Plan, the Company, such Subsidiary or such ERISA
Affiliate, as the case may be, shall comply with all requirements of ERISA
relating to such Pension Plan. Without limiting the generality of the foregoing,
the Company will not, and it will not cause or permit any Subsidiary or any
ERISA Affiliate to:

(i) permit any Pension Plan maintained by the Company, any Subsidiary or any
ERISA Affiliate to engage in any nonexempt "prohibited transaction," as such
term is defined in Section 4975 of the Code;

(ii) permit any Pension Plan maintained by the Company, any Subsidiary or any
ERISA Affiliate to incur any "accumulated funding deficiency", as such term is
defined in Section 302 of ERISA, 29 U.S.C. Section  1082, whether or not waived;

(iii) terminate any Pension Plan in a manner which could result in the
imposition of a Lien on any Property of the Company, any Subsidiary or any ERISA
Affiliate pursuant to Section 4068 of ERISA, 29 U.S.C. Section 1368; or

(iv) take any action which would constitute a complete or partial withdrawal
from a Multi-Employer Plan within the meaning of Sections 4203 or 4205 of Title
IV of ERISA.

Notwithstanding any provision contained in this Section 5.01(j) to the contrary,
an act by the Company or any Subsidiary shall not be deemed to constitute a
violation of this Section 5.01(j) unless the Required Lenders determine in good
faith that said action, individually or cumulatively with other acts of the
Company and its Subsidiaries, has or could reasonably be expected to have a
Material Adverse Effect.

(k) Notices. The Company will notify the Agent and each Lender in writing of any
of the following within five (5) Business Days after any officer of the Company
has actual knowledge thereof, describing the same and, if applicable, the steps
being taken by the Person(s) affected with respect thereto:

(i) the occurrence of any Default or Event of Default;

(ii) the occurrence of any default or event of default by the Company, LaBarge
Electronics, any other Obligor or any Subsidiary under any note, indenture, loan
agreement, mortgage, deed of trust, security agreement, lease or other similar
agreement, document or instrument to which the Company, LaBarge Electronics, any
other Obligor or any Subsidiary, as the case may be, is a party or by which it
is bound or to which it is subject;

(iii) the institution of any litigation, arbitration proceeding or governmental
or regulatory proceeding affecting the Company, LaBarge Electronics, any other
Obligor or any Subsidiary, whether or not considered to be covered by insurance,
in which the prayer or claim for relief seeks recovery of an amount in excess of
$100,000.00 (or, if no dollar amount is specified in the prayer or claim for
relief, in which there is a reasonable likelihood of recovery of an amount in
excess of $100,000.00) or any form of equitable relief;

(iv) the entry of any judgment or decree against the Company, LaBarge
Electronics, any other Obligor or any Subsidiary;

(v) the occurrence of a Reportable Event with respect to any Pension Plan; the
filing of a notice of intent to terminate a Pension Plan by the Company, any
ERISA Affiliate or any Subsidiary; the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a "complete
withdrawal" or a "partial withdrawal" as defined in Sections 4203 and 4205,
respectively, of ERISA by the Company, any ERISA Affiliate or any Subsidiary
from any Multi-Employer Plan; or the incurrence of any material increase in the
contingent liability of the Company or any Subsidiary with respect to any
"employee welfare benefit plan" as defined in Section 3(1) of ERISA which covers
retired employees and their beneficiaries;

(vi) the occurrence of any material adverse change in the Properties, assets,
liabilities, business, operations, prospects, income or condition (financial or
otherwise) of the Company, LaBarge Electronics, any other Obligor or any
Subsidiary;

(vii) any change in the name of the Company, LaBarge Electronics, any other
Obligor or any Subsidiary;

(viii) any proposed opening, closing or other change of any place of business of
the Company, LaBarge Electronics, any other Obligor or any Subsidiary;

(ix) any material change in the Company's or any Subsidiary's line(s) of
business;

(x) the occurrence of any Change of Control Event; and

(xi) any notices required to be provided pursuant to other provisions of this
Agreement and notice of the occurrence of such other events as the Agent or any
Lender may from time to time reasonably specify.

(l) Insurance. The Company will, and it will cause each Subsidiary to, insure
all of its Property of the character usually insured by Persons engaged in the
same or similar businesses similarly situated, against loss or damage of the
kind customarily insured against by such Persons, unless higher limits or
coverage are reasonably required in writing by the Required Lenders, and carry
adequate liability insurance and other insurance of a kind and in an amount
generally carried by Persons engaged in the same or similar businesses similarly
situated, unless higher limits or coverage are reasonably required in writing by
the Required Lenders. All insurance required by this Section 5.01(l) shall be
with insurers rated A-XI or better by A.M. Best Company (or accorded a similar
rating by another nationally or internationally recognized insurance rating
agency of similar standing if A.M. Best Company is not then in the business of
rating insurers or rating foreign insurers) or such other insurers as may from
time to time be reasonably acceptable to the Required Lenders. All such
insurance may be subject to reasonable deductible amounts.

(m) Further Assurances. Each of the Company and LaBarge Electronics will, and
the Company will cause each Subsidiary to, execute and deliver to the Agent, at
any time and from time to time, any and all further agreements, documents and
instruments, and take any and all further actions which may be required under
applicable law, or which the Agent or any Lender may from time to time
reasonably request, in order to effectuate the transactions contemplated by this
Agreement and the other Transaction Documents.

(n) Accountant. The Company will give the Agent and each Lender prompt notice of
any change of the Company's independent certified public accountants and a
statement of the reasons for such change. The Company shall at all times utilize
KPMG Peat Marwick or other independent certified public accountants reasonably
acceptable to the Required Lenders.

(o) Financial Covenants.

(i) Minimum Consolidated Fixed Charge Coverage Ratio. The Company will have a
Consolidated Fixed Charge Coverage Ratio of at least 1.20 to 1.0 for each four
(4) consecutive fiscal quarter period of the Company commencing with the four
(4) consecutive fiscal quarter period of the Company ending June 26, 2004.

(ii) Maximum Consolidated Debt to Consolidated EBITDA Ratio. The Company will
have a Consolidated Debt to Consolidated EBITDA Ratio of not more than (a) 3.0
to 1.0 as of the last day of each fiscal quarter of the Company ending during
the period commencing June 26, 2004, and ending July 2, 2005, and (b) 2.5 to 1.0
as of the last day of each fiscal quarter of the Company ending on or after July
3, 2005.

(iii) Minimum Consolidated Tangible Net Worth. The Company will at all times
have a Consolidated Tangible Net Worth of not less than the sum of (A)
$32,000,000.00 plus (B) Fifty Percent (50%) of Consolidated Net Income (with no
deductions for losses) during each fiscal quarter of the Company ending after
the date of this Agreement (such required increases to be cumulative for each
such fiscal quarter) plus (C) One Hundred Percent (100%) of the net proceeds
received by the Company on or after the date of this Agreement from the issuance
of any capital stock of other equity interests of the Company.

(p) Subsidiaries. If the Company or any Subsidiary creates, forms or acquires
any Subsidiary on or after the date of this Agreement, the Company or such
Subsidiary, as the case may be, will, contemporaneously with the creation,
formation or acquisition of such Subsidiary, (i) grant to the Agent of the
ratable benefit of the Lenders a first priority perfected security interest in
and lien on all of the issued and outstanding shares of capital stock,
membership interests or other equity interests of such Subsidiary and (ii) cause
such Subsidiary to (A) guaranty the payment and performance of all of the
Borrower's Obligations owed by any one or more of the Borrowers and (B) secure
said guaranty with a first priority perfected security interest in and lien on
all of the accounts, inventory, documents, instruments, chattel paper, general
intangibles, goods, machinery, equipment, investment property, other tangible
and intangible personal property, real property and books and records of such
Subsidiary and the proceeds thereof, all pursuant to documentation (including,
without limitation, an amendment to this Agreement if requested by the Agent or
the Required Lenders) in form and substance reasonably satisfactory to the
Required Lenders.

(q) Interest Rate Protection. LaBarge Electronics will, on or before May 15,
2004, purchase interest rate protection in the form of either an interest rate
cap, an interest rate collar or an interest rate swap covering One Hundred
Percent (100%) of the outstanding principal amount of the Term Loan for a period
of not less than three (3) years, which interest rate cap, interest rate collar
or interest rate swap must be in form and substance satisfactory to the Agent
and the Required Banks.

(r) Landlord Consents. The Company will obtain and deliver to the Agent, on or
before May 15, 2004, landlord's consents and waivers of lien and/or bailee
letters in form and substance reasonably satisfactory to the Agent with respect
to each of the locations listed on Exhibit A to the Company Security Agreement
which is not owned by the Company, each of the locations listed on Exhibit A to
the LaBarge Electronics Security Agreement which is not owned LaBarge
Electronics, each of the locations listed on Exhibit A to the LaBarge - OCS
Security Agreement which is not owned by LaBarge -OCS and each of the locations
listed on Exhibit A to the LaBarge/STC Security Agreement which is not owned by
LaBarge/STC, each duly executed by the applicable landlord or bailee.

(s) Foreign Qualification. LaBarge Electronics will, on or before March 15,
2004, become qualified to transact business in the Commonwealth of Pennsylvania
and provide the Agent with a good standing certificate for LaBarge Electronics
from the Pennsylvania Secretary of State.

5.02 Negative Covenants of the Company. Each of the Company and LaBarge
Electronics covenants and agrees that, so long as any Lender has any obligation
to make any Loan under this Agreement, U.S. Bank has any obligation or to issue
any Letter of Credit under this Agreement, any Letter of Credit remains
outstanding and/or any of the Borrower's Obligations owed by any one or more of
the Borrower's remain unpaid, unless the prior written consent of the Required
Lenders is obtained:

(a) Limitation on Indebtedness. The Company will not, and it will not cause or
permit any Subsidiary to, incur or be obligated on any Indebtedness, either
directly or indirectly, by way of Guarantee, suretyship or otherwise, other
than:

(i) the Company's Obligations;

(ii) unsecured trade accounts payable and other normal accruals incurred in the
ordinary course of business which are not more than thirty (30) days past due
(provided, however, that neither the Company nor any Subsidiary shall be
required to pay any such account payable or other accrual the payment of which
is being contested in good faith and by appropriate proceedings being diligently
conducted and for which adequate reserves in accordance with GAAP have been
provided, except that the Company or such Subsidiary, as the case may be, shall
pay or cause to be paid all such accounts payable and accruals forthwith upon
the commencement of proceedings to foreclose any Lien which is attached as
security therefor, unless such foreclosure is stayed by the filing of an
appropriate bond in a manner reasonably satisfactory to the Required Lenders);

(iii) Indebtedness existing as of the date of this Agreement and listed on
Schedule 4.10 attached hereto (without giving effect to any changes to Schedule
4.10 made after the date of this Agreement);

(iv) purchase money Indebtedness incurred solely to finance Capital
Expenditures;

(v) Capitalized Lease Obligations; and

(vi) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a "market view" and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(vii) other Indebtedness not otherwise permitted by this Section 5.02(a) in an
amount not to exceed $1,000,000.00 in the aggregate at any one time outstanding
for the Company and all of its Subsidiaries on a combined basis.

(b) Limitation on Liens. The Company will not, and will not cause or permit any
Subsidiary to, create, incur or assume, or suffer to be incurred or to exist,
any Lien on any of its Property, whether now owned or hereafter acquired, or
upon any income or profits therefrom, except for Permitted Liens.

(c) Consolidation, Merger, Sale of Property, Etc

(i) The Company will not, and it will not cause or permit any Subsidiary to,
directly or indirectly merge or consolidate with or into any other Person or
permit any other Person to merge into or with or consolidate with it.

(ii) The Company will not, and will not cause or permit any Subsidiary to, (A)
sell, assign, lease, transfer, abandon or otherwise dispose of any of its
Property (including, without limitation, any shares of capital stock, membership
interests or other equity interests of a Subsidiary owned by the Company or
another Subsidiary) or (B) issue, sell or otherwise dispose of any shares of
capital stock, membership interests or other equity interests of any Subsidiary,
except for (1) sales of Inventory in the ordinary course of business (which does
not include a transfer of Inventory in partial or total satisfaction of any
Indebtedness), (2) sales of fixed assets (other than real estate) which are
obsolete, worn-out or otherwise not used or useable in the ordinary course of
its business, so long as the net proceeds thereof are used within ninety (90)
days after the date of the sale solely to purchase replacement fixed assets or
assets of comparable quality or to pay or prepay (x) in the case of asset sales
by the Company, Debt secured by any Permitted Lien encumbering the assets being
sold or the Borrower's Obligations owed by the Company, (y) in the case of asset
sales by LaBarge Electronics, Debt secured by any Permitted Lien encumbering the
assets being sold or the Borrower's Obligations owed by LaBarge Electronics and
(z) in the case of asset sales by any Subsidiary other than LaBarge Electronics,
Debt of such Subsidiary and (3) other sales of fixed assets (other than real
estate) so long as the gross sale proceeds from all such asset sales by the
Company and all of its Subsidiaries on a combined basis does not exceed
$250,000.00 in the aggregate in any fiscal year of the Company.

(d) Sale and Leaseback Transactions. The Company will not, and it will not cause
or permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby the Company or such Subsidiary shall in one or more related transactions
sell, transfer or otherwise dispose of any Property owned by the Company or such
Subsidiary to any Person and then rent or lease, as lessee, such Property or any
part thereof for a period or periods which in the aggregate would exceed twelve
(12) months from the date of commencement of the lease term.

(e) Sale or Discount of Accounts. The Company will not, and it will not cause or
permit any Subsidiary to, sell or discount (other than prompt payment discounts
granted in the ordinary course of business) any of its notes or accounts
receivable or chattel paper.

(f) Transactions with Affiliates. The Company will not, and it will not cause or
permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of Property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of business and pursuant
to the reasonable requirements of the Company's or such Subsidiary's business
and upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would be obtained in a comparable arm's-length transaction with
a Person not an Affiliate.

(g) Changes in Nature of Business. The Company will not, and it will not cause
or permit any Subsidiary to, engage in any business if, as a result, the general
nature of the business which would then be engaged in by the Company and its
Subsidiaries, considered as a whole, would be substantially changed from the
general nature of the business engaged in by the Company and its Subsidiaries as
of the date of this Agreement.

(h) Fiscal Year. The Company will not, and it will not cause or permit any
Subsidiary to, change its fiscal year.



(i) Stock Redemptions and Distributions. The Company will not, and it will not
cause or permit any Subsidiary to, declare or incur any liability to make any
Distribution in respect of the capital stock or other equity interests of the
Company or the capital stock, membership interests or other equity interests of
such Subsidiary, as the case may be, provided, however, that (i) each
wholly-owned Subsidiary shall be permitted to declare and pay cash dividends or
cash distributions on their respective capital stock, membership interests or
other equity interests to the Company and/or another Subsidiary and (ii) so long
as no Default or Event of Default has occurred and is continuing or would be
created thereby or result therefrom, the Company shall be permitted to redeem
shares of its common stock so long as the aggregate consideration paid by the
Company for or in connection with all such redemptions consummated during the
term of this Agreement does not exceed the sum of $1,000,000.00.

(j) Pension Plans. The Company will not, and it will not cause or permit any
Subsidiary to, (i) permit any condition to exist in connection with any Pension
Plan which might constitute grounds for the PBGC to institute proceedings to
have such Pension Plan terminated or a trustee appointed to administer such
Pension Plan or (ii) engage in, or permit to exist or occur, any other
condition, event or transaction with respect to any Pension Plan which could
result in the incurrence by the Company, any Subsidiary or any ERISA Affiliate
of any material liability, fine or penalty.

(k) Restricted Investments; Acquisitions. The Company will not, and it will not
cause or permit any Subsidiary to, directly or indirectly, make any Restricted
Investments. The Company will not, and it will not cause or permit any
Subsidiary to, directly or indirectly, make any Acquisitions.

(l) Subsidiaries. The Company will not, and it will not cause or permit any
Subsidiary to, create, form or acquire any Subsidiary.

(m) Limitations on Restrictive Agreements. The Company will not, and it will not
cause or permit any Subsidiary to, enter into, or permit to exist, any agreement
with any Person which prohibits or limits the ability of the Company or such
Subsidiary, as the case may be, to (a) pay dividends or make other distributions
or prepay any Indebtedness owed to the Company and/or any Subsidiary, (b) make
loans or advances to the Company and/or any Subsidiary, (c) transfer any of its
Properties to the Company and/or any Subsidiary (other than with respect to
Property subject to Liens permitted by clauses (h) or (i) of the definition of
Permitted Liens) or (d) create, incur, assume or suffer to exist any Lien upon
any of its Property or revenues, whether now owned or hereafter acquired (other
than with respect to Property subject to Liens permitted by clauses (h) or (i)
of the definition of Permitted Liens); provided that the foregoing shall not
apply to restrictions in effect on the date of this Agreement contained in
agreements governing Debt outstanding on the date of this Agreement and listed
on Schedule 5.02(o) attached hereto and, if such Debt is renewed, extended or
refinanced, restrictions in the agreements governing the renewed, extended or
refinanced Debt (and successive renewals, extensions and refinancings thereof)
if such restrictions are no more restrictive in any material respect than those
contained in the agreements governing the Debt being renewed, extended or
refinanced.

5.03 Use of Proceeds. The Company covenants and agrees that (a) the proceeds of
the Revolving Credit Loans will be used solely to pay off the existing
indebtedness of the Company to U.S. Bank National Association, to make a capital
contribution to LaBarge Electronics in the amount of up to $10,000,000.00 and
for the working capital and general corporate purposes of the Company, (b) no
part of the proceeds of any Revolving Credit Loan will be used in violation of
any applicable law, rule or regulation, (c) the Company will not directly or
indirectly use any of the proceeds of any Revolving Credit Loan for the purpose
of buying or carrying margin stock within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended, other than for the
purpose of financing the Company's redemption of shares of common stock of the
Company to the extent permitted by Section 5.02(i) of this Agreement and (d) not
more than Twenty-Five Percent (25%) of the value of the consolidated assets of
the Company and its Subsidiaries (other than any treasury stock of the Company)
is now, or will at any time be, represented by margin stock. LaBarge Electronics
covenants and agrees that (a) the proceeds of the Term Loan will be used solely
to finance its purchase of substantially all of the assets of Pinnacle
Electronics, LLC, a Delaware limited liability company, (b) no part of the
proceeds of the Term Loan will be used in violation of any applicable law, rule
or regulation and (c) LaBarge Electronics will not directly or indirectly use
any of the proceeds of the Term Loan for the purpose of buying or carrying
margin stock within the meaning of Regulation U of The Board of Governors of the
Federal Reserve System, as amended. As used in this Section, the terms "margin
stock" and "purpose of buying or carrying" shall have the respective meanings
ascribed to them in Regulation U of The Board of Governors of the Federal
Reserve System, as amended.

SECTION 6.  EVENTS OF DEFAULT

.



If any of the following (each of the following herein sometimes called an "Event
of Default") shall occur and be continuing:

6.01 The Company shall fail to pay any of the Borrower's Obligations owed by the
Company as and when the same shall become due and payable, whether by reason of
demand, maturity, acceleration or otherwise;

6.02 LaBarge Electronics shall fail to pay any of the Borrower's Obligations
owed by LaBarge Electronics as and when the same shall become due and payable,
whether by reason of demand, maturity, acceleration or otherwise;

6.03 Any representation or warranty made by the Company, LaBarge Electronics
and/or any other Obligor in this Agreement, in any other Transaction Document or
in any certificate, agreement, instrument or statement furnished or made or
delivered pursuant hereto or thereto or in connection herewith or therewith,
shall prove to have been untrue or incorrect in any material respect when made
or effected;

6.04 The Company and/or LaBarge Electronics shall fail to perform or observe any
term, covenant or provision contained in Section 2.01(b), Section 2.01(c),
Section 2.01(d), Section 2.03(f), Section 5.01(a), Section 5.01(c), Section
5.01(f), Section 5.01(k), Section 5.01(l), Section 5.01(o), Section 5.01(p),
Section 5.01(q), Section 5.01(r), Section 5.01(s), Section 5.02 or Section 5.03;

6.05 The Company and/or LaBarge Electronics shall fail to perform or observe any
term, covenant or provision contained in Section 5.01(m) and any such failure
shall remain unremedied for five (5) days;

6.06 The Company and/or LaBarge Electronics shall fail to perform or observe any
other term, covenant or provision contained in this Agreement (other than those
specified in Sections 6.01, 6.02, 6.03, 6.04 or 6.05 above) and any such failure
shall remain unremedied for thirty (30) days after the earlier of (a) written
notice of default is given to the Company and LaBarge Electronics by the Agent
or any Lender or (b) any officer of the Company and/or LaBarge Electronics
obtaining actual knowledge of such default;

6.07 This Agreement or any other Transaction Document shall at any time for any
reason cease to be in full force and effect or shall be declared to be null and
void by a court of competent jurisdiction, or if the validity or enforceability
thereof shall be contested or denied by the Company, LaBarge Electronics and/or
any other Obligor, or if the transactions completed hereunder or thereunder
shall be contested by the Company, LaBarge Electronics and/or any other Obligor
or if the Company, LaBarge Electronics and/or any other Obligor shall deny that
it has any further liability or obligation hereunder or thereunder;

6.08 The Company, LaBarge Electronics, any other Obligor or any Subsidiary shall
(a) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law, (b) consent to
the institution of, or fail to contravene in a timely and appropriate manner,
any such proceeding or the filing of any such petition, (c) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator or similar
official of itself or of a substantial part of its Property, (d) file an answer
admitting the material allegations of a petition filed against itself in any
such proceeding, (e) make a general assignment for the benefit of creditors,
(f) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (g) take any corporate, limited liability company or
other action for the purpose of effecting any of the foregoing;

6.09 An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company, LaBarge Electronics, any other Obligor or any
Subsidiary, or of a substantial part of the Property of the Company, LaBarge
Electronics, any other Obligor or any Subsidiary, under Title 11 of the United
States Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law, (b) the appointment of a receiver,
trustee, custodian, sequestrator or similar official of the Company, LaBarge
Electronics, any other Obligor or any Subsidiary or of a substantial part of the
Property of the Company, LaBarge Electronics, any other Obligor or any
Subsidiary or (c) the winding-up or liquidation of the Company, LaBarge
Electronics, any other Obligor or any Subsidiary; and such proceeding or
petition shall continue undismissed for thirty (30) consecutive days or an order
or decree approving or ordering any of the foregoing shall continue unstayed and
in effect for thirty (30) consecutive days;

6.10 The Letter of Credit Reimbursement Agreement shall at any time for any
reason cease to be in full force and effect or shall be declared to be null and
void by a court of competent jurisdiction, or if the validity or enforceability
of the Letter of Credit Reimbursement Agreement shall be contested or denied by
the Company, or if the Company shall deny that it has any further liability or
obligation under the Letter of Credit Reimbursement Agreement or if the Company
shall fail to comply with or observe any of the terms, provisions or conditions
contained in the Letter of Credit Reimbursement Agreement;

6.11 Any Letter of Credit Application shall at any time for any reason cease to
be in full force and effect or shall be declared to be null and void by a court
of competent jurisdiction, or if the validity or enforceability of any Letter of
Credit Application shall be contested or denied by the Company, or if the
Company shall deny that it has any further liability or obligation under any
Letter of Credit Application or if the Company shall fail to comply with or
observe any of the terms, provisions or conditions contained in any Letter of
Credit Application;

6.12 The Revolving Credit Guaranty shall at any time for any reason cease to be
in full force and effect or shall be declared to be null and void by a court of
competent jurisdiction, or if the validity or enforceability of the Revolving
Credit Guaranty shall be contested or denied by LaBarge Electronics, LaBarge -
OCS, LaBarge Properties, LaBarge/STC and/or Pinnacle POS, or if LaBarge
Electronics, LaBarge - OCS, LaBarge Properties, LaBarge/STC and/or Pinnacle POS
shall deny that it has any further liability or obligation under the Revolving
Credit Guaranty or if LaBarge Electronics, LaBarge -OCS, LaBarge Properties,
LaBarge/STC and/or Pinnacle POS shall fail to comply with or observe any of the
terms, provisions or conditions contained in the Revolving Credit Guaranty;

6.13 The Term Loan Guaranty shall at any time for any reason cease to be in full
force and effect or shall be declared to be null and void by a court of
competent jurisdiction, or if the validity or enforceability of the Term Loan
Guaranty shall be contested or denied by the Company, LaBarge - OCS, LaBarge
Properties, LaBarge/STC and/or Pinnacle POS, or if the Company, LaBarge -OCS,
LaBarge Properties, LaBarge/STC and/or Pinnacle POS shall deny that it has any
further liability or obligation under the Term Loan Guaranty or if the Company,
LaBarge - OCS, LaBarge Properties, LaBarge/STC and/or Pinnacle POS shall fail to
comply with or observe any of the terms, provisions or conditions contained in
the Term Loan Guaranty;

6.14 The Company Patent, Trademark and License Security Agreement shall at any
time for any reason cease to be in full force and effect or shall be declared to
be null and void by a court of competent jurisdiction, or if the validity or
enforceability of the Company Patent, Trademark and License Security Agreement
shall be contested or denied by the Company, or if the Company shall deny that
it has any further liability or obligation under the Company Patent, Trademark
and License Security Agreement or if the Company shall fail to comply with or
observe any of the terms, provisions or conditions contained in the Company
Patent, Trademark and License Security Agreement;

6.15 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of the Company Security Agreement;

6.16 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of the Company Stock Pledge Agreement;

6.17 The LaBarge Electronics Collateral Assignment of Asset Sale and Purchase
Agreement shall at any time for any reason cease to be in full force and effect
or shall be declared to be null and void by a court of competent jurisdiction,
or if the validity or enforceability of the LaBarge Electronics Collateral
Assignment of Asset Sale and Purchase Agreement shall be contested or denied by
LaBarge Electronics, or if LaBarge Electronics shall deny that it has any
further liability or obligation under the LaBarge Electronics Collateral
Assignment of Asset Sale and Purchase Agreement or if LaBarge Electronics shall
fail to comply with or observe any of the terms, provisions or conditions
contained in the LaBarge Electronics Collateral Assignment of Asset Sale and
Purchase Agreement;

6.18 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of LaBarge Electronics Membership Interest Pledge Agreement;

6.19 The LaBarge Electronics Patent, Trademark and License Security Agreement
shall at any time for any reason cease to be in full force and effect or shall
be declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of the LaBarge Electronics Patent, Trademark and
License Security Agreement shall be contested or denied by LaBarge Electronics,
or if LaBarge Electronics shall deny that it has any further liability or
obligation under the LaBarge Electronics Patent, Trademark and License Security
Agreement or if LaBarge Electronics shall fail to comply with or observe any of
the terms, provisions or conditions contained in the LaBarge Electronics Patent,
Trademark and License Security Agreement;

6.20 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of the LaBarge Electronics Security Agreement;

6.21 The LaBarge - OCS Patent, Trademark and License Security Agreement shall at
any time for any reason cease to be in full force and effect or shall be
declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of the LaBarge - OCS Patent, Trademark and License
Security Agreement shall be contested or denied by LaBarge - OCS, or if LaBarge
- OCS shall deny that it has any further liability or obligation under the
LaBarge - OCS Patent, Trademark and License Security Agreement or if LaBarge -
OCS shall fail to comply with or observe any of the terms, provisions or
conditions contained in the LaBarge - OCS Patent, Trademark and License Security
Agreement;

6.22 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of the LaBarge - OCS Security Agreement;

6.23 The LaBarge/STC Patent, Trademark and License Security Agreement shall at
any time for any reason cease to be in full force and effect or shall be
declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of the LaBarge/STC Patent, Trademark and License
Security Agreement shall be contested or denied by LaBarge/STC, or if
LaBarge/STC shall deny that it has any further liability or obligation under the
LaBarge/STC Patent, Trademark and License Security Agreement or if LaBarge/STC
shall fail to comply with or observe any of the terms, provisions or conditions
contained in the LaBarge/STC Patent, Trademark and License Security Agreement;

6.24 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of the LaBarge/STC Security Agreement;

6.25 The Pinnacle POS Patent, Trademark and License Security Agreement shall at
any time for any reason cease to be in full force and effect or shall be
declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of the Pinnacle POS Patent, Trademark and License
Security Agreement shall be contested or denied by Pinnacle POS, or if Pinnacle
POS shall deny that it has any further liability or obligation under the
Pinnacle POS Patent, Trademark and License Security Agreement or if Pinnacle POS
shall fail to comply with or observe any of the terms, provisions or conditions
contained in the Pinnacle POS Patent, Trademark and License Security Agreement;

6.26 Any "Event of Default" (as defined therein) shall occur under or within the
meaning of the Pinnacle POS Security Agreement;

6.27 The Subordination Agreement shall at any time for any reason cease to be in
full force and effect or shall be declared to be null and void by a court of
competent jurisdiction;

6.28 The Company, LaBarge Electronics, any other Obligor or any Subsidiary shall
be declared by any Lender to be in default on, or pursuant to the terms of,
(a) any other present or future obligation to, or agreement with or in favor of,
such Lender, including, without limitation, any other loan, line of credit,
revolving credit, guaranty or letter of credit reimbursement obligation or
(b) any other present or future agreement, document or instrument purporting to
grant such Lender a Lien upon any Property of the Company, LaBarge Electronics,
such other Obligor or such Subsidiary, as the case may be, and any such default
shall not be cured or waived in writing within any applicable cure or grace
period (if any);

6.29 The occurrence of any default or event of default under or within the
meaning of any agreement, document or instrument evidencing, securing,
guaranteeing the payment of or otherwise relating to any Debt of the Company,
LaBarge Electronics, any other Obligor or any Subsidiary (other than the
Borrower's Obligations owed by any one or more of the Borrowers) having an
aggregate outstanding principal balance in excess of $250,000.00 which is not
cured or waived in writing within any applicable cure or grace period (if any);

6.30 There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (a) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than
$250,000.00;

6.31 The Company, LaBarge Electronics, any other Obligor or any Subsidiary shall
have a judgment entered against it by a court having jurisdiction in the
premises and such judgment shall not be appealed in good faith (and execution of
such judgment stayed during such appeal) or satisfied by the Company, LaBarge
Electronics, such other Obligor or such Subsidiary, as the case may be, within
thirty (30) days after the entry of such judgment;

6.32 The occurrence of a Reportable Event with respect to any Pension Plan; the
filing of a notice of intent to terminate a Pension Plan by the Company, any
ERISA Affiliate or any Subsidiary; the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a "complete
withdrawal" or a "partial withdrawal" as defined in Sections 4203 and 4205,
respectively, of ERISA by the Company, any ERISA Affiliate or any Subsidiary
from any Multi-Employer Plan; or the incurrence of any material increase in the
contingent liability of the Company or any Subsidiary with respect to any
"employee welfare benefit plan" as defined in Section 3(1) of ERISA which covers
retired employees and their beneficiaries;

6.33 The institution by the Company, any ERISA Affiliate or any Subsidiary of
steps to terminate any Pension Plan if, in order to effectuate such termination,
the Company, such ERISA Affiliate or such Subsidiary, as the case may be, would
be required to make a contribution to such Pension Plan, or would incur a
liability or obligation to such Pension Plan, in excess of $250,000.00; or the
institution by the PBGC of steps to terminate any Pension Plan; or

6.34 The occurrence of any Change of Control Event;

THEN, and in each such event (other than an event described in Sections 6.08 or
6.09), the Agent may, and if requested in writing by the Required Lenders the
Agent shall, terminate the Revolving Credit Commitments of the Lenders and
declare that the obligations of the Lenders to make Loans under this Agreement
and the obligation of U.S. Bank to issue Letters of Credit under this Agreement
have terminated, whereupon such Revolving Credit Commitments and such
obligations of the Lenders and U.S. Bank shall be immediately and forthwith
terminated, and the Agent may further, and if requested in writing by the
Required Lenders the Agent shall further, declare the entire outstanding
principal balance of and all accrued and unpaid interest on the Notes and all of
the other Borrower's Obligations owed by each of the Borrowers to be forthwith
due and payable, whereupon all of the unpaid principal balance of and all
accrued and unpaid interest on the Notes and all of such other Borrower's
Obligations owed by each of the Borrowers shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Borrower, and the Agent, the
Lenders and U.S. Bank shall have the right to exercise any and all other rights
and remedies which they may have under any of the other Transaction Documents or
at law or in equity; provided, however, that upon the occurrence of any event
described in Sections 6.08 or 6.09, each of the Revolving Credit Commitments of
each of the Lenders, the obligation of the Lenders to make Loans under this
Agreement and the obligation of U.S. Bank to issue Letters of Credit under this
Agreement shall automatically terminate and the entire outstanding principal
balance of and all accrued and unpaid interest on the Notes and all of the other
Borrower's Obligations owed by each of the Borrowers shall automatically become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower,
and the Agent, the Lenders and U.S. Bank shall have the right to exercise any
and all other rights and remedies which they may have under any of the other
Transaction Documents or at law or in equity. If any Event of Default under this
Agreement has occurred and is continuing, in addition to all of the other rights
and remedies of the Agent, the Lenders and U.S. Bank under this Agreement and
the other Transaction Documents and at law or in equity, the Required Lenders
shall have the right, in their sole and absolute discretion, to (a) reduce the
amount of the Revolving Credit Commitments of the Lenders, (b) create reserves
and/or allowances against Eligible Accounts and/or Eligible Inventory and/or (c)
reduce the advance rates against Eligible Accounts and/or Eligible Inventory set
forth in the definition of the Borrowing Base.



SECTION 7. AGENT

7.01 Appointment. U.S. Bank National Association is hereby appointed by the
Lenders as Agent under this Agreement, the Notes and the other Transaction
Documents. The Agent agrees to act as such upon the express conditions contained
in this Agreement.

7.02 Powers. The Agent shall have and may exercise such powers hereunder as are
specifically delegated to the Agent by the terms of this Agreement and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto. The Agent shall have no implied duties to the Lenders, nor any
obligation to the Lenders to take any action under this Agreement or any of the
other Transaction Documents, except any action specifically provided by this
Agreement or any of the other Transaction Documents to be taken by the Agent.
Without limiting the generality of the foregoing, the Agent shall not be
required to take any action with respect to any Default or Event of Default,
except as expressly provided in Section 6 or in Section 7.06.

7.03 General Immunity. Neither the Agent nor any of its directors, officers,
employees, agents or advisors shall be liable to any of the Lenders for any
action taken or not taken by it in connection with this Agreement or any of the
other Transaction Documents (a) with the consent or at the request of the
Required Lenders or (b) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order.

7.04 No Responsibility for Loans, Recitals, Etc. Neither the Agent nor any of
its directors, officers, employees, agents or advisors shall (a) be responsible
for or have any duty to ascertain, inquire into or verify any recitals, reports,
statements, representations or warranties contained in this Agreement or any of
the other Transaction Documents or furnished pursuant hereto or thereto, (b) be
responsible for any Loans under this Agreement, (c) be bound to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement or any of the other Transaction Documents, (d) be responsible for the
satisfaction of any condition specified in Section 3, except receipt of items
required to be delivered to the Agent, (e) be responsible for the validity,
effectiveness, genuineness or enforceability of this Agreement or any of the
other Transaction Documents or (f) be responsible for the creation, attachment,
perfection or priority of any security interests or liens purported to be
granted to the Agent or any of the Lenders pursuant to this Agreement or any of
the other Transaction Documents.

7.05 Right to Indemnity. Notwithstanding any other provision contained in this
Agreement to the contrary, to the extent the Borrowers fail to reimburse the
Agent pursuant to Section 8.03, Section 8.04 or Section 8.05, or if any Default
or Event of Default shall occur under this Agreement, the Lenders shall ratably
in accordance with their respective Pro Rata Shares of the aggregate principal
amount of outstanding Loans (or, if no Loans are outstanding, ratably in
accordance with their respective Pro Rata Shares of the Revolving Credit
Commitments) indemnify the Agent and hold it harmless from and against any and
all liabilities, losses (except losses occasioned solely by failure of any
Borrower to make any payments or to perform any obligations required by this
Agreement (excepting those described in Sections 8.03, 8.04 and 8.05), the Notes
or any of the other Transaction Documents), costs and/or expenses, including,
without limitation, any liabilities, losses, costs and/or expenses arising from
the failure of any Lender to perform its obligations hereunder or in respect of
this Agreement, and also including, without limitation, reasonable Attorneys'
fees and expenses, which the Agent may incur, directly or indirectly, in
connection with this Agreement, the Notes or any of the other Transaction
Documents, or any action or transaction related hereto or thereto; provided only
that the Agent shall not be entitled to such indemnification for any losses,
liabilities, costs and/or expenses directly and solely resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, nonappealable order. This indemnity shall be a
continuing indemnity, contemplates all liabilities, losses, costs and expenses
related to the execution, delivery and performance of this Agreement, the Notes
and the other Transaction Documents, and shall survive the satisfaction and
payment of the Borrower's Obligations owed by any one or more of the Borrowers
and the termination of this Agreement.

7.06 Action Upon Instructions of Required Lenders. The Agent agrees, upon the
written request of the Required Lenders, to take any action of the type
specified in this Agreement or any of the other Transaction Documents as being
within the Agent's rights, duties, powers or discretion. Notwithstanding the
foregoing, (a) the Agent shall be fully justified in failing or refusing to take
any action hereunder, unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liabilities, losses, costs and
expenses (including, without limitation, Attorneys' fees and expenses) which may
be incurred by it by reason of taking or continuing to take any such action,
other than any liability which may arise out of Agent's gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order and (b) in no event shall the Agent be required to
take any action which it in good faith believes would violate this Agreement or
any other Transaction Document or any applicable law, rule or regulation. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and on all holders of the Notes.
In the absence of a request by the Required Lenders, the Agent shall have
authority, in its good faith discretion, to take or not to take any action,
unless this Agreement or any of the other Transaction Documents specifically
requires the consent of the Required Lenders or of all of the Lenders.

7.07 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder by or through employees, agents and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it in good faith and with
reasonable care. The Agent shall be entitled to advice and opinion of legal
counsel concerning all matters pertaining to the duties of the agency hereby
created.

7.08 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of legal counsel selected by the Agent.

7.09 May Treat Payee as Owner. The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with the
Agent. Any request, authority or consent of any Person who at the time of making
such request or giving such authority or consent is the holder of any such Note
shall be conclusive and binding on any subsequent holder, transferee or assignee
of such Note or of any Note issued in exchange therefor.

7.10 Agent's Reimbursement. Each Lender agrees to reimburse the Agent pro rata
in accordance with its Pro Rata Share of the aggregate principal amount of
outstanding Loans (or, if no Loans are outstanding, pro rata in accordance with
its Pro Rata Share of the Revolving Credit Commitments) for (a) any
out-of-pocket costs and expenses not reimbursed by the Borrowers for which the
Agent is entitled to reimbursement by the Borrowers under this Agreement or any
of the other Transaction Documents and (b) for any other out-of-pocket costs and
expenses incurred by the Agent on behalf of the Lenders in connection with the
preparation, execution, delivery, amendment, modification, extension, renewal
and/or enforcement of this Agreement and/or any of the other Transaction
Documents.

7.11 Rights as a Lender. With respect to its Revolving Credit Commitment, its
Term Loan Commitment, the Loans made by it and the Notes issued to it, the Agent
shall have the same rights and powers hereunder as any Lender and may exercise
the same as though it were not the Agent, and the terms "Lender" and "Lenders"
shall, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent may accept deposits from, lend money to, issue
letters of credit for the account of and generally engage in any kind of banking
or trust business with each Borrower and its Affiliates as if it were not the
Agent.

7.12 Independent Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.04 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Transaction Documents. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents.

7.13 Resignation of Administrative Agent. Subject to the appointment of a
successor Agent, the Agent may resign as Agent for the Lenders under this
Agreement and the other Transaction Documents at any time by thirty (30) days'
notice in writing to the Lenders and the Borrowers. Such resignation shall take
effect upon appointment of such successor Agent. Subject to the consent of the
Borrowers (which consent shall not be unreasonably withheld or delayed and which
consent shall not be required if any Event of Default under this Agreement has
occurred and is continuing), the Required Lenders shall have the right to
appoint a successor Agent who shall be entitled to all of the rights of, and
vested with the same powers as, the original Agent under this Agreement and the
other Transaction Documents. In the event a successor Agent shall not have been
appointed within the thirty (30) day period following the giving of notice by
the Agent, subject to the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed and which consent shall not be required if any
Event of Default under this Agreement has occurred and is continuing), the Agent
may appoint its own successor. Resignation by the Agent shall not affect or
impair the rights of the Agent under Sections 7.05 and 7.10 hereof with respect
to all matters preceding such resignation. Any successor Agent must be a
national banking association or a bank chartered in any State of the United
States having a combined capital and surplus of at least $100,000,000.00.

7.14 Delivery of Documents. The Agent agrees to promptly provide each Lender
with copies of (a) this Agreement and the other Transaction Documents (including
any amendments thereto), (b) any default notices sent by the Agent to any
Borrower or any other Obligor with respect to this Agreement or any of the other
Transaction Documents, (c) any waivers or consents signed by the Agent or
otherwise sent by the Agent to any Borrower or any other Obligor with respect to
this Agreement or any of the other Transaction Documents, (d) any notices of
default sent by any Borrower, any other Obligor or any Lender to the Agent with
respect to this Agreement or any of the other Transaction Documents and (e) any
requests for any amendments, waivers or consents sent to the Agent by any
Borrower or any other Obligor with respect to this Agreement or any of the other
Transaction Documents. The Agent agrees to provide each Lender, within five (5)
Business Days after written request by such Lender and at such Lender's expense,
a copy of such other information, reports, certificates and/or other materials
prepared by any Borrower or otherwise required by the Transaction Documents and
which are in the possession of the Agent which are reasonably requested by such
Lender in writing.

7.15 Duration of Agency. The agency established by Section 7.01 hereof shall
continue, and Sections 7.01 through and including this Section 7.15 shall remain
in full force and effect, until all of the Borrower's Obligations owed by any
one or more of the Borrowers shall have been paid in full and the Lenders'
commitments to make Loans and/or extend credit to or for the benefit of any
Borrower shall have terminated or expired.

SECTION 8.  GENERAL

.



8.01 No Waiver. No failure or delay by any party to this Agreement in exercising
any right, remedy, power or privilege of such party under this Agreement or
under any other Transaction Document shall operate as a waiver thereof; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The remedies provided herein and in the other Transaction Documents are
cumulative and not exclusive of any remedies provided by law. Nothing contained
in this Agreement shall in any way affect the right of the Agent or any Lender
to exercise any statutory or common law right of banker's lien or setoff.

8.02 Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, without prior notice to any Borrower (any such prior notice being
expressly waived by each Borrower) and to the fullest extent permitted by law,
to setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any and all other
indebtedness at any time owing by such Lender to or for the credit or account of
any Borrower against any and all of the Borrower's Obligations owed by such
Borrower irrespective of whether or not such Lender shall have made any demand
under this Agreement or under any of the other Transaction Documents and
although such obligations may be contingent or unmatured. Each Lender agrees to
promptly notify the applicable Borrower after any such setoff and application
made by such Lender, provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Lenders under this Section 8.02 are in addition to any other rights and remedies
(including, without limitation, other rights of setoff) which the Lenders may
have. Nothing contained in this Agreement or any other Transaction Document
shall impair the right of any Lender to exercise any right of setoff or
counterclaim it may have against any Borrower and to apply the amount subject to
such exercise to the payment of indebtedness of such Borrower unrelated to this
Agreement or the other Transaction Documents.

8.03 Cost and Expenses. The Borrowers jointly and severally agree, whether or
not any Loan is made under this Agreement, to pay the Agent and each Lender upon
demand for (a) all out-of-pocket costs and expenses and all Attorneys' Fees
incurred by the Agent in connection with (i) the preparation, documentation,
negotiation, execution, administration and/or enforcement of this Agreement
and/or any of the other Transaction Documents, (ii) the preparation,
documentation, negotiation and execution of any amendment, modification,
extension, renewal or restatement of this Agreement and/or any of the other
Transaction Documents and/or (iii) the preparation of any waiver or consent
under this Agreement or under any of the other Transaction Documents, (b) all
recording, filing and search fees and expenses incurred by the Agent in
connection with this Agreement and the other Transaction Documents, (c) all
out-of-pocket costs and expenses and all Attorneys' Fees incurred by the Agent
or any Lender in connection with any Default or Event of Default under this
Agreement, (d) if an Event of Default occurs, all out-of-pocket costs and
expenses and all Attorneys' Fees incurred by the Agent or any Lender in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom and (e) all other Attorneys' Fees incurred by
the Agent or any Lender relating to or arising out of or in connection with this
Agreement or any of the other Transaction Documents. The Borrowers further
jointly and severally agree to pay or reimburse the Agent and each Lender upon
demand for any stamp or other similar taxes which may be payable with respect to
the execution, delivery, recording and/or filing of this Agreement and/or any of
the other Transaction Documents. All of the obligations of Borrowers under this
Section 8.03 shall survive the satisfaction and payment of the Borrower's
Obligations owed by any one or more of the Borrowers and the termination of this
Agreement.

8.04 Environmental Indemnity. The Borrowers hereby jointly and severally agree
to defend and indemnify the Agent and each Lender and hold the Agent and each
Lender harmless from and against any and all losses, liabilities, damages,
injuries, claims, costs and expenses of any and every kind whatsoever
(including, without limitation, court costs and reasonable Attorneys' fees and
expenses) which at any time or from time to time may be paid, incurred or
suffered by, or asserted against, the Agent or any Lender for, with respect to
or as a direct or indirect result of the violation by the Company or any
Subsidiary of any Environmental Laws; or with respect to, or as a direct or
indirect result of the presence on or under, or the Release from, properties
owned, leased or operated by the Company or any Subsidiary in the conduct of its
business into or upon any land, the atmosphere or any watercourse, body of water
or wetland, of any Hazardous Substances or any other hazardous or toxic waste,
substance or constituent or other substance (including, without limitation, any
losses, liabilities, damages, injuries, claims, costs or expenses asserted or
arising under the Environmental Laws), other than for such liabilities due to
the gross negligence or willful misconduct of the Agent or any Lender seeking
such indemnification hereunder as determined by a court of competent
jurisdiction in a final, nonappealable order; and the provisions of and
undertakings and indemnification set out in this Section 8.04 shall survive the
satisfaction and payment of the Borrower's Obligations owed by any one or more
of the Borrowers and the termination of this Agreement.

8.05 General Indemnity. In addition to the payment of expenses pursuant to
Section 8.03, whether or not the transactions contemplated hereby shall be
consummated, the Borrowers hereby jointly and severally agree to defend,
indemnify, pay and hold the Agent and each Lender and any holder(s) of the
Notes, and the officers, directors, employees, agents and affiliates of the
Agent and each Lender and such holder(s) (collectively, the "Indemnitees")
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, disbursements, costs and
expenses of any kind or nature whatsoever (including, without limitation, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitees shall be designated a party
thereto), that may be imposed on, incurred by or asserted against the
Indemnitees, in any manner relating to or arising out of this Agreement, any of
the other Transaction Documents, any other agreement, document or instrument
executed and delivered by any Borrower or any other Obligor in connection
herewith or therewith or any commitment letter delivered by the Agent or any
Lender to any Borrower, or the agreement of the Lenders to make the Loans and/or
of U.S. Bank to issue Letters of Credit under this Agreement (collectively, the
"indemnified liabilities"); provided that (a) the Borrowers shall have no
obligation to an Indemnitee hereunder with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of that Indemnitee as
determined by a court of competent jurisdiction in a final, nonappealable order
and (b) the Borrowers shall have no obligation to indemnify the Agent or any
Lender with respect to disputes between the Agent and any one or more of the
Lenders or with respect to disputes among one or more of the Lenders. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrowers shall contribute the maximum portion that they are
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all indemnified liabilities incurred by the Indemnitees or any
of them. The provisions of the undertakings and indemnification set out in this
Section 8.05 shall survive satisfaction and payment of the Borrower's
Obligations owed by any one or more of the Borrowers and the termination of this
Agreement.

8.06 Authority to Act. The Agent and each Lender shall be entitled to act on any
notices and instructions (telephonic or written) believed by the Agent or such
Lender in good faith to have been sent or delivered by an Authorized Person,
regardless of whether such notice or instruction was in fact delivered by an
Authorized Person, and the Borrowers hereby jointly and severally agree to
defend and indemnify the Agent and each Lender and hold the Agent and each
Lender harmless from and against any and all losses and expenses, if any,
ensuing from any such action.

8.07 Notices Any notice, request, demand, consent, confirmation or other
communication under this Agreement shall be in writing and delivered in person
or sent by facsimile, recognized overnight courier or registered or certified
mail, return receipt requested and postage prepaid, to the applicable party at
its address or facsimile number set forth on the signature pages hereof (or, in
the case of an Assignee, as set forth in the applicable Assignment and
Assumption Agreement), or at such other address or facsimile number as any party
hereto may designate as its address or facsimile number for communications under
this Agreement by notice so given. Such notices shall be deemed effective on the
day on which delivered or sent if delivered in person or sent by facsimile (with
answerback confirmation received), on the first (1st) Business Day after the day
on which sent, if sent by recognized overnight courier or on the third (3rd)
Business Day after the day on which mailed, if sent by registered or certified
mail.

8.08 Consent to Jurisdiction; Waiver of Jury Trial. EACH BORROWER IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT SITTING IN
ST. LOUIS COUNTY, MISSOURI AND/OR ANY UNITED STATES OF AMERICA COURT SITTING IN
THE EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION, AS THE AGENT MAY ELECT, IN
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT. EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED
IN ANY OF SUCH COURTS. EACH BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, AND EACH BORROWER FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH BORROWER AUTHORIZES THE SERVICE OF PROCESS UPON SUCH
BORROWER BY REGISTERED MAIL SENT TO SUCH BORROWER AT ITS ADDRESS DETERMINED
PURSUANT TO SECTION 8.07. EACH BORROWER, THE AGENT AND EACH LENDER HEREBY
IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN
WHICH ANY ONE OR MORE OF THE BORROWERS, ON THE ONE HAND, AND THE AGENT AND/OR
ANY LENDER, ON THE OTHER HAND, ARE PARTIES RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.

8.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

8.10 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrowers and the Required Lenders (and, if the rights or duties of the
Agent in its capacity as Agent are affected thereby, by the Agent); provided
that no such amendment or waiver shall, unless signed by all of the Lenders, (a)
increase the Revolving Credit Commitment of any Lender, (b) increase the
principal amount of the Term Loan, (c) reduce the principal amount of or rate of
interest on any Loan or any fees under this Agreement (other than any fees
relating to the Letters of Credit other than the Standby Letter of Credit
Commitment Fees and the Commercial Letter of Credit Commitment Fees), (d)
postpone the date fixed for any payment of principal of or interest on any Loan
or any fees under this Agreement, (e) change the definition of "Required
Lenders", (f) voluntarily release any Collateral (except as contemplated by the
applicable Transaction Document(s)), (g) voluntarily release any Obligor, (h)
amend Section 2.22, (i) amend Section 2.23 or (j) amend this Section 8.10.

8.11 References; Headings for Convenience. Unless otherwise specified herein,
all references herein to Section numbers refer to Section numbers of this
Agreement, all references herein to Exhibits A, B, C, D, E, F, G, and H refer to
annexed Exhibits A, B, C, D, E, F, G, and H which are hereby incorporated herein
by reference and all references herein to Schedules 2.03(g), 2.04, 4.05, 4.06,
4.08, 4.10, 4.12, 4.16, 4.17 4.18 and 5.02(m) refer to annexed Schedules
2.03(g), 2.04, 4.05, 4.06, 4.08, 4.10, 4.12, 4.16, 4.17 4.18 and 5.02(m) which
are hereby incorporated herein by reference. The Section headings are furnished
for the convenience of the parties and are not to be considered in the
construction or interpretation of this Agreement.

8.12 Successors and Assigns.

(a) Subject to paragraphs (b), (c) and (d) of this Section 8.12, the provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Notwithstanding the
foregoing, no Borrower may assign or otherwise transfer any of its rights or
delegate any of its obligations or duties under this Agreement without the prior
written consent of the Agent and each Lender.

(b) Any Lender may at any time grant to one or more banks or other financial
institutions (each a "Participant") participating interests in its Revolving
Credit Commitment or any or all of its Loans. In the event of any such grant by
a Lender of a participating interest to a Participant, whether or not upon
notice to the Borrowers and the Agent, such Lender shall remain responsible for
the performance of all of its obligations hereunder, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that the applicable Lender will not agree to any amendment, modification
or waiver of this Agreement described in clauses (a), (b), (c) or (d) of Section
8.10 without the consent of the Participant.

(c) Any Lender may at any time assign to one or more banks or other financial
institutions (each an "Assignee") all, or a proportionate part of all, of its
rights and obligations under this Agreement and its Notes in a minimum amount of
at least $5,000,000.00, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit H attached hereto executed by such Assignee and such
transferor Lender, with (and subject to) the subscribed consent of the Borrowers
and the Agent, which, in each case, shall not be unreasonably withheld or
delayed (each, an Assignment and Assumption Agreement"); provided, however, that
(i) if any Assignee is an affiliate of such transferor Lender or, immediately
prior to such assignment, a Lender, no consent shall be required and (ii) if any
Event of Default under this Agreement has occurred and is continuing no consent
of the Borrowers to such assignment shall be required. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Revolving Credit Commitment as set forth in such instrument of assumption, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Agent and the Borrowers shall make appropriate
arrangements so that, if required, new Note(s) are issued to the Assignor and/or
the Assignee, as applicable. In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $3,500.00.

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Notes to secure its obligations to a Federal Reserve
Bank. No such assignment shall release the transferor Lender from any of its
obligations hereunder.

8.13 NO ORAL AGREEMENTS; ENTIRE AGREEMENT. ORAL AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT,
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT
THE BORROWERS, THE AGENT AND THE LENDERS FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS REACHED BY THE BORROWERS, THE AGENT AND THE
LENDERS COVERING SUCH MATTERS ARE CONTAINED IN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, WHICH AGREEMENT AND OTHER TRANSACTION DOCUMENTS ARE A
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENTS AMONG THE BORROWERS, THE
AGENT AND THE LENDERS, EXCEPT AS THE BORROWERS, THE AGENT AND THE LENDERS MAY
LATER AGREE IN WRITING TO MODIFY THEM. This Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings (oral or written) relating to the subject matter
hereof.

8.14 Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

8.15 Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

8.16 Resurrection of the Borrower's Obligations. To the extent that the Agent or
any Lender receives any payment on account of any of the Borrower's Obligations
owed by any one or more of the Borrowers, and any such payment(s) or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or Federal law, common law or
equitable cause, then, to the extent of such payment(s) received, such
Borrower's Obligations or part thereof intended to be satisfied and any and all
Liens upon or pertaining to any Property of any Borrower and/or any other
Obligor and theretofore created and/or existing in favor of the Agent or any of
the Lenders as security for the payment of such Borrower's Obligations shall be
revived and continue in full force and effect, as if such payment(s) had not
been received by the Agent or such Lender, as the case may be, and applied on
account of such Borrower's Obligations.

8.17 Independence of Covenants. All of the covenants contained in this Agreement
and the other Transaction Documents shall be given independent effect so that if
a particular action, event or condition is prohibited by any one of such
covenants, the fact that it would be permitted by an exception to, or otherwise
be in compliance within the provisions of, another covenant shall not avoid the
occurrence of a Default or Event of Default if such action is taken, such event
occurs or such condition exists.

8.18 Collateral. Each Lender represents that it in good faith is not relying
upon any "margin stock" (as defined in Regulation U of the Board of Governors of
the Federal Reserve System, as amended) as collateral in the extension or
maintenance of the credit provided for in this Agreement. Notwithstanding any
provision contained in the Company Security Agreement to the contrary, the Agent
and each Lender hereby releases any security interest or other Lien it may have
upon any shares of capital stock of the Company which are owed by the Company
(whether held by the Company as treasury stock or otherwise).

8.19 Confidentiality. Each Lender agrees to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, any non-public information supplied to such Lender by the
Company or any Subsidiary pursuant to this Agreement or any other Transaction
Document; provided, however, that nothing contained in this Section 8.19 shall
prohibit or limit the disclosure by such Lender of any such information (a) to
the extent required by any statute, rule, regulation, subpoena or judicial
process, (b) to any governmental or regulatory agency having jurisdiction over
such Lender, (c) to any professional advisors, including counsel and
accountants, for such Lender in connection with the provision of advice or other
services to such Lender with respect to any of the Borrower's Obligations owed
by any one or more of the Borrowers, this Agreement or any other Transaction
Document, (d) to any bank examiners or auditors, (e) in connection with any
litigation to which such Lender is a party, (f) in connection with the
enforcement of such Lender's rights and remedies under this Agreement, any of
the Notes or any of the other Transaction Documents or (g) to any assignee or
participant (or prospective assignee or participant); and provided further, that
in no event shall any Lender be obligated or required to return any materials
furnished to such Lender by the Company or any Subsidiary under this Agreement
or any other Transaction Document. Notwithstanding the foregoing, no Lender
shall have any liability to the Company, any Subsidiary or any shareholder,
partner, joint venturer, director, officer, employee or agent of the Company or
any Subsidiary by reason of, or in any way claimed to be related to, any
disclosure by such Lender of any information with respect to the Company or any
Subsidiary except as the same results from the gross negligence or wilful
misconduct of such Lender as determined by a court of competent jurisdiction in
a final, nonappealable order.

IN WITNESS WHEREOF, the Company, LaBarge Electronics, the Lenders and the Agent
have executed this Loan Agreement as of the 17th day of February, 2004.

LABARGE, INC.

 

By    /s/DONALD H. NONNENKAMP

Name:    Donald H. Nonnenkamp

Title:    Vice President and Chief Financial Officer

Address:

9900A Clayton Road

St. Louis, Missouri 63178

Attention: Chief Financial Officer

Facsimile No.: (314) 812-9438

LABARGE ELECTRONICS, INC.

 

By    /s/DONALD H. NONNENKAMP

Name:    Donald H. Nonnenkamp

Title:    Vice President

Address:

9900A Clayton Road

St. Louis, Missouri 63178

Attention: Chief Financial Officer

Facsimile No.: (314) 812-9438

 

U.S. BANK NATIONAL ASSOCIATION

 

By    /s/THOMAS S. SHERMAN

Name:    Thomas S. Sherman

Title:    Vice President

Address:

721 Locust Street

First Floor, Bank Lobby

St. Louis, Missouri 63101

Attention: Commercial Lending Department

Facsimile No.: (314) 418-8090

 

U.S. BANK NATIONAL ASSOCIATION, as Agent

 

By:    /s/THOMAS S. SHERMAN
Name:    Thomas S. Sherman
Title:    Vice President

Address:

721 Locust Street
First Floor, Bank Lobby
St. Louis, Missouri 63101
Attention: Commercial Lending Department
Facsimile No.: (314) 418-8090

 

EXHIBIT A

Borrowing Base Certificate

This Borrowing Base Certificate is delivered pursuant to Section 2.01(b) of that
certain Loan Agreement dated as of February 17, 2004, by and among LaBarge,
Inc., a Delaware corporation (the "Company"), LaBarge Electronics, Inc., a
Missouri corporation ("LaBarge Electronics"), the Lenders from time to time
party thereto (collectively, the "Lenders") and U.S. Bank National Association,
as agent for the Lenders (in such capacity, the "Agent"), as the same may from
time to time be amended, modified, extended, renewed or restated (the "Loan
Agreement"). All capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Loan Agreement.

The Company hereby represents and warrants to the Agent and each Lender that the
following information is true, correct and complete as of , 20 :

1. Total Accounts of the Company $



2. Ineligible Accounts of the Company:



(a) Over 90 Days from Invoice Date $

(b) 25% Cross-Aging $

(c) Affiliate Accounts $

(d) Foreign Accounts $

(e) Government Accounts $

(f) Contra Accounts (Net) $

(g) Other $

(h) Total Ineligible Accounts [Sum of Items 2(a) through

2(g)] $



3. Eligible Accounts of the Company [Sum of Item 1 minus Item 2(h)] $



4. 85% of face amount of Eligible Accounts of the Company $

5. Total Accounts of LaBarge Electronics $



6. Ineligible Accounts of LaBarge Electronics:



(a) Over 90 Days from Invoice Date $

(b) 25% Cross-Aging $

(c) Affiliate Accounts $

(d) Foreign Accounts $

(e) Government Accounts $

(f) Contra Accounts (Net) $

(g) Other $

(h) Total Ineligible Accounts [Sum of Items 6(a) through

6(g)] $



7. Eligible Accounts of LaBarge Electronics [Sum of Item 5 minus

Item 6(h)] $



8. 85% of face amount of Eligible Accounts of LaBarge Electronics $



9. Total Accounts of LaBarge/STC $



10. Ineligible Accounts of LaBarge/STC:



(a) Over 90 Days from Invoice Date $

(b) 25% Cross-Aging $

(c) Affiliate Accounts $

(d) Foreign Accounts $

(e) Government Accounts $

(f) Contra Accounts (Net) $

(g) Other $

(h) Total Ineligible Accounts [Sum of Items 10(a) through

10(g)] $



11. Eligible Accounts of LaBarge/STC [Sum of Item 9 minus

Item 10(h)] $



12. 85% of face amount of Eligible Accounts of LaBarge/STC $



13. Total Inventory of the Company, valued at the lower of cost or

market in accordance with GAAP $



14. Ineligible Inventory of the Company, valued at the lower of

cost or market in accordance with GAAP

(a) Obsolete Inventory $

(b) Other $

(c) Total Ineligible Inventory [Sum of Items 14(a) and 14(b)] $



15. Eligible Inventory of the Company [Item 13 minus Item 14(c)] $



16. 35% of Eligible Inventory of the Company, valued at the lower of

cost or market in accordance with GAAP $



17. Total Inventory of LaBarge Electronics, valued at the lower of cost or

market in accordance with GAAP $



18. Ineligible Inventory of LaBarge/Electronics, valued at the lower of

cost or market in accordance with GAAP

(a) Obsolete Inventory $

(b) Other $

(c) Total Ineligible Inventory [Sum of Items 18(a) and 18(b)] $



19. Eligible Inventory of LaBarge/Electronics [Item 17 minus

Item 18(c)] $



20 35% of Eligible Inventory of LaBarge/Electronics, valued at the

lower of cost or market in accordance with GAAP $



21. Total Inventory of LaBarge/STC, valued at the lower of cost or

market in accordance with GAAP $



22. Ineligible Inventory of LaBarge/STC, valued at the lower of

cost or market in accordance with GAAP

(a) Obsolete Inventory $

(b) Other $

(c) Total Ineligible Inventory [Sum of Items 22(a) and 22(b)] $



23. Eligible Inventory of LaBarge/STC [Item 21 minus Item 22(c)] $



24 35% of Eligible Inventory of LaBarge/STC, valued at the

lower of cost or market in accordance with GAAP $



25. Borrowing Base [Sum of (a) Item 4 plus (b) Item 8 plus (c) Item 12

plus (d) the lesser of (i) the sum of Item 16 plus Item 20 plus

Item 24 or (ii) $10,000,000.00] $

26. Aggregate Amount of Revolving Credit Commitments $

27. Company's Maximum Revolving Credit Availability

[Lesser of Item 25 or Item 26] $

28. Aggregate principal amount of outstanding Revolving Credit Loans $

29. Aggregate undrawn face amount of outstanding Letters of

Credit plus all unreimbursed drawings with respect thereto $

30. Unused Availability [Item 27 minus Item 28 minus Item 29]

[Negative amount requires mandatory repayment] $

31. Backlog of unshipped orders of the Company $

32. Backlog of unshipped orders of LaBarge Electronics $

33. Backlog of unshipped orders of LaBarge/STC $

If Item 30 above is negative, this Certificate is accompanied by the mandatory
repayment required by Section 2.01(c) of the Loan Agreement.

This Borrowing Base Certificate is dated as of the day of _______________, 20 .

LABARGE, INC.

 

By

Name:

Title:

EXHIBIT B

REVOLVING CREDIT NOTE

$____________ St. Louis, Missouri

, 20

FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, LABARGE, INC., a Delaware corporation (the "Company"), hereby
promises to pay to the order of ("Lender"), the principal sum of Dollars ($ ),
or such lesser sum as may then constitute the aggregate unpaid principal amount
of all Revolving Credit Loans made by Lender to the Company pursuant to the Loan
Agreement. The aggregate principal amount of Revolving Credit Loans which Lender
shall be committed to have outstanding under this Note at any one time shall not
exceed Dollars ($ ), which amount may be borrowed, paid, reborrowed and repaid,
in whole or in part, subject to the terms and conditions of this Note and of the
Loan Agreement. The Company further promises to pay to the order of Lender
interest on the aggregate unpaid principal amount of such Revolving Credit Loans
on the dates and at the rate or rates provided for in the Loan Agreement.

All such payments of principal and interest shall be made in lawful currency of
the United States in Federal or other immediately available funds at the office
of U.S. Bank National Association located at 721 Locust Street, First Floor,
Bank Lobby, St. Louis, Missouri 63101, or such other place as the Agent may from
time to time designate in writing. The amount of interest accruing under this
Note shall be computed on an actual day, 360-day year basis.

The Company shall have the right to make prepayments on this Note upon the terms
and subject to the conditions contained in the Loan Agreement.

Lender shall record in its books and records the date and amount of each
Revolving Credit Loan made by it to the Company and the date and amount of each
payment of principal and/or interest made by the Company with respect thereto;
provided, however, that the obligation of the Company to repay each Revolving
Credit Loan made by Lender to the Company under this Note shall be absolute and
unconditional, notwithstanding any failure of Lender to make any such
recordation or any mistake by Lender in connection with any such recordation.
The books and records of Lender showing the account between Lender and the
Company shall be prima facie evidence of the items set forth therein.

This Note is one of the Revolving Credit Notes referred to in, and is subject
to, that certain Loan Agreement dated as of February 17, 2004, by and among the
Company, LaBarge Electronics, Inc., the Lenders from time to time party thereto
and U.S. Bank National Association, as agent for the Lenders, as the same may
from time to time be amended, modified, extended, renewed or restated (the "Loan
Agreement"; all capitalized terms used and not otherwise defined in this Note
shall have the respective meanings ascribed to them in the Loan Agreement). The
Loan Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the occurrence of certain stated events and also for
prepayments on account of principal of this Note and interest on this Note prior
to the maturity of this Note upon the terms and conditions specified therein.

This Note is secured by, among other things, the Company Patent, Trademark and
License Security Agreement, the Company Security Agreement and the Company Stock
Pledge Agreement, to which Company Patent, Trademark and License Security
Agreement, Company Security Agreement and Company Stock Pledge Agreement
reference is hereby made for a description of the security and a statement of
the terms and conditions upon which this Note is secured.

Upon the occurrence of any Event of Default under the Loan Agreement, Lender's
obligation to make additional Revolving Credit Loans under this Note may be
terminated in the manner and with the effect as provided in the Loan Agreement
and the entire outstanding principal balance of this Note and all accrued and
unpaid interest thereon may be declared to be immediately due and payable in the
manner and with the effect as provided in the Loan Agreement.

In the event that any payment due under this Note shall not be paid when due,
whether by reason of maturity, acceleration or otherwise, and this Note is
placed in the hands of an attorney or attorneys for collection or for
foreclosure of the Company Patent, Trademark and License Security Agreement, the
Company Security Agreement and/or the Company Stock Pledge Agreement, or if this
Note is placed in the hands of an attorney or attorneys for representation of
Lender in connection with bankruptcy or insolvency proceedings relating to or
affecting this Note, the Company hereby promises to pay to the order of Lender,
in addition to all other amounts otherwise due on or under this Note, the costs
and expenses of such collection, foreclosure and representation, including,
without limitation, reasonable Attorneys' fees and expenses (whether or not
litigation shall be commenced in aid thereof). The Company hereby waives
presentment for payment, demand, protest, notice of protest and notice of
dishonor.

This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).

 

LABARGE, INC.

 

By

Name: Title:

EXHIBIT C

TERM LOAN PROMISSORY NOTE

$ St. Louis, Missouri

, 20

FOR VALUE RECEIVED, the undersigned, LABARGE ELECTRONICS, INC. a Delaware
corporation ("LaBarge Electronics"), hereby promises to pay to the order of
("Lender"), the principal amount of Dollars ($ ) in twenty (20) consecutive
quarterly installments as follows:

Date of Principal Payment Amount of Principal Payment

May 31, 2004 $

August 31, 2004 $

November 30, 2004 $

February 28, 2005 $

May 31, 2005 $

August 31, 2005 $

November 30, 2005 $

February 28, 2006 $

May 31, 2006 $

August 31, 2006 $

November 30, 2006 $

February 28, 2007 $

May 31, 2007 $

August 31, 2007 $

November 30, 2007 $

February 28, 2008 $

May 31, 2008 $

August 31, 2008 $

November 30, 2008 $

February 17, 2009 $

LaBarge Electronics further promises to pay to the order of Lender interest on
the from time to time outstanding principal balance of this Note on the dates
and at the rate or rates provided for in the Loan Agreement.

All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
U.S. Bank National Association, 721 Locust Street, First Floor, Bank Lobby, St.
Louis, Missouri 63101, or such other place as the Agent may from time to time
designate in writing. The amount of interest accruing under this Note shall be
computed on an actual day, 360-day year basis.

LaBarge Electronics shall have the right to make prepayments on this Note upon
the terms and subject to the conditions contained in the Loan Agreement.

This Note is one of the Term Loan Notes referred to in, and is subject to, that
certain Loan Agreement dated as of February 17, 2004, by and among LaBarge,
Inc., LaBarge Electronics, the Lenders from time to time party thereto and U.S.
Bank National Association, as agent for the Lenders, as the same may from time
to time be amended, modified, extended, renewed or restated (the "Loan
Agreement"; all capitalized terms used and not otherwise defined in this Note
shall have the respective meanings ascribed to them in the Loan Agreement.) The
Loan Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the occurrence of certain stated events and also for
prepayments on account of principal of this Note and interest on this Note prior
to the maturity of this Note upon the terms and conditions specified therein.

This Note is secured by, among other things, the LaBarge Electronics Collateral
Assignment of Asset Sale and Purchase Agreement, the LaBarge Electronics
Membership Interest Pledge Agreement, the LaBarge Electronics Patent, Trademark
and License Security Agreement and the LaBarge Electronics Security Agreement,
to which LaBarge Electronics Collateral Assignment of Asset Sale and Purchase
Agreement, LaBarge Electronics Membership Interest Pledge Agreement, LaBarge
Electronics Patent, Trademark and License Security Agreement and LaBarge
Electronics Security Agreement reference is hereby made for a description of the
security and a statement of the terms and conditions upon which this Note is
secured.

Upon the occurrence of any Event of Default under the Loan Agreement, the entire
outstanding principal balance of this Note and all accrued and unpaid interest
thereon may be declared to be immediately due and payable in the manner and with
the effect as provided in the Loan Agreement.

In the event that any payment due under this Note shall not be paid when due,
whether by reason of maturity, acceleration or otherwise, and this Note is
placed in the hands of an attorney or attorneys for collection or for
foreclosure of the LaBarge Electronics Collateral Assignment of Asset Sale and
Purchase Agreement, the LaBarge Electronics Membership Interest Pledge
Agreement, the LaBarge Electronics Patent, Trademark and License Security
Agreement and/or the LaBarge Electronics Security Agreement, or if this Note is
placed in the hands of an attorney or attorneys for representation of Lender in
connection with bankruptcy or insolvency proceedings relating to or affecting
this Note, LaBarge Electronics hereby promises to pay to the order of Lender, in
addition to all other amounts otherwise due on, under or in respect of this
Note, the costs and expenses of such collection, foreclosure and representation,
including, without limitation, reasonable Attorneys' fees and expenses (whether
or not litigation shall be commenced in aid thereof). LaBarge Electronics hereby
waives presentment for payment, demand, protest, notice of protest and notice of
dishonor.

This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).

LABARGE ELECTRONICS, INC.

 

By

Name:

Title:

EXHIBIT D

Letter of Credit Request

[Date]

 

U.S. Bank National Association

721 Locust Street

First Floor, Bank Lobby

St. Louis, Missouri 63101

Attention: Commercial Lending Department

Ladies and Gentlemen:

Reference is hereby made to that certain Loan Agreement dated as of February 17,
2004, by and among LaBarge, Inc., a Delaware corporation (the "Company"),
LaBarge Electronics, Inc., a Missouri corporation ("LaBarge Electronics") the
Lenders from time to time party thereto (collectively, the "Lenders") and U.S.
Bank National Association, as agent for the Lenders (in such capacity, the
"Agent"), as the same may from time to time be amended, modified, extended,
renewed or restated (the "Loan Agreement"). All capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Loan Agreement.

Pursuant to Section 2.03 of the Loan Agreement, the Company hereby requests that
U.S. Bank issue an irrevocable [standby] [commercial] Letter of Credit in the
original face amount of $ for the account of the Company and for the benefit of
upon the terms and conditions set forth in the attached Application and
Agreement for Irrevocable [Standby] [Commercial] Letter of Credit.

The Company hereby represents and warrants to the Agent and each Lender that (a)
all of the representations and warranties made by the Company, LaBarge
Electronics and/or any other Obligor in the Loan Agreement and/or in any other
Transaction Document are true and correct in all material respects on and as of
the date hereof as if made on and as of the date hereof and (b) no Default or
Event of Default has occurred and is continuing and that no Default or Event of
Default will result from the issuance of the Letter of Credit requested hereby.

Very truly yours,

LABARGE, INC.

 

By

Name:

Title:

EXHIBIT E

[Attach Form of Standby Letter of Credit Application]

EXHIBIT F

[Attach Form of Commercial Letter of Credit Application]

EXHIBIT G

[Date]

U.S. Bank National Association, as Agent

721 Locust Street

First Floor, Bank Lobby

St. Louis, Missouri 63101

Attention: Commercial Lending Department

The Lenders from time to time party to the

Loan Agreement referred to below

Ladies and Gentlemen:

Reference is hereby made to that certain Loan Agreement dated as of February 17,
2004, by and among LaBarge, Inc., a Delaware corporation (the "Company"),
LaBarge Electronics, Inc., a Missouri corporation ("LaBarge Electronics") the
Lenders from time to time party thereto (collectively, the "Lenders") and U.S.
Bank National Association, as agent for the Lenders (in such capacity, the
"Agent"), as the same may from time to time amended, modified, extended, renewed
or restated (the "Loan Agreement"). All capitalized terms used and not otherwise
defined herein (including all capitalized terms used in Schedule 1 attached
hereto) shall have the respective meanings ascribed to them in the Loan
Agreement.

The Company hereby certifies to the Agent and each Lender that as of the date
hereof:

(a) except as set forth below, all of the representations and warranties made by
the Company, LaBarge Electronics and/or any other Obligor in the Loan Agreement
and/or in any other Transaction Document are true and correct in all material
respects on and as of the date of this Certificate as if made on and as of the
date of this Certificate:

Exceptions: ;

(b) except as set forth below, no Default or Event of Default has occurred and
is continuing:

Exceptions: ;

(c) the financial statements of the Company and its Subsidiaries delivered to
you with this letter are true, correct and complete in all material respects and
have been prepared in accordance with GAAP (subject, in the case of any interim
financial statements, to normal year-end adjustments and absence of footnote
disclosures); and

(d) Schedule 1 to this letter is a determination of the Company's compliance
with the financial covenants set forth in Section 5.01(o) of the Loan Agreement
as of , 20 , in each case calculated in accordance with the Loan Agreement.

 

Very truly yours,

LABARGE, INC.

By

Name:

Title:

SCHEDULE 1

Financial Covenant Information

as of , 20

A. CONSOLIDATED EBITDA

(for the four consecutive fiscal quarter period of the Company ended , 20 )

1. Consolidated Net Income $

2. Consolidated Interest Expense $

3. Consolidated income tax expense $

4. Consolidated depreciation and amortization expense $

5. Extraordinary losses $

6. Losses from the sale or other disposition of Property other than in the

ordinary course of business $

7. Non-cash charge required for impairment of goodwill under FASB 142 $

8. Extraordinary gains $

9. Gains from the sale or other disposition of Property other than in the

ordinary course of business $

10. Consolidated EBITDA [Sum of Line A.1 plus Line A.2 plus Line A.3

plus Line A.4 plus Line A.5 plus Line A.6 plus Line A.7 minus

Line A.8 minus Line A.9] $

B. CONSOLIDATED OPERATING CASH FLOW

(for the four consecutive fiscal quarter period of the Company ended , 20 )

1. Consolidated EBITDA [Line A.10 above] $

2. Consolidated Operating Lease Expense $

3. Consolidated income tax expense $

4. Capital Expenditures (net of Debt incurred) $

5. Consolidated Operating Cash Flow [Sum of Line B.1 plus Line B.2 minus Line

B.3 minus Line B.4] $

C. CONSOLIDATED FIXED CHARGES

(for the four consecutive fiscal quarter period of the Company ended , 20 )

1. Required Principal Payments $

2. Consolidated Interest Expense $

3. Consolidated Operating Lease Expense $

4. Distributions $

5. Consolidated Fixed Charges [Sum of Line C.1 plus Line C.2 plus Line

C.3 plus Line C.4] $

D. MINIMUM CONSOLIDATED FIXED CHARGE COVERAGE RATIO

(as of , 20 )

1. Consolidated Operating Cash Flow [Line B.5 above] $

2. Consolidated Fixed Charges [Line C.5 above) $

3. Consolidated Debt to Consolidated EBITDA Ratio (Line D.1 divided by

Line D.2] to 1.0

4. Minimum Consolidated Fixed Charge Coverage Ratio permitted by

Section 5.01(o)(i) 1.2 to 1.0

E. MAXIMUM CONSOLIDATED DEBT TO CONSOLIDATED EBIDTA RATIO

(as of , 20 )

1. Consolidated Debt (excludes Subordinated Debt) $

2. Consolidated EBITDA [Line A.10 above) $

3. Consolidated Debt to Consolidated EBITDA Ratio (Line E.1 divided by

Line E.2] to 1.0

4. Maximum Consolidated Debt to Consolidated EBITDA Ratio permitted by

Section 5.01(o)(ii) to 1.0



F. MINIMUM CONSOLIDATED TANGIBLE NET WORTH

(as of , 20 )

1. 50% of Consolidated Net Income (with no deductions for losses) during

each fiscal quarter of the Company ended after February 17, 2004 (such

required increases to be cumulative for each such fiscal quarter) $

2. 100% of the net proceeds received by the Company on or after February

17, 2004, from the issuance of any capital stock of other equity interests

of the Company $

3. Minimum Consolidated Net Worth required by Section 5.01(o)(iii) [Sum of

$32,000,000.00 plus Line F.1 plus Line F.2] $

4. Actual Consolidated Net Worth $



 

 

EXHIBIT H

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
into as of , 20 , by and among (a) [ASSIGNOR] (the "Assignor"), (b) [ASSIGNEE]
(the "Assignee"), (c) LABARGE, INC., a Delaware corporation (the "Company"), (d)
LABARGE ELECTRONICS, INC., a Missouri corporation ("LaBarge Electronics") and
(d) U.S. BANK NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
the "Agent").

WITNESSETH

:



WHEREAS, this Agreement relates to the Loan Agreement dated as of February 17,
2004, by and among the Company, LaBarge Electronics, the Assignor and the other
Lenders party thereto, as Lenders, and the Agent, as amended (the "Loan
Agreement");

WHEREAS, as provided under the Loan Agreement, (a) the Assignor has a Revolving
Credit Commitment to make Revolving Credit Loans to the Company in an aggregate
principal amount at any one time outstanding not to exceed $___________, (b) the
Assignor has a Percent ( %) [participation] interest in each of the Letter(s) of
Credit together with all unreimbursed drawings with respect thereto and (c) the
Assignor has made a term loan to LaBarge Electronics in the original principal
amount of $_________ (the "Term Loan");

WHEREAS, as of the date hereof, (a) the aggregate outstanding principal amount
of all Revolving Credit Loans made by the Assignor to the Company is $_________,
(b) the aggregate undrawn face amount of all of the outstanding Letters of
Credit plus all unreimbursed drawings with respect thereto is $ and (c) the
outstanding principal amount of the Term Loan made by the Assignor to LaBarge
Electronics is $___________; and

WHEREAS, the Assignor proposes to assign to the Assignee a __________________
Percent (_________%) (the "Assigned Percentage") (a) interest in all of the
rights and obligations of the Assignor under the Loan Agreement in respect of
its Revolving Credit Commitment, its Revolving Credit Loans and its Term Loan
and (b) participation interest in its Pro Rata Share of the aggregate undrawn
face amount of all of the outstanding Letters of Credit plus all unreimbursed
drawings with respect thereto, and the Assignee proposes to accept assignment of
such rights and assume the corresponding obligations from the Assignor on such
terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:



SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Loan Agreement.



SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee (a)
all of the rights of the Assignor under the Loan Agreement in respect of its
Revolving Credit Commitment, its Revolving Credit Loans and its Term Loan to the
extent of the Assigned Percentage and (b) a participation interest in all of the
rights of the Assignor under the Loan Agreement in respect of its Pro Rata Share
of the aggregate undrawn face amount of all of the outstanding Letters of Credit
plus all unreimbursed drawings with respect thereto to the extent of the
Assigned Percentage, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Loan
Agreement in respect of its Revolving Credit Commitment, its Revolving Credit
Loans, its Pro Rata Share of the aggregate undrawn face amount of all of the
outstanding Letters of Credit plus all unreimbursed drawings with respect
thereto and its Term Loan to the extent of the Assigned Percentage, including
the purchase from the Assignor of the corresponding portion of the principal
amount of the Revolving Credit Loans and the Term Loan made by the Assignor
outstanding at the date hereof. Upon the execution and delivery hereof by the
Assignor, the Assignee, the Company, LaBarge Electronics and the Agent and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (a) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Lender under the Loan Agreement
with a Revolving Credit Commitment in an amount equal to $ and a Pro Rata Share
of %, (b) the Revolving Credit Commitment of the Assignor shall, as of the date
hereof, be reduced to $ and the Pro Rata Share of the Assignor shall, as of the
date hereof, be reduced to % and (c) the Assignor released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by the
Assignee. The assignment provided for herein shall be without recourse to the
Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them. It is understood
that commitment and/or facility fees accrued to but excluding the date hereof
with respect to the Assigned Percentage are for the account of the Assignor and
such fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Loan Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party's interest therein and shall promptly
pay the same to such other party.

SECTION 4. Subordination Agreement. The Assignee hereby acknowledges the
existence of that certain Subordination Agreement dated as of February 17, 2004,
and executed by the Agent and the Lenders in favor of U.S. Bank National
Association with respect to certain indebtedness, liabilities and obligations of
LaBarge Properties to the Agent and the Lenders, as the same may from time to
time be amended, modified, extended, renewed or restated (the "Subordination
Agreement"). The Assignee hereby acknowledges and agrees that, upon the
effectiveness of this Assignment, the Assignee shall automatically become a
party to and bound by the Subordination Agreement and the Assignee hereby agrees
to perform and comply with all of the terms, provisions and conditions contained
in the Subordination Agreement.

SECTION 5. Notice Address. For purposes of Section 8.07 of the Loan Agreement,
the Assignee's address and facsimile number of notice purposes is as follows:





Attention:

Facsimile No.:

[SECTION 6. Consent of the Borrower and the Agent. This Agreement is conditioned
upon the consent of the Company, LaBarge Electronics and the Agent pursuant to
Section 8.12(c) of the Loan Agreement. The execution of this Agreement by the
Company, LaBarge Electronics and the Agent is evidence of this consent. Pursuant
to Section 8.12(c) of the Loan Agreement, the Company and LaBarge Electronics
agree to execute and deliver new Revolving Credit Notes and Term Loan Notes
payable to the order of the Assignor and the Assignee to evidence the assignment
and assumption provided for herein.]

SECTION 7. Nonreliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Borrower, or the
validity and enforceability of the obligations of the Company, LaBarge
Electronics and/or any other Obligor in respect of the Loan Agreement, any Note
or any other Transaction Document. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Company, LaBarge Electronics and each other Obligor.

SECTION 8. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

SECTION 9. Counterparts. This Agreement may be signed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

IN WITNESS WHEREOF, the Assignor, the Assignee, the Company, LaBarge Electronics
and the Agent have caused this Assignment and Assumption Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

[ASSIGNOR]

 

By

Name:

Title:

 

[ASSIGNEE]

 

By

Name:

Title:

 

LABARGE, INC.

 

By

Name:

Title:

 

LABARGE ELECTRONICS, INC.

 

By

Name:

Title:

 

U.S. BANK NATIONAL ASSOCIATION, as Agent

 

By

Name:

Title:

